Exhibit 10.1
LOAN AGREEMENT
($600,000,000 REVOLVING LOAN FACILITY)
dated as of March 8, 2011
AMONG
HCC INSURANCE HOLDINGS, INC.
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Lead Arranger and Bookrunner and as a Lender,
BARCLAYS BANK PLC and BANK OF AMERICA, N.A.,
as Co-Syndication Agents and as Lenders,
JPMORGAN CHASE BANK. N.A. and THE ROYAL BANK OF
SCOTLAND PLC,
as Co-Documentation Agents and as Lenders,
AND
THE OTHER LENDERS NOW OR HEREAFTER
PARTIES HERETO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. Definitions.
    1  
1.1 Certain Defined Terms
    1  
1.2 Miscellaneous
    17  
1.3 Knowledge
    17  
 
       
2. Commitments and Loans
    18  
2.1 Loans
    18  
2.2 Terminations, Reductions or Increase of Commitments
    19  
2.3 Commitment Fees
    20  
2.4 Several Obligations
    20  
2.5 Notes
    20  
2.6 Use of Proceeds
    21  
2.7 Letters of Credit
    21  
2.8 Defaulting Lender
    24  
 
       
3. Borrowings, Payments, Prepayments and Interest Options
    27  
3.1 Borrowings
    27  
3.2 Prepayments
    27  
3.3 Interest Options
    28  
3.4 Capital Adequacy
    32  
3.5 Limitation on Charges; Substitute Lenders; Non-Discrimination
    32  
 
       
4. Payments; Pro Rata Treatment; Computations, Etc.
    33  
4.1 Payments
    33  
4.2 Pro Rata Treatment
    34  
4.3 Certain Actions, Notices, Etc.
    34  
4.4 Non-Receipt of Funds by Agent
    35  
4.5 Sharing of Payments, Etc.
    35  
4.6 Taxes
    35  
 
       
5. Conditions Precedent
    39  
5.1 Initial Loans and Letters of Credit
    39  
5.2 All Loans
    40  
 
       
6. Representations and Warranties
    41  
6.1 Organization
    41  
6.2 Financial Statements
    41  
6.3 Enforceable Obligations; Authorization
    41  
6.4 Other Debt
    42  
6.5 Litigation
    42  
6.6 Title
    42  
6.7 Taxes
    42  
6.8 Regulations U and X
    42  
6.9 Subsidiaries
    42  
6.10 No Untrue or Misleading Statements
    42  
6.11 ERISA
    43  

ii



--------------------------------------------------------------------------------



 



              Page
6.12 Investment Company Act
    43  
6.13 Solvency
    43  
6.14 Fiscal Year
    43  
6.15 Compliance
    43  
6.16 Environmental Matters
    43  
 
       
7. Affirmative Covenants
    44  
7.1 Taxes, Existence, Regulations, Property, Etc.
    44  
7.2 Financial Statements and Information
    44  
7.3 Financial Tests
    45  
7.4 Inspection
    46  
7.5 Further Assurances
    46  
7.6 Books and Records
    46  
7.7 Insurance
    46  
7.8 Notice of Certain Matters
    46  
7.9 ERISA Information and Compliance
    47  
 
       
8. Negative Covenants
    48  
8.1 Indebtedness
    48  
8.2 Liens
    49  
8.3 Contingent Liabilities
    50  
8.4 Mergers and Consolidations
    51  
8.5 Redemption, Dividends and Distributions
    51  
8.6 Nature of Business
    51  
8.7 Transactions with Related Parties
    51  
8.8 Loans and Investments
    52  
8.9 Organizational Documents
    52  
8.10 Unfunded Liabilities
    52  
8.11 Subsidiaries
    52  
8.12 Restrictive Agreements
    52  
 
       
9. Defaults
    52  
9.1 Events of Default
    52  
9.2 Right of Setoff
    55  
9.3 Collateral Account
    55  
9.4 Preservation of Security for Unmatured Reimbursement Obligations
    56  
9.5 Remedies Cumulative
    56  
9.6 No Individual Lender Rights
    56  
 
       
10. Agent
    57  
10.1 Appointment, Powers and Immunities
    57  
10.2 Reliance
    58  
10.3 Defaults
    58  
10.4 Material Written Notices
    58  
10.5 Rights as a Lender
    58  
10.6 Indemnification
    59  
10.7 Non-Reliance on Agent and Other Lenders
    59  
10.8 Failure to Act
    59  
10.9 Resignation or Removal of Agent
    60  

iii



--------------------------------------------------------------------------------



 



              Page
10.10 No Partnership
    60  
10.11 No Waiver
    60  
10.12 Documentation Agent and Syndication Agent
    60  
 
       
11. Miscellaneous
    61  
11.1 Waiver
    61  
11.2 Notices
    61  
11.3 Expenses, Etc.
    62  
11.4 Indemnification
    63  
11.5 Amendments, Etc.
    63  
11.6 Successors and Assigns
    64  
11.7 Limitation of Interest
    66  
11.8 Survival
    67  
11.9 Captions
    67  
11.10 Counterparts
    67  
11.11 Governing Law
    68  
11.12 Severability
    68  
11.13 Intentionally Left Blank
    68  
11.14 Venue
    68  
11.15 Jury Waiver
    68  
11.16 Conflicts Between This Agreement and the Other Loan Documents
    68  
11.17 Disclosure to Other Persons; Confidentiality
    68  
11.18 USA Patriot Act
    69  

 
EXHIBITS
A — Request for Extension of Credit
B — Rate Designation Notice
C — Revolving Note
D — Swing Note
E — Assignment and Acceptance
F — Compliance Certificate
G — Subsidiaries as of the Effective Date
H — Existing Indebtedness
I — Existing Liens
J-1 — U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships
J-2 — U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
J-3 — U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
J-4 — U.S. Tax Certificate for Non-U.S. Participants that are Partnerships
 
SCHEDULES
I — Commitments
II — Insurance Company Subsidiaries
III — Material Subsidiaries
IV — Existing Letters of Credit

iv



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT is made and entered into as of March 8, 2011, by and
among HCC INSURANCE HOLDINGS, INC., a Delaware corporation (together with its
permitted successors, herein called the “Borrower”); each of the lenders which
is or may from time to time become a party hereto (individually, a “Lender” and,
collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), a national banking association, as Administrative Agent for the Lenders
and Lead Arranger and Bookrunner (in such capacity, together with its successors
in such capacity, the “Agent”), BARCLAYS BANK PLC and BANK OF AMERICA, N.A., as
Co-Syndication Agents, and JPMORGAN CHASE BANK. N.A. and THE ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents.
     The parties hereto agree as follows:
1. Definitions.
     1.1 Certain Defined Terms.
     Unless a particular term, word or phrase is otherwise defined or the
context otherwise requires, capitalized terms, words and phrases used herein or
in the Loan Documents (as hereinafter defined) have the following meanings (all
definitions that are defined in this Agreement in the singular have the same
meanings when used in the plural and vice versa):
     Accounts and General Intangibles shall have the respective meanings
assigned to them in the Uniform Commercial Code enacted in the State of New York
in force on the Effective Date.
     Accumulated Other Comprehensive Income (Loss) means, as at any date of
determination, the amount of consolidated accumulated other comprehensive income
(loss), as applicable, of Borrower and its subsidiaries, as reflected on the
balance sheet of Borrower as of such date in accordance with GAAP.
     Additional Interest means the aggregate of all amounts accrued or paid
pursuant to the Notes or any of the other Loan Documents (other than interest on
the Notes at the Stated Rate) which, under applicable laws, are or may be deemed
to constitute interest on the indebtedness evidenced by the Notes.
     Adjusted LIBOR means, with respect to each Interest Period applicable to a
LIBOR Borrowing, a rate per annum equal to the quotient, expressed as a
percentage, of (a) LIBOR with respect to such Interest Period divided by
(b) 1.0000 minus the Eurodollar Reserve Requirement in effect on the first day
of such Interest Period.
     Affiliate means any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

1



--------------------------------------------------------------------------------



 



     Agreement means this Loan Agreement, as it may from time to time be
amended, modified, restated or supplemented.
     Annual Financial Statements means the annual financial statements of a
Person, including all notes thereto, which statements shall include a balance
sheet as of the end of such fiscal year and an income statement and a statement
of cash flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP or as applicable, statutory financial standards, in all material
respects, and accompanied by the unqualified opinion of independent certified
public accountants of recognized national standing, which shall state that such
financial statements present fairly in all material respects the financial
position of such Person and, if such Person has any Subsidiaries, its
consolidated Subsidiaries as of the date thereof and the results of its
operations for the period covered thereby in conformity with GAAP or, as
applicable, statutory financial standards.
     Applications means all applications and agreements for Letters of Credit,
or similar instruments or agreements, in Proper Form, now or hereafter executed
by any Person in connection with any Letter of Credit now or hereafter issued or
to be issued under the terms hereof at the request of any Person.
     Assignment and Acceptance shall have the meaning ascribed to such term in
Section 11.6 hereof.
     Bankruptcy Code means the United States Bankruptcy Code, as amended, and
any successor statute.
     Base Rate means for any day a rate per annum equal to the lesser of (a) the
sum of (x) the Margin Percentage for Base Rate Borrowings from time to time in
effect plus (y) the greatest of (1) the Prime Rate for that day or (2) the
Federal Funds Rate for that day plus 1/2% or (3) the Eurodollar Rate in effect
on such day for an Interest Period of one month commencing on such date plus 1%,
or (b) the Ceiling Rate. If for any reason Agent shall have determined (which
determination shall create a rebuttable presumption as to the accuracy thereof)
that it is unable to ascertain the Federal Funds Rate or the Eurodollar Rate
that would be applicable on such day for an Interest Period of one month for any
reason, including, without limitation, the inability or failure of Agent to
obtain sufficient quotations in accordance with the terms hereof (and in such
event, Agent shall furnish written evidence to Borrower showing how Agent made
such determination), the Base Rate shall, until the circumstances giving rise to
such inability no longer exist, be calculated without regard to such component
of the Base Rate.
     Base Rate Borrowing means that portion of the principal balance of the
Loans at any time bearing interest at the Base Rate.
     Business Day means any day other than a day on which commercial banks are
authorized or required to close in Houston, Texas, New York City, New York, or
Charlotte, North Carolina. A separate definition of “LIBOR Business Day” applies
to LIBOR Borrowings under this Agreement.
     Capital Lease shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that

2



--------------------------------------------------------------------------------



 



should be, in accordance with GAAP, recorded as a “capital lease” on the
financial statements of such Person; provided that for purposes of this
Agreement, the term “Capital Lease” shall not take into account any changes to
GAAP coming into effect after the Effective Date.
     Ceiling Rate means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or New York (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of New York) laws permits the higher interest rate, stated as
a rate per annum. Without notice to Borrower or any other person or entity, the
Ceiling Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
     Change of Control means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 50%
of the aggregate voting power of all classes of Voting Stock of Borrower or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of Borrower such that such nominees, when added to any existing
directors remaining on the Board of Directors of Borrower after such election
who is an Affiliate or Related Person of such Person or Group, shall constitute
a majority of the Board of Directors of Borrower. As used herein (a)
“Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s Affiliates
until such tendered securities are accepted for purchase or exchange; (b)
“Group” means a “group” for purposes of Section 13(d) of the Securities Exchange
Act of 1934, as amended; (c) “Unrelated Person” means at any time any Person
other than Borrower or any Subsidiary of Borrower and other than any trust for
any employee benefit plan of Borrower or any Subsidiary of Borrower; (d)
“Related Person” of any Person shall mean any other Person owning (1) 5% or more
of the outstanding common stock of such Person or (2) 5% or more of the Voting
Stock of such Person; and (e) “Voting Stock” of any Person shall mean capital
stock of such Person which ordinarily has voting power for the election of
directors (or persons performing similar functions) of such Person, whether at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency.
     Code means the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.
     Commitment means, as to any Lender, the obligation (without duplication),
if any, and such Lender to make Revolving Loans, incur or participate in Letter
of Credit Liabilities or participate in Swing Loans in an aggregate principal
amount at any one time outstanding up to (but not exceeding) the amount, if any,
set forth on Schedule I hereto, or otherwise provided for in an Assignment and
Acceptance Agreement (as the same may be increased or reduced from time to time
pursuant to Section 2.2 hereof).
     Compliance Certificate shall have the meaning given to it in Section 7.2
hereof.

3



--------------------------------------------------------------------------------



 



     Consolidated Net Worth means, as of any date of determination,
Shareholders’ Equity as of such date net of the amount of the portion of
Accumulated Other Comprehensive Income (Loss) related to Unrealized Investment
Gains (Losses), net of taxes (as that portion of Accumulated Other Comprehensive
Income (Loss) is identified in the footnotes to Borrower’s consolidated
financial statements as of such date) of Borrower as of such date.
     Controlled Group means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414 of the Code.
     Corporation means any corporation, limited liability company, partnership,
joint venture, joint stock association, business trust and other business
entity.
     Cover means, with respect to Letter of Credit Liabilities, the deposit by
Borrower of immediately available funds with Agent, to be held by Agent in a
collateral account maintained by Agent at its Principal Office and collaterally
assigned as security for the financial accommodations extended pursuant to this
Agreement using documentation in Proper Form, in the amount required by any
applicable provision hereof.
     Default means an Event of Default or an event which with notice or lapse of
time or both would, unless cured or waived, become an Event of Default.
     Defaulting Lender means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans (unless such Lender notifies the Agent in writing that such Lender’s
failure to fund is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan or participation under this Agreement cannot
be satisfied), (ii) fund any portion of its participations in Letters of Credit
or Swing Loans (unless such Lender notifies the Agent in writing that such
Lender’s failure to fund is based on such Lender’s good faith determination that
a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan or participation under this Agreement cannot
be satisfied) or (iii) pay over any other amount required to be paid by it
hereunder, (b) has delivered a written notice to any Person, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan or participation
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after written request by Agent, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Agent’s receipt of such certification in form and substance satisfactory to it,
or (d) has or has a Lender Parent that has, become the subject of a Lender
Bankruptcy Event.
     Dollars and $ means lawful money of the United States of America.

4



--------------------------------------------------------------------------------



 



     Effective Date means March 8, 2011.
     Environmental Claim means any third party (including Governmental
Authorities and employees) action, lawsuit, claim or proceeding (including
claims or proceedings at common law or under the Occupational Safety and Health
Act or similar laws relating to safety of employees) which seeks to impose
liability for (i) noise; (ii) pollution or contamination of the air, surface
water, ground water or land or the clean-up of such pollution or contamination;
(iii) solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) the manufacture, processing, distribution
in commerce or use of Hazardous Substances. An “Environmental Claim” includes,
but is not limited to, a common law action, as well as a proceeding to issue,
modify or terminate an Environmental Permit, or to adopt or amend a regulation
to the extent that such a proceeding attempts to redress violations of an
applicable permit, license, or regulation as alleged by any Governmental
Authority.
     Environmental Liabilities includes all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including but not limited to:
remedial, removal, response, abatement, investigative, monitoring, personal
injury and damage to property or injuries to persons, and any other related
costs, expenses, losses, damages, penalties, fines, liabilities and obligations,
and all costs and expenses necessary to cause the issuance, reissuance or
renewal of any Environmental Permit including reasonable attorneys’ fees and
court costs.
     Environmental Permit means any permit, license, approval or other
authorization under any applicable Legal Requirement relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants or Hazardous Substances.
     ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the U.S. Department of Labor
thereunder.
     Eurodollar Rate means for any day during an Interest Period for a LIBOR
Borrowing, the rate per annum equal to the lesser of: (a) the sum of (1) the
Adjusted LIBOR in effect on the first day of such Interest Period plus (2) the
Margin Percentage for LIBOR Borrowings from time to time in effect or (b) the
Ceiling Rate. Each Eurodollar Rate is subject to adjustments for reserves,
insurance assessments and other matters as provided for in Section 3.3 hereof.
     Eurodollar Reserve Requirement means, on any day, that percentage
(expressed as a decimal fraction and rounded, if necessary, to the next highest
one ten thousandth) which is in effect on such day for determining all reserve
requirements (including, without limitation, basic, supplemental, marginal and
emergency reserves) applicable to “Eurocurrency liabilities,” as currently
defined in Regulation D. Each determination of the Eurodollar Reserve
Requirement

5



--------------------------------------------------------------------------------



 



by Agent shall create a rebuttable presumption as to the accuracy thereof, and
may be computed using any reasonable averaging and attribution method.
     Event of Default shall have the meaning assigned to it in Section 9.1
hereof.
     Excluded Taxes means, with respect to any payment made by Borrower under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which Borrower is located and (c) in
the case of a Non- U.S. Lender (other than an assignee pursuant to a request by
Borrower under Section 4.6(j)), any U.S. Federal withholding Taxes resulting
from any law in effect (including FATCA) on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 4.6(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding Taxes
pursuant to Section 4.6(a).
     Existing Credit Facility means the credit facility provided pursuant to the
Loan Agreement, dated as of April 4, 2007, among Borrower, various financial
institutions, and Wells Fargo Bank, National Association, as administrative
agent, as amended, supplemented or otherwise modified from time to time.
     Existing Letters of Credit means the letters of credit described on
Schedule IV hereto.
     FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
     Federal Funds Rate means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any such day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent in its sole and absolute discretion.
     Foreign Subsidiaries means Subsidiaries which are organized under the laws
of a jurisdiction other than the United States of America, any State of the
United States or any political subdivision thereof.
     Funding Loss means, with respect to (a) Borrower’s payment of principal of
a LIBOR Borrowing on a day other than the last day of the applicable Interest
Period; (b) Borrower’s failure to borrow a LIBOR Borrowing on the date specified
by Borrower; (c) Borrower’s failure to make any prepayment of a LIBOR Borrowing
on the date specified by Borrower, or (d) any cessation of a Eurodollar Rate to
apply to the Loans (other than Swing Loans) or any part thereof

6



--------------------------------------------------------------------------------



 



pursuant to Section 3.3, in each case whether voluntary or involuntary, any
loss, expense, penalty, premium or liability actually incurred by any Lender
(including but not limited to any actual loss or reasonable expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain a Loan), but excluding loss of margin or profit
for the period after such payment or failure to borrow or prepay and excluding
losses resulting from the gross negligence or willful misconduct of the
applicable Lender or the breach in bad faith of the Loan Documents by the
applicable Lender.
     GAAP means, as to a particular Person, such accounting practice as, in the
opinion of independent certified public accountants of recognized national
standing regularly retained by such Person, conforms at the time to generally
accepted accounting principles in the United States of America, consistently
applied for all periods after the Effective Date so as to present fairly the
financial condition, and results of operations and cash flows, of such Person.
Changes required over time to remain in conformity with GAAP subsequent to the
Effective Date will be made to all reports and financial statements required
hereunder. Borrower shall provide to Agent such disclosures of the impact of
such change as Agent may reasonably request. No such change in any accounting
principle or practice shall, in itself, cause a Default or Event of Default
hereunder (but Borrower, Agent and Lenders shall negotiate in good faith to
replace any financial covenants hereunder to the extent such financial covenants
are affected by such change in accounting principle or practice).
Notwithstanding the foregoing, the term Capital Leases shall be applied in
conformity with GAAP on the Effective Date without giving effect to subsequent
changes in GAAP.
     Governmental Authority means any foreign governmental authority, the United
States of America, any State of the United States, and any political subdivision
of any of the foregoing, and any central bank, agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over Agent, any
Lender, Borrower, any Subsidiary of Borrower or their respective Property.
     Hazardous Substance means petroleum products, and any hazardous or toxic
waste or substance defined or regulated as such from time to time by any law,
rule, regulation or order described in the definition of “Requirements of
Environmental Law”.
     Indebtedness means, with respect to any Person, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(iii) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person, (iv) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding obligations of such Person for raw materials,
inventory, services and supplies and deferred payments for services to employees
and former employees incurred in the ordinary course of such Person’s business),
(v) all Capital Lease obligations of such Person, (vi) all obligations of others
secured by any Lien on property or assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, but only to
the extent of the actual value of the assets subject to such Lien, (vii) net
obligations of such Person under any Interest Rate Agreement (to the extent
treated as Indebtedness under GAAP and after giving effect to any enforceable
netting agreement), (viii) all obligations of such Person in respect of
outstanding letters of credit issued for the account of such Person (whether or
not drawn and in the stated amount thereof), exclusive of letters of credit
which are fully secured by cash or

7



--------------------------------------------------------------------------------



 



marketable securities, (ix) to the extent such Person is a corporation, all
Redeemable Preferred Stock of such Person and (x) all guarantees of such Person
of any of the foregoing.
     Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by Borrower under this Agreement and (b) Other
Taxes.
     Index Debt means senior, unsecured, long-term indebtedness for borrowed
money of Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
     Insurance Company Subsidiaries means the Subsidiaries listed on Schedule II
hereto and such other Subsidiaries which are engaged primarily in the same
businesses as the entities listed on Schedule II hereto.
     Interest Expense means, for any Person, the sum of (i) all interest on
Indebtedness paid or due and payable (including the portion of rents payable
under Capital Leases allocable to interest) plus (ii) all debt discount and
expense amortized or required to be amortized during such period.
     Interest Options means the Base Rate and each Eurodollar Rate, and
“Interest Option” means any of them.
     Interest Payment Dates means (a) for Base Rate Borrowings, March 31, 2011
and the last Business Day of each March, June, September and December thereafter
prior to the Revolving Loan Maturity Date, and the Revolving Loan Maturity Date
and (b) for LIBOR Borrowings, the end of the applicable Interest Period (and if
such Interest Period exceeds three months’ duration, quarterly, commencing on
the first quarterly anniversary of the first day of such Interest Period), and
the Revolving Loan Maturity Date.
     Interest Period means, for each LIBOR Borrowing, a period commencing on the
date such LIBOR Borrowing began and ending on the numerically corresponding day
which is, subject to availability as set forth in Section 3.3(c)(i), (ii) and
(iii), 1, 2, 3 or 6 months (or 12 months if available to all Lenders)
thereafter, as Borrower shall elect in accordance herewith; provided, (1) unless
Agent shall otherwise consent, no Interest Period with respect to a LIBOR
Borrowing shall commence on a date earlier than three (3) Business Days after
this Agreement shall have been fully executed; (2) any Interest Period with
respect to a LIBOR Borrowing which would otherwise end on a day which is not a
LIBOR Business Day shall be extended to the next succeeding LIBOR Business Day,
unless such LIBOR Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day; (3) any
Interest Period with respect to a LIBOR Borrowing which begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last LIBOR Business Day of the appropriate calendar month; and
(4) no Interest Period for a LIBOR Borrowing shall ever extend beyond the
Revolving Loan Maturity Date.
     Interest Rate Risk Agreement means an interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar
arrangement entered into by Borrower for the purpose of reducing Borrower’s
exposure to interest rate fluctuations.

8



--------------------------------------------------------------------------------



 



     Interest Rate Risk Indebtedness means all obligations and Indebtedness of
Borrower with respect to the program for the hedging of interest rate risk
provided for in any Interest Rate Risk Agreement.
     Investment means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, transfer of Property (other
than transfers in the ordinary course of business) or capital contribution to,
or the incurring of any liability (other than trade accounts payable arising in
the ordinary course of business), contingently or otherwise, in respect of the
Indebtedness of, any Person; provided, however, that the purchase by Borrower or
any of its Subsidiaries of any Indebtedness of Borrower or any of its
Subsidiaries for the purpose of retiring such Indebtedness shall not be deemed
to be an Investment.
     IRS means the United States Internal Revenue Service.
     Issuer means Wells Fargo, in its capacity as issuer of Letters of Credit
hereunder, or such other Lender as Borrower may select with the approval of such
other Lender and the Agent (such approval of the Agent to be at the Agent’s
discretion).
     Legal Requirement means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority, whether presently existing or arising in the future.
     Lender Bankruptcy Event means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it (including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity), or, in the good faith determination of Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Lender
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof so long as such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
     Lender Parent means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
     Letter of Credit shall have the meaning assigned to such term in
Section 2.7 hereof.
     Letter of Credit Liabilities means, at any time and in respect of any
Letter of Credit, the sum of (i) the amount available for drawings under such
Letter of Credit plus (ii) the aggregate unpaid amount of all Reimbursement
Obligations at the time due and payable in respect of previous drawings made
under such Letter of Credit.

9



--------------------------------------------------------------------------------



 



     Leverage Ratio means, as of any date, the ratio (expressed as a percentage)
of (a) Total Consolidated Funded Debt as of such date to (b) Total Consolidated
Capitalization as of such date.
     LIBOR means, for each Interest Period for any LIBOR Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars (for delivery on the first date of such
Interest Period) for a term equivalent to such Interest Period as of 11:00 a.m.
London time (or as soon thereafter as practicable) on the day two LIBOR Business
Days prior to the first day of such Interest Period. If such Reuters Screen nor
any successor or similar service is available, then “LIBOR” shall mean, with
respect to any Interest Period for any applicable LIBOR Borrowing, the rate of
interest per annum, rounded upwards, if necessary, to the nearest 1/100th of 1%,
quoted by Agent at or before 11:00 a.m. London time (or as soon thereafter as
practicable), on the date two LIBOR Business Days before the first day of such
Interest Period, to be the arithmetic average of the prevailing rates per annum
at the time of determination and in accordance with the then existing practice
in the applicable market, for the offering to Agent by one or more prime banks
selected by Agent in its sole discretion, in the London interbank market, for
deposits in United States dollars for delivery on the first day of such Interest
Period and having a maturity equal to the length of such Interest Period and in
an amount equal (or as nearly equal as may be) to the LIBOR Borrowing to which
such Interest Period relates. Each determination by Agent of LIBOR shall create
a rebuttable presumption as to the accuracy thereof, and may be computed using
any reasonable averaging and attribution method.
     LIBOR Borrowing means each portion of the principal balance of the Loans at
any time bearing interest at a Eurodollar Rate; provided, however, that a Swing
Loan shall not constitute a “LIBOR Borrowing” hereunder.
     LIBOR Business Day means a Business Day on which transactions in United
States dollar deposits between lenders may be carried on in the London interbank
market.
     Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions and other title exceptions.
     Loan Documents means, collectively, this Agreement, the Notes, all
Applications, the Notice of Entire Agreement, all instruments, certificates and
agreements now or hereafter executed or delivered by Borrower to Agent or any
Lender pursuant to any of the foregoing or in connection with the Obligations or
any commitment regarding the Obligations, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.
     Loans means the loans provided for by Section 2.1 hereof, including
Revolving Loans and Swing Loans.

10



--------------------------------------------------------------------------------



 



     Majority Lenders means two or more Lenders having greater than 50% of the
Commitments or, if the Commitments are terminated, two or more Lenders having
greater than 50% of the outstanding Obligations.
     Margin Percentage means, on any day, the applicable per annum percentage
rate set forth at the appropriate intersection in the table shown below, based
upon the ratings by S&P and Moody’s applicable on such date to the Index Debt:

                          Index Debt Rating   Margin Percentage for   Margin
Percentage for   Margin Percentage for (S&P/Moody’s)   LIBOR Borrowings   Base
Rate Borrowings   Commitment Fees
Greater than or equal to A+/A1 (Tier 1)
    1.000 %     0.000 %     0.125 %
A/A2 (Tier 2)
    1.125 %     0.125 %     0.150 %
A-/A3 (Tier 3)
    1.375 %     0.375 %     0.200 %
BBB+/Baa1 (Tier 4)
    1.625 %     0.625 %     0.250 %
Less than BBB+/Baa1 (Tier 5)
    1.875 %     0.875 %     0.300 %

If the Index Debt rating is split-rated, the higher rating will apply; if
split-rated by more than one level, the pricing Tier applicable to the level one
grade lower than the higher level will apply. If either S&P or Moody’s no longer
issue an Index Debt rating for Borrower, the pricing Tier will be based solely
upon the S&P or Moody’s Index Debt rating that is issued and effective. If
neither S&P nor Moody’s issue an Index Debt rating for Borrower, pricing will be
based on Tier 5 until either S&P or Moody’s issues a Index Debt rating for
Borrower. If the ratings established or deemed to have been established by S&P
or Moody’s for the Index Debt shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first announced by S&P or Moody’s, irrespective of
when notice of such change shall have been furnished by Borrower to Agent and
the Lenders pursuant to this Agreement or otherwise. Each change in the Margin
Percentage shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of S&P or Moody’s shall change,
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system and, pending the effectiveness of any such
amendment, the Margin Percentage shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
     Material Adverse Effect means the occurrence of an event of whatever nature
resulting in a material adverse effect on (i) the financial condition, business,
operations, or assets of Borrower and its Subsidiaries taken as a whole,
(ii) the ability of Borrower to perform its obligations under the Loan Documents
or (iii) the validity or enforceability against Borrower of the Loan Documents
the result of which is a material adverse effect on the ability of Lenders to
collect the Obligations when due.

11



--------------------------------------------------------------------------------



 



     Material Subsidiaries means, at any time, a Subsidiary of Borrower which
(i) is listed as a Material Subsidiary on Schedule III hereto or (ii) has net
assets, Net Earned Premiums (excluding intra-group items) or profits before tax
representing five percent (5%) or more of the consolidated net assets, Net
Earned Premiums or profits before tax of Borrower and its Subsidiaries
calculated in accordance with GAAP. Identification of Material Subsidiaries
shall be determined by reference to the most recent Compliance Certificate
supplied by Borrower and/or the latest audited consolidated financial statements
of Borrower delivered to Agent as required hereby.
     Moody’s means Moody’s Investors Service, Inc.
     Net Earned Premiums means the portion of Net Written Premiums during or
prior to a given period which is actually earned during such period, as
determined in accordance with GAAP.
     Net Written Premiums means the total of all premiums received or to be
received for insurance underwritten and reinsurance assumed during a given
period less the total premium paid or to be paid for reinsurance ceded to others
during such period, as determined in accordance with GAAP.
     Notes shall have the meaning given to it in Section 2.5 hereof.
     Non-U.S. Lender means a Lender that is not a U.S. Person.
     Notice of Entire Agreement means a notice of entire agreement, in Proper
Form, executed by Borrower and Agent, as the same may from time to time be
amended, modified, supplemented or restated.
     Obligations means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder on
such date, plus (ii) the aggregate amount of the outstanding Letter of Credit
Liabilities hereunder on such date, plus (iii) all other outstanding
liabilities, obligations and indebtedness of Borrower under any Loan Document on
such date.
     Organizational Documents means, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Loan Document referring to such Organizational
Document and any and all future modifications thereof.
     Other Connection Taxes means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).

12



--------------------------------------------------------------------------------



 



     Other Taxes means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment requested by Borrower under
Section 4.6(j)).
     Overnight LIBOR Rate shall have the meaning assigned to it in
Section 3.3(a) hereof.
     Past Due Rate means, on any day, a rate per annum equal to the lesser of
(i) the Ceiling Rate for that day or (ii) the Base Rate plus three percent (3%).
     PBGC means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     Permitted Dividends means (i) dividends or distributions by a Subsidiary of
Borrower to Borrower (or to another Subsidiary of Borrower) or redemption by a
Subsidiary of any of its stock held by Borrower (or by another Subsidiary of
Borrower), (ii) dividends paid in stock and stock splits and (iii) so long as no
Default or Event of Default shall have occurred and be continuing (or would
result therefrom), dividends or distributions by Borrower not exceeding, in the
aggregate in any applicable fiscal year, the greater of (x) $150,000,000 or
(y) 33% of the net income of Borrower and its consolidated Subsidiaries for the
immediately preceding fiscal year.
     Permitted Investment means Investments permitted under the terms of Section
8.8 hereof.
     Permitted Liens means Liens permitted under the provisions of Section 8.2
hereof.
     Person means any individual, Corporation, trust, unincorporated
organization, Governmental Authority or any other form of entity.
     Plan means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by Borrower or any member of the Controlled Group
for employees of Borrower or any member of the Controlled Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.
     Prime Rate means, on any day, the prime rate for that day as determined
from time to time by Wells Fargo at its principal office in San Francisco,
California. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate or a favored rate, and Wells Fargo, Agent and
each Lender disclaims any statement, representation or warranty to the contrary.
Wells Fargo, Agent or any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.
     Principal Office means Houston Commercial Banking, MAC T5001-031, 1000
Louisiana St., 3rd Floor, Houston, TX 77002.

13



--------------------------------------------------------------------------------



 



     Proper Form means in form reasonably satisfactory to Agent.
     Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
     Quarterly Dates means the last Business Day of each March, June, September
and December.
     Quarterly Financial Statements means the quarterly financial statements of
a Person, which statements shall include a balance sheet as of the end of such
fiscal quarter, an income statement for the period ended on such fiscal quarter
and for the fiscal year to date and a statement of cash flows for the fiscal
year to date, subject to year-end adjustments of a normal recurring nature,
prepared in accordance with GAAP or as applicable, statutory financial
standards, in all material respects except that such statements are condensed
and exclude detailed footnote disclosures and certified by a Responsible Officer
of such Person as fairly presenting, in all material respects, the financial
position of such person as of such date.
     Rate Designation Date means that Business Day which is (a) in the case of
Base Rate Borrowings, 11:00 a.m., Houston, Texas time, on the date of such
borrowing and (b) in the case of LIBOR Borrowings, 11:00 a.m., Houston, Texas
time, on the date three LIBOR Business Days preceding the first day of any
proposed Interest Period.
     Rate Designation Notice means a written notice substantially in the form of
Exhibit B.
     Recipient means, as applicable, (a) Agent, (b) any Lender and (c) any
Issuer.
     Redeemable Preferred Stock of any Person means any preferred stock issued
by such Person which is either (i) mandatorily redeemable (by sinking fund or
similar payments or otherwise) prior to the Revolving Loan Maturity Date or
(ii) redeemable at the option of the holder thereof by a Person other than any
direct or indirect parent of such Person; provided that any preferred stock that
such Person has a right or obligation to redeem at such time with capital stock
that is not Redeemable Preferred Stock, shall not constitute Redeemable
Preferred Stock.
     Regulation D means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
Federal Reserve System.
     Regulatory Change means with respect to any Lender, any change on or after
the date of this Agreement in any Legal Requirement (including, without
limitation, Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender under any Legal Requirements (whether or not having the force of
law) by any Governmental Authority; provided, however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof, shall
be deemed to be a “Regulatory Change”, regardless of the date enacted, adopted,
issued or implemented.

14



--------------------------------------------------------------------------------



 



     Reimbursement Obligations means, as at any date, the obligations of
Borrower then outstanding, or which may thereafter arise, in respect of Letters
of Credit under this Agreement, to reimburse the applicable Issuers for the
amount paid by such Issuers in respect of any drawing under such Letters of
Credit, which obligations shall at all times be payable in Dollars
notwithstanding any such Letter of Credit being payable in a currency other than
Dollars.
     Request for Extension of Credit means a request for extension of credit
duly executed by any Responsible Officer of Borrower or any other officer of
Borrower duly authorized in writing by Borrower, appropriately completed and
substantially in the form of Exhibit A attached hereto.
     Requirements of Environmental Law means all requirements imposed by any law
(including for example and without limitation The Resource Conservation and
Recovery Act and The Comprehensive Environmental Response, Compensation, and
Liability Act), rule, regulation, or order of any federal, state or local
executive, legislative, judicial, regulatory or administrative agency, board or
authority in effect at the applicable time which relate to (i) noise;
(ii) pollution, protection or clean-up of the air, surface water, ground water
or land; (iii) solid, gaseous or liquid waste generation, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) regulation of the manufacture, processing,
distribution in commerce, use, discharge or storage of Hazardous Substances.
     Responsible Officer with respect to a Person, such Person’s chief executive
officer, chief operating officer, chief financial officer or its treasurer.
     Revolving Loan shall mean a Loan made pursuant to Section 2.1(a) hereof.
     Revolving Loan Availability Period means, for each Revolving Loan Lender,
the period from and including the Effective Date to (but not including) the
Revolving Loan Termination Date.
     Revolving Loan Commitment Percentage means, as to any Revolving Loan
Lender, the percentage equivalent of a fraction the numerator of which is the
amount of such Lender’s Commitment (or if the Commitments have terminated, such
Lender’s pro rata portion of the Revolving Loan Obligations) and the denominator
of which is the aggregate amount of the Commitments of all Lenders (or if the
Commitments have terminated, the aggregate amount of all Revolving Loan
Obligations).
     Revolving Loan Lender means each Lender with (i) prior to the Revolving
Loan Termination Date, a Commitment and (ii) on and after the Revolving Loan
Termination Date, any outstanding Revolving Loan Obligations.
     Revolving Loan Maturity Date means the maturity of the Notes, March 8,
2015.
     Revolving Loan Obligations means, as at any date of determination thereof,
the sum of the following (determined without duplication): (i) the aggregate
principal amount of Loans outstanding hereunder plus (ii) the aggregate amount
of the Letter of Credit Liabilities hereunder.

15



--------------------------------------------------------------------------------



 



     Revolving Loan Termination Date means the earlier of (a) the Revolving Loan
Maturity Date or (b) the date specified by Agent in accordance with Section 9.1
hereof.
     Revolving Notes shall have the meaning given to it in Section 2.5 hereof.
     S&P means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
     Secretary’s Certificate means a certificate, in Proper Form, of the
Secretary or an Assistant Secretary of a corporation as to (a) the resolutions
of the Board of Directors of such corporation authorizing the execution,
delivery and performance of the documents to be executed by such corporation;
(b) the incumbency and signature of the officer of such corporation executing
such documents on behalf of such corporation, and (c) the Organizational
Documents of such corporation.
     Shareholders’ Equity means the consolidated shareholders’ equity of
Borrower and its Subsidiaries determined in accordance with GAAP.
     Stated Rate means the effective weighted per annum rate of interest
applicable to the Loans; provided, that if on any day such rate shall exceed the
Ceiling Rate for that day, the Stated Rate shall be fixed at the Ceiling Rate on
that day and on each day thereafter until the total amount of interest accrued
at the Stated Rate on the unpaid principal balances of the Notes plus the
Additional Interest equals the total amount of interest which would have accrued
if there had been no Ceiling Rate. Without notice to Borrower or any other
Person, the Stated Rate shall automatically fluctuate upward and downward in
accordance with the provisions of this definition.
     Subsidiary means, as to a particular Person, any Corporation of which more
than 50% of the equity interests (whether outstanding capital stock or
otherwise) having ordinary voting power with respect to the election of
directors or other governing body is, at the time of determination, directly or
indirectly owned by, such Person.
     Swing Lender means Wells Fargo Bank, National Association, in its capacity
as lender of Swing Loans hereunder.
     Swing Loan shall mean a Loan made pursuant to Section 2.1(b) hereof.
     Swing Loan Availability Period shall mean the period from and including the
Effective Date to (but not including) the Revolving Loan Termination Date.
     Swing Note shall have the meaning given to it in Section 2.5 hereof.
     Taxes means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     Total Consolidated Capitalization means, as of any date of determination,
the sum of Total Consolidated Funded Debt plus Consolidated Net Worth.

16



--------------------------------------------------------------------------------



 



     Total Consolidated Funded Debt means, as of any date of determination, the
sum (without duplication and excluding all intercompany indebtedness, leases and
guarantees) of (a) all obligations of Borrower and its Subsidiaries for borrowed
money including but not limited to senior bank debt, senior notes, and
subordinated debt; (b) Capital Leases; (c) letters of credit exclusive of
letters of credit which are fully secured by cash or marketable securities;
(d) contingent obligations for borrowed money; (e) the portion of any
convertible preferred or trust preferred securities issued by Borrower which is
recognized by S&P or Moody’s as indebtedness; and (f) preferred stock issued by
Borrower having a mandatory redemption prior to the Revolving Loan Maturity
Date.
     Unfunded Liabilities means, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent actuarial valuation report for such
Plan, but only to the extent that such excess represents a potential liability
of any member of the Controlled Group to the PBGC or a Plan under Title IV of
ERISA. With respect to multi-employer Plans, the term “Unfunded Liabilities”
shall also include asserted withdrawal liability under Section 4201 of ERISA to
all multi-employer Plans to which Borrower or any member of a Controlled Group
for employees of Borrower contributes.
     U.S. Person means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     U.S. Tax Certificate has the meaning assigned to such term in Section
4.6(f)(ii)(D)(2).
     Unrealized Investment Gains (Losses) means the amount of the write-down or
write-up of an investment portfolio of available-for-sale securities resulting
from applying the market value method on an aggregate basis.
     Withholding Agent means Borrower and the Agent.
     1.2 Miscellaneous. The words “hereof,” “herein,” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement. The term “annualized”
as used herein shall mean the multiplication of the applicable amount for any
given period by a fraction, the numerator of which is 365 and the denominator of
which is the number of days elapsed in such period. Any reference or any
agreement or other document, shall mean such agreement or document, as amended,
amended and restated, supplemented or otherwise modified from time to time. Any
reference to any Person shall include such Person’s successors and assigns.
     1.3 Knowledge. Any reference in this Agreement or any other Loan Document
to the “knowledge”, “awareness” (or other words of similar meaning) of Borrower
shall be deemed to mean the actual conscious awareness, without any duty of
investigation, of a Responsible Officer of Borrower.

17



--------------------------------------------------------------------------------



 



2. Commitments and Loans.
     2.1 Loans. Each Lender severally agrees, subject to all of the terms and
conditions of this Agreement (including, without limitation, Sections 5.1 and
5.2 hereof), to make Loans as follows:
     (a) Revolving Loans. From time to time on or after the Effective Date and
during the Revolving Loan Availability Period, each Revolving Loan Lender shall
make loans under this Section 2.1(a) to Borrower in an aggregate principal
amount at any one time outstanding (including its Revolving Loan Commitment
Percentage of all Letter of Credit Liabilities at such time and its Revolving
Loan Commitment Percentage of all Swing Loans outstanding at such time) up to
but not exceeding such Revolving Loan Lender’s Commitment. Subject to the
conditions in this Agreement, any such Loan repaid prior to the Revolving Loan
Termination Date may be reborrowed pursuant to the terms of this Agreement;
provided, that any and all such Loans shall be due and payable in full at the
end of the Revolving Loan Availability Period. The aggregate of all Loans to be
made by the Revolving Loan Lenders in connection with a particular borrowing
under this Section 2.1(a) shall be equal to $500,000 or an integral multiple of
$100,000 in excess thereof.
     (b) Swing Loans. Subject to all of the terms and conditions of this
Agreement (including, without limitation, Section 5.1 and 5.2 hereof), from time
to time on or after the Effective Date and during the Swing Loan Availability
Period, Swing Lender shall make loans under this Section 2.1(b) to Borrower in
an aggregate principal amount at any one time outstanding up to but not
exceeding $50,000,000. Swing Loans shall constitute “Loans” for all purposes
hereunder, except that such Swing Loans shall not be considered a utilization of
the Commitment of Swing Lender or any other Revolving Loan Lender for purposes
of calculating commitment fees hereunder. Notwithstanding the foregoing
sentence, the aggregate amount of all Loans (including, without limitation, all
Swing Loans) plus all Letter of Credit Liabilities shall not at any time exceed
the then-current aggregate amount of the Commitments. Subject to the conditions
in this Agreement, any Swing Loan repaid prior to the Revolving Loan Termination
Date may be reborrowed pursuant to the terms of this Agreement; provided, that
any and all such Swing Loans shall be due and payable in full at the end of the
Swing Loan Availability Period. At any time, upon the request of the Swing
Lender, each Revolving Loan Lender (other than the Swing Lender) shall, on the
first Business Day after such request is made, purchase a participating interest
in any one or more Swing Loans made in accordance with the first sentence of
this Section 2.1(b) in an amount equal to its Revolving Loan Commitment
Percentage of such Swing Loans. Each Revolving Loan Lender will immediately
transfer to the Swing Lender, in immediately available funds, the amount of its
participation. Whenever, at any time after the Swing Lender has received from
any Revolving Loan Lender such Revolving Loan Lender’s participation in a Swing
Loan, the Swing Lender receives payment on account thereof, the Swing Lender
will distribute to such Revolving Loan Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolving Loan Lender’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Swing Lender is required to be returned, such Revolving
Loan Lender will return to the Swing Lender any portion thereof previously
distributed by the Swing Lender to it. Each Revolving Loan Lender’s obligation
to purchase such participation interest shall be absolute and unconditional and
shall not be affected

18



--------------------------------------------------------------------------------



 



by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense of other right which such Revolving Loan
Lender or any other Person may have against Swing Lender or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or Event
of Default or the termination of any Commitment; (iii) any adverse change in the
condition (financial or otherwise) of Borrower or any Subsidiary of Borrower or
any other Revolving Loan Lender; (iv) any breach of this Agreement or any other
Loan Document by Borrower or any other Revolving Loan Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. The Swing Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes Swing
Lender to so request on its behalf), that each Lender make a Revolving Loan
(which shall be a Base Rate Loan) in an amount equal to such Lender’s Revolving
Loan Commitment Percentage of the amount of Swing Loans then outstanding
(without regard to the minimum and multiples specified therein for the principal
amount of such Loans, but subject to the unutilized portion of the Commitments
and the conditions set forth in Section 5.2). Each Lender shall make an amount
equal to its Revolving Loan Commitment Percentage of the amount of such Swing
Loans available to Agent in immediately available funds for the account of Swing
Lender at the Agent’s Principal Office not later than 1:00 p.m. on the day
specified by Agent, whereupon, each Lender that so makes funds available shall
be deemed to have made a Revolving Loan to Borrower in such amount. Agent shall
remit the funds so received to Swing Lender. Each Swing Loan shall be in an
amount equal to $100,000 or an integral multiple thereof.
     2.2 Terminations, Reductions or Increase of Commitments.
     (a) Optional. Borrower shall have the right to terminate or reduce the
unused portion of the Commitments at any time or from time to time, provided
that (i) Borrower shall give notice of each such termination or reduction to
Agent as provided in Section 4.3 hereof and (ii) each such partial reduction as
to any Commitment shall be in an integral multiple of $5,000,000. Subject to the
rights of Borrower to increase the Commitments under Section 2.2(b) and the
provisions of Section 11.6, no termination or reduction of the Commitments may
be reinstated without the written approval of Agent and the requisite Lenders
required for such approval under Section 11.6.
     (b) Optional Increase. At any time after the date hereof and so long as no
Default or Event of Default shall have occurred which is continuing, Borrower
shall have the right to increase the Commitments by an amount not exceeding
$150,000,000, in the aggregate, as follows: (i) Borrower shall give at least
twenty (20) Business Days’ prior written notice of such increase to Agent and
Agent shall promptly notify the Lenders, (ii) no Lender shall be required to
increase its Commitment unless it shall have expressly agreed to such increase
in writing (but otherwise, no notice to or consent by any Lender shall be
required, notwithstanding anything to the contrary set forth in Section 11.5
hereof), (iii) each Lender shall notify Agent whether it agrees to increase its
Commitment within the time period specified by Borrower in consultation with
Agent and any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment, (iv) to achieve the full amount of a
requested increase, Borrower shall be entitled to invite additional Persons to
be Lenders subject however to the terms and provisions of Section 11.6 hereof as
if such Persons were acquiring an interest in the Revolving Loans by assignment
from an existing Lender (to the extent applicable, i.e. required

19



--------------------------------------------------------------------------------



 



approvals, minimum amounts, execution of new Notes and the like), (v) Borrower
and Agent shall determine the effective date and the final allocation of such
increase in Commitments and adjustments of the pro rata participation interests
of the Lenders in the Letter of Credit Liabilities (vi) Borrower shall execute
and deliver such additional or replacement Notes and such other documentation
(including evidence of proper authorization) as may be reasonably requested by
Agent, any new Lenders or any Lender which is increasing its Commitment and
(vii) each such requested increase shall be in an aggregate amount of at least
$25,000,000. Borrower shall be required to pay (or to reimburse each applicable
Lender for) any breakage costs incurred by any Lender in connection with the
need to reallocate existing Revolving Loans among the Lenders following any
increase in the Commitments pursuant to this provision.
     2.3 Commitment Fees.
     (a) Borrower shall pay to Agent for the account of each Revolving Loan
Lender revolving loan commitment fees for the period from the Effective Date to
and including the Revolving Loan Termination Date at a per annum rate equal to
the Margin Percentage for Commitment Fees. Such revolving loan commitment fees
shall be computed (on the basis of the actual number of days elapsed in a year
composed of 365 or 366 days, as the case may be) on each day and shall be based
on the excess of (x) the aggregate amount of each Revolving Loan Lender’s
Commitment for such day over (y) the sum of (i) the aggregate unpaid principal
balance of such Lender’s Note (excluding any Swing Loans) on such day plus
(ii) the aggregate Letter of Credit Liabilities as to such Lender for such day.
Accrued revolving loan commitment fees under this provision shall be payable in
arrears on the Quarterly Dates prior to the Revolving Loan Termination Date and
on the Revolving Loan Termination Date.
     (b) All past due fees payable under this Section shall bear interest at the
Past Due Rate.
     2.4 Several Obligations. The failure of any Lender to make any Loan to be
made by it on the date specified therefor shall not relieve any other Lender of
its obligation to make its Loan on such date, but neither Agent nor any Lender
shall be responsible or liable for the failure of any other Lender to make a
Loan to be made by such other Lender or to participate in, or co-issue, any
Letter of Credit. Notwithstanding anything contained herein to the contrary,
(a) no Lender shall be required to make or maintain Loans at any time
outstanding if, as a result, the total Revolving Loan Obligations held by such
Lender shall exceed the lesser of (1) such Lender’s Revolving Loan Commitment
Percentage of all Revolving Loan Obligations and (2) such Lender’s Revolving
Loan Commitment Percentage of the aggregate of the Commitments.
     2.5 Notes. The Loans (other than the Swing Loans) made by each Lender may,
if requested by the applicable Lender, be evidenced by a single promissory note
of Borrower in substantially the form of Exhibit C hereto payable to the order
of such Lender in a principal amount equal to the Commitment of such Lender, and
otherwise duly completed (each, a “Revolving Note”). Each Lender is hereby
authorized by Borrower to endorse on the schedule (or a continuation thereof)
that may be attached to each Note of such Lender, to the extent applicable, the
date, amount, type of and the applicable period of interest for each Loan made
by such Lender to Borrower hereunder, and the amount of each payment or
prepayment of principal of such Loan received by such Lender, provided, that any
failure by such Lender to make any such endorsement shall not affect the
obligations of Borrower under such Note or hereunder in

20



--------------------------------------------------------------------------------



 



respect of such Loan. Swing Loans made by Swing Lender shall be evidenced by a
single promissory note of Borrower in substantially the form of Exhibit D hereto
payable to the order of Swing Lender in a principal amount equal to $50,000,000,
and otherwise duly completed (each, a “Swing Note”). The Swing Note and the
Revolving Notes, and, in each case, all renewals, extensions, modifications and
replacements thereof and substitutions therefor, shall together constitute the
“Notes” hereunder.
     2.6 Use of Proceeds. The proceeds of the Loans shall be used to refinance
obligations under the Existing Credit Facility, to finance acquisitions, to
repurchase outstanding capital stock or Indebtedness of Borrower and for other
working capital and general corporate purposes and to pay fees and expenses in
connection with this Agreement. Neither Agent nor any Lender shall have any
responsibility as to the use of any proceeds of the Loans.
     2.7 Letters of Credit.
     (a) Letters of Credit. Subject to all of the terms and conditions of this
Agreement (including, without limitation, Section 5.1 and 5.2 hereof),
(i) Borrower shall have the right to, in addition to Loans provided for in
Section 2.1 hereof, utilize the Revolving Loan Commitments from time to time
during the Revolving Loan Availability Period by obtaining the issuance of
standby letters of credit for the account of Borrower (in support of the
obligations of Borrower or the obligations of its Affiliates) if Borrower shall
so request in the notice referred to in Section 2.7(b)(i) hereof (such standby
letters of credit as any of them may be amended, supplemented, extended or
confirmed from time to time, together with the Existing Letters of Credit, being
herein collectively called the “Letters of Credit”) and (ii) the applicable
Issuer agrees to issue such Letters of Credit. Upon the date of the issuance of
a Letter of Credit (or in the case of the Existing Letters of Credit, on the
Effective Date), the applicable Issuer shall be deemed, without further action
by any party hereto, to have sold to each Revolving Loan Lender, and each such
Lender shall be deemed, without further action by any party hereto, to have
purchased from the applicable Issuer, a participation, to the extent of such
Lender’s Revolving Loan Commitment Percentage, in such Letter of Credit and the
related Letter of Credit Liabilities. Unless the Majority Lenders shall have
otherwise agreed in writing, no Letter of Credit shall have an expiration date
later than the earlier of (x) one year from date of issuance or (y) the date ten
(10) Business Days prior to the end of the Revolving Loan Availability Period.
Any Letter of Credit that shall have an expiration date after the end of the
Revolving Loan Availability Period shall be subject to Cover or backed by a
standby letter of credit in form and substance, and issued by a Person,
acceptable to Agent in its sole discretion.
     (b) Additional Provisions. The following additional provisions shall apply
to each Letter of Credit:
          (i) Borrower shall give Agent notice requesting each issuance of a
Letter of Credit hereunder as provided in Section 4.3 hereof and shall furnish
such additional information regarding such transaction as Agent may reasonably
request. Upon receipt of such notice, Agent shall promptly notify each Revolving
Loan Lender of the contents thereof and of such Lender’s Revolving Loan
Commitment Percentage of the amount of such proposed Letter of Credit.
          (ii) No Letter of Credit may be issued if after giving effect thereto
the sum of (A) the aggregate outstanding principal amount of Loans plus (B) the
aggregate Letter of Credit

21



--------------------------------------------------------------------------------



 



Liabilities would exceed the aggregate of the Commitments. On each day during
the period commencing with the issuance of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated, the Commitment of each
Revolving Loan Lender shall be deemed to be utilized for all purposes hereof in
an amount equal to such Lender’s Revolving Loan Commitment Percentage of the
amount then available for drawings under such Letter of Credit (or any
unreimbursed Reimbursement Obligations).
          (iii) Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment thereunder, Agent shall promptly notify Borrower and each
Lender as to the amount to be paid as a result of such demand and the payment
date therefor. If at any time prior to the earlier of the expiration date of a
Letter of Credit or the Revolving Loan Termination Date any Issuer shall have
made a payment to a beneficiary of a Letter of Credit in respect of a drawing
under such Letter of Credit, each Revolving Loan Lender will pay to Agent
immediately upon demand by such Issuer at any time during the period commencing
after such payment until reimbursement thereof in full by Borrower, an amount
equal to such Lender’s Revolving Loan Commitment Percentage of such payment,
together with interest on such amount for each day from the date of demand for
such payment (or, if such demand is made after 12:00 noon Houston, Texas time on
such date, from the next succeeding Business Day) to the date of payment by such
Lender of such amount at a rate of interest per annum equal to the Federal Funds
Rate for such period.
          (iv) Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse Agent, on the date on which Agent notifies Borrower of
the date and amount of any payment by any Issuer of any drawing under a Letter
of Credit, for the amount paid by any Issuer upon such drawing, without
presentment, demand, protest or other formalities of any kind, all of which are
hereby waived. Such reimbursement may, subject to satisfaction of the conditions
in Sections 5.1 and 5.2 hereof and to the aggregate of the Commitments (after
adjustment in the same to reflect the elimination of the corresponding Letter of
Credit Liability), be made by the borrowing of Loans. Agent will pay to each
Revolving Loan Lender such Lender’s Revolving Loan Commitment Percentage of all
amounts received from Borrower for application in payment, in whole or in part,
of the Reimbursement Obligation in respect of any Letter of Credit, but only to
the extent such Lender has made payment to Agent in respect of such Letter of
Credit pursuant to clause (iii) above.
          (v) Borrower will pay to Agent at the Principal Office for the account
of each Revolving Loan Lender a letter of credit fee with respect to each Letter
of Credit equal to the then current Margin Percentage for LIBOR Borrowings
multiplied by the average undrawn amount of such Letter of Credit (and computed
on the basis of the actual number of days elapsed in a year composed of 360
days), in each case for the period from and including the date of issuance of
such Letter of Credit to and including the date of expiration or termination
thereof, such fee to be due and payable in arrears on each Quarterly Date. Agent
will pay to each Revolving Loan Lender, promptly after receiving any payment in
respect of letter of credit fees referred to in this clause (v), an amount equal
to the product of such Lender’s Revolving Loan Commitment Percentage times the
amount of such fees. In addition to and cumulative of the above described fees,
Borrower shall pay to Agent, for the account of the applicable Issuer, in
advance on the date of the issuance of the applicable Letter of Credit, a
fronting fee in an amount equal to 0.15% of the face amount of the applicable
Letter of Credit (such fronting fee to be

22



--------------------------------------------------------------------------------



 



retained by the applicable Issuer for its own account). Borrower shall also pay
each Issuer’s standard fees with respect to the amendment, renewal or extension
of any Letter of Credit or processing of drawings thereunder.
          (vi) The issuance by the applicable Issuer of each Letter of Credit
shall, in addition to the conditions precedent set forth in Section 5 hereof, be
subject to the conditions precedent (A) that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably satisfactory to Agent,
and (B) that Borrower shall have executed and delivered such Applications and
other instruments and agreements relating to such Letter of Credit as Agent
shall have reasonably requested and are not inconsistent with the terms of this
Agreement. To the extent that any Application contains provisions granting liens
or security interests not granted in the Loan Agreement no such additional
provisions regarding any liens or security interests shall be effective. To the
extent any Application contains events of default, waivers, and cure periods (or
fails to provide cure periods as provided in the Loan Agreement) or any other
provisions whatsoever which are more restrictive or otherwise inconsistent than
those contained in the Loan Agreement, the provisions of the Loan Agreement
shall control.
          (vii) Issuer will send to Borrower and each Lender, immediately upon
issuance of any Letter of Credit issued by Issuer or any amendment thereto, a
true and correct copy of such Letter of Credit or amendment.
     (c) Indemnification; Release. Borrower hereby indemnifies and holds
harmless Agent, each Revolving Loan Lender and each Issuer from and against any
and all claims and damages, losses, liabilities, costs or expenses which Agent,
such Lender or such Issuer may incur (or which may be claimed against Agent,
such Lender or such Issuer by any Person whatsoever), REGARDLESS OF WHETHER
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES,
in connection with the execution and delivery of any Letter of Credit or
transfer of or payment or failure to pay under any Letter of Credit; provided
that Borrower shall not be required to indemnify any party seeking
indemnification for any claims, damages, losses, liabilities, costs or expenses
to the extent, but only to the extent, caused by (i) willful misconduct or gross
negligence of the party seeking indemnification, (ii) breach in bad faith of the
Loan Documents by the party seeking indemnification, (iii) the failure by the
party seeking indemnification to pay under any Letter of Credit after the
presentation to it of a request required to be paid under applicable law or (iv)
disputes between or among any and all of the foregoing indemnified parties
including, without limitation, Agent, Lenders and Issuers. Borrower hereby
releases, waives and discharges Agent, each Revolving Loan Lender and each
Issuer from any claims, causes of action, damages, losses, liabilities,
reasonable costs or expenses which may now exist or may hereafter arise,
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE
INDEMNIFIED PARTIES, by reason of or in connection with the failure of any other
Revolving Loan Lender to fulfill or comply with its obligations to Agent, such
Lender or such Issuer, as the case may be, hereunder (but nothing herein
contained shall affect any rights Borrower may have against such Defaulting
Lender); provided that Borrower shall not be required to indemnify any party
seeking indemnification for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the party seeking indemnification, (ii) breach
in bad faith of the Loan Documents by the party seeking indemnification,
(iii) the failure by the

23



--------------------------------------------------------------------------------



 



party seeking indemnification to pay under any Letter of Credit after the
presentation to it of a request required to be paid under applicable law or
(iv) disputes between or among any and all of the foregoing indemnified parties
including, without limitation, Agent, Lenders and Issuers. Nothing in this
Section 2.7(c) is intended to limit the obligations of Borrower under any other
provision of this Agreement.
     (d) Additional Costs in Respect of Letters of Credit. If as a result of any
Regulatory Change there shall be imposed, modified or deemed applicable any tax
(other than any tax based on or measured by net income), reserve, special
deposit or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or
participations in such Letters of Credit, and the result shall be to increase
the cost to any Revolving Loan Lender of issuing or maintaining any Letter of
Credit or any participation therein, or materially reduce any amount receivable
by any Revolving Loan Lender hereunder in respect of any Letter of Credit or any
participation therein (which increase in cost, or reduction in amount
receivable, shall be the result of such Lender’s reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then such
Lender shall notify Borrower through Agent (which notice shall be accompanied by
a statement setting forth in reasonable detail the basis for the determination
of the amount due), and within 15 Business Days after demand therefor by such
Lender through Agent, Borrower shall pay to such Lender, from time to time as
specified by such Lender, such additional amounts as shall be sufficient to
compensate such Lender for such increased costs or reductions in amount. Such
statement as to such increased costs or reductions in amount incurred by such
Lender, submitted by such Lender to Borrower, shall create a rebuttable
presumption as to the accuracy thereof, and may be computed using any reasonable
averaging and attribution method. Each Lender will notify Borrower through Agent
of any event occurring after the date of this Agreement which will entitle such
Lender to compensation pursuant to this Section as promptly as practicable after
any executive officer of such Lender obtains knowledge thereof and determines to
request such compensation, and (if so requested by Borrower through Agent) will
designate a different lending office of such Lender for the issuance or
maintenance of Letters of Credit by such Lender or will take such other action
as Borrower may reasonably request if such designation or action is consistent
with the internal policy of such Lender and legal and regulatory restrictions,
can be undertaken at no additional cost, will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole opinion of such Lender,
be disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is not located in
the United States of America).
     2.8 Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to this Agreement (it being understood that fees
may continue to accrue on any portion of the Commitment for which such
Defaulting Lender has provided cash collateral);
     (b) the Commitment and Revolving Loan Obligations of such Defaulting Lender
shall not be included in determining whether the Majority Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to

24



--------------------------------------------------------------------------------



 



Section 11.5); provided, that in the case of an amendment, waiver or other
modification requiring the consent of all Lenders or of each Lender affected
thereby, the Defaulting Lender’s consent shall only be required with respect to
(i) a proposed increase or extension of such Defaulting Lender’s Commitment and
(ii) a proposed reduction or excuse, or a proposed postponement of the scheduled
date of payment, of the principal amount of, or interest or fees payable on, any
Loans or Letter of Credit Liabilities payable to any such Defaulting Lender;
     (c) if any outstanding Swing Loans or any Letter of Credit Liabilities
exists at the time a Lender becomes a Defaulting Lender then:
          (i) all or any part of the Defaulting Lender’s participation interests
in the outstanding Swing Loans and Letter of Credit Liabilities shall be
reallocated among the non-Defaulting Lenders pro-rata in accordance with their
respective Revolving Loan Commitment Percentages but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Loan Obligations plus such Defaulting
Lender’s participation interests in the outstanding Swing Loans and Letter of
Credit Liabilities does not exceed the total of all non-Defaulting Lenders’
Commitments (it being understood that no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation);
          (ii) if the reallocation described in clause (i) above cannot, or can
only partially, be effected, Borrower shall (without prejudice to any right or
remedy available to it hereunder or under law) within one Business Day following
notice by Agent (x) first, prepay such outstanding Swing Loans and (y) second,
cash collateralize for the benefit of each Issuer only Borrower’s obligations
corresponding to such Defaulting Lender’s participation interests in the
outstanding Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 9.3 for so long as such Letter of Credit Liabilities are
outstanding;
          (iii) if Borrower cash collateralizes any portion of such Defaulting
Lender’s participation interests in the outstanding Letter of Credit Liabilities
pursuant to this Section 2.8(c), Borrower shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 2.3 with respect to such
Defaulting Lender’s participation interests in the outstanding Letter of Credit
Liabilities during the period such Defaulting Lender’s participation interests
in the outstanding Letter of Credit Liabilities is cash collateralized;
          (iv) if the non-Defaulting Lenders’ participation interests in the
outstanding Letter of Credit Liabilities are reallocated pursuant to this
Section 2.8(c), then the fees payable to the Lenders pursuant to Section 2.3
shall be adjusted in accordance with such non-Defaulting Lenders’ Revolving Loan
Commitment Percentages; and
          (v) if all or any portion of such Defaulting Lender’s participation
interests in the outstanding Letter of Credit Liabilities is neither cash
collateralized nor reallocated pursuant to this Section 2.8(c), then, without
prejudice to any rights or remedies of any Issuer or any Lender hereunder, all
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that were
utilized by such participation interests in the outstanding Letter of Credit
Liabilities and any applicable

25



--------------------------------------------------------------------------------



 



Letter of Credit fees) with respect to such Defaulting Lender’s participation
interests in the outstanding Letter of Credit Liabilities shall be payable to
the applicable Issuer until and to the extent that such participation interests
in the outstanding Letter of Credit Liabilities are cash collateralized and/or
reallocated;
     (d) So long as any Lender is a Defaulting Lender, Swing Lender shall not be
required to fund any Swing Loan and no Issuer shall be required to issue, amend
or increase any Letter of Credit, unless it is satisfied that each Defaulting
Lender’s participation interests in the outstanding Swing Loans and Letter of
Credit Liabilities will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by Borrower or the Defaulting
Lender in accordance with Section 2.8(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swing Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.8(c)(i) (and Defaulting Lenders shall not participate therein), unless
such participation interest is cash collateralized by the Defaulting Lender.
     (e) Any payment of principal, interest, fees or other amounts received by
the Agent for the account of a Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Section 9 or otherwise) or received by the
Agent from a Defaulting Lender pursuant to Section 9.2 shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuer or the Swing Lender hereunder; third, to cash
collateralize such Defaulting Lender’s participation interests in the
outstanding Letter of Credit Liabilities; fourth, as Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) cash
collateralize such Defaulting Lender’s future participation interests in future
Letter of Credit Liabilities; sixth, to the payment of any amounts owing to the
Lenders, the Issuers or the Swing Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuer or the Swing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Liabilities in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Reimbursement Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to Section
2.8(c)(i). Any payments,

26



--------------------------------------------------------------------------------



 



prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.8(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
     (f) In the event that Agent, Borrower, each Issuer and Swing Lender each
agrees in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Lenders’
participation interests in the outstanding Swing Loans and Letter of Credit
Liabilities shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Loans) as Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Commitment Percentage.
3. Borrowings, Payments, Prepayments and Interest Options.
     3.1 Borrowings. Borrower shall give Agent notice of each borrowing (other
than a borrowing of Swing Loans as to which the last sentence of this
Section 3.1 shall apply) to be made hereunder as provided in Section 4.3 hereof
and Agent shall promptly notify each Lender of such request. Not later than 1:00
p.m., Houston, Texas time on the date specified for each such borrowing
hereunder, each Lender shall make available the amount of the Loan, if any, to
be made by it on such date to Agent at its Principal Office, in immediately
available funds, for the account of Borrower. The amounts so received by Agent
shall, subject to the terms and conditions of this Agreement, be made available
to Borrower by wiring or otherwise transferring, in immediately available funds,
such amount to an account designated by Borrower. Borrower shall give Agent
notice of each borrowing of a Swing Loan to be made hereunder as provided in
Section 4.3 hereof and, no later than 1:00 p.m., Houston, Texas time on the date
specified for such borrowing hereunder, Swing Lender shall make available the
amount of such Swing Loan to Borrower by depositing the same, in immediately
available funds, in an account designated by Borrower and approved by Agent
     3.2 Prepayments.
     (a) Optional Prepayments. Except as provided in Section 3.3(c)(iv) hereof,
Borrower shall have the right to prepay, on any Business Day, in whole or in
part, without the payment of any penalty or fee, any Loans at any time or from
time to time, provided that Borrower shall give Agent notice of each such
prepayment as provided in Section 4.3 hereof. Each optional prepayment on a Loan
shall be in an amount equal to an integral multiple of (x) in the case of LIBOR
Borrowings, $2,000,000 or an integral multiple of $100,000 in excess thereof and
(y) in the case of Base Rate Borrowings, $500,000 or an integral multiple of
$100,000 in excess thereof. Swing Loans shall not have a minimum amount.
     (b) Interest Payments. Accrued and unpaid interest on the unpaid principal
balance of the Loans shall be due and payable (i) on the date of any prepayment
permitted hereunder and (ii) on the Interest Payment Dates.
     (c) Mandatory Prepayments. If the Commitments shall at any time be less
than the unpaid principal balance of the Revolving Loan Obligations, Borrower
shall make an immediate prepayment on the Loans (or provide Cover for the
Letters of Credit) equal to the difference.

27



--------------------------------------------------------------------------------



 



     (d) Payments and Interest on Reimbursement Obligations. Borrower will pay
to Agent for the account of each Lender the amount of each Reimbursement
Obligation on the date on which Agent notifies Borrower of the date and amount
of the applicable payment by any Issuer of any drawing under a Letter of Credit.
The amount of any Reimbursement Obligation may, if the applicable conditions
precedent specified in Sections 5.1 and 5.2 hereof have been satisfied, be paid
with the proceeds of Loans (without regard to any minimum draw amounts or notice
provisions provided in this Agreement), which at the option of Borrower shall
either be Base Rate Loans or Swing Loans. Subject to Section 11.7 hereof,
Borrower will pay to Agent, on demand, for the account of each Lender interest
on any Reimbursement Obligation not repaid on the date of any drawing under a
Letter of Credit (i) at the Base Rate from the date such Reimbursement
Obligation arises until the date five (5) Business Days thereafter and (ii) at
the Past Due Rate thereafter until the same is paid in full.
     (e) Mandatory Payment of Swing Loans. The principal of, and all accrued and
unpaid interest on the unpaid principal balance of, each Swing Loan shall be due
and payable within ten (10) Business Days after the date such Swing Loan was
made. A Swing Loan may not be paid with the proceeds of another Swing Loan but
may be paid with the proceeds of a Revolving Loan.
     3.3 Interest Options.
     (a) Options Available. The outstanding principal balance of the Notes
(other than the Swing Note) shall bear interest at the Base Rate; provided, that
(1) all past due amounts, both principal and accrued interest, shall bear
interest at the Past Due Rate, and (2) subject to the provisions hereof,
Borrower shall have the option of having all or any portion of the principal
balances of the Notes (other than the Swing Note) from time to time outstanding
bear interest at a Eurodollar Rate. The outstanding principal balance of the
Swing Note shall bear interest on each day at a per annum rate equal to the
Eurodollar Rate that would be in effect on such day for an Interest Period of
one month plus the greater of 1.50% or the Margin Percentage then in effect with
respect to Eurodollar Borrowings (the “Overnight LIBOR Rate”); provided that, in
the event that the Overnight LIBOR Rate shall cease to be available or
determinable for any reason, the outstanding principal balance of the Swing Note
shall bear interest on each day at a per annum rate equal to the Base Rate. The
records of Agent and each of the Lenders with respect to Interest Options,
Interest Periods and the amounts of Loans to which they are applicable shall
create a rebuttable presumption as to the accuracy thereof, and Agent and
Lenders agree to furnish written evidence to Borrower upon request of Borrower
with respect to such matters. Interest on the Loans shall be calculated at the
Base Rate except where it is expressly provided pursuant to this Agreement that
a Eurodollar Rate or the Overnight LIBOR Rate is to apply. Interest on the
amount of each advance against the Notes shall be computed on the amount of that
advance and from the date it is made. Notwithstanding anything in this Agreement
to the contrary, for the full term of the Notes the interest rate produced by
the aggregate of all sums paid or agreed to be paid to the holders of the Notes
for the use, forbearance or detention of the debt evidenced thereby (including
all interest on the Notes at the Stated Rate plus the Additional Interest) shall
not exceed the Ceiling Rate.
     (b) Designation and Conversion. Borrower shall have the right to designate
or convert its Interest Options in accordance with the provisions hereof.
Provided no Event of Default has occurred and is continuing and subject to the
last sentence of Section 3.3(a) and the

28



--------------------------------------------------------------------------------



 



provisions of Section 3.3(c), Borrower may elect to have a Eurodollar Rate apply
or continue to apply to all or any portion of the principal balance of the Notes
(other than the Swing Note). Each change in Interest Options shall be a
conversion of the rate of interest applicable to the specified portion of the
Loans, but such conversion shall not change the respective outstanding principal
balances of the Notes. The Interest Options shall be designated or converted in
the manner provided below:
          (i) Borrower shall give Agent telephonic notice, promptly confirmed by
a Rate Designation Notice (and Agent shall promptly inform each Lender thereof).
Each such telephonic and written notice shall specify the amount of the Loan
which is the subject of the designation, if any; the amount of borrowings into
which such borrowings are to be converted or for which an Interest Option is
designated; the proposed date for the designation or conversion and the Interest
Period or Periods, if any, selected by Borrower. Such telephonic notice shall be
irrevocable and shall be given to Agent no later than the applicable Rate
Designation Date.
          (ii) No more than ten (10) LIBOR Borrowings shall be in effect with
respect to the Loans at any time.
          (iii) Each designation or conversion of a LIBOR Borrowing shall occur
on a LIBOR Business Day.
          (iv) Each request for a LIBOR Borrowing shall be in the amount equal
to $3,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (v) Each designation of an Interest Option with respect to the Notes
shall apply to all of the Notes ratably in accordance with their respective
outstanding principal balances. If any Lender assigns an interest in any of its
Notes when any LIBOR Borrowing is outstanding with respect thereto, then such
assignee shall have its ratable interest in such LIBOR Borrowing.
     (c) Special Provisions Applicable to LIBOR Borrowings.
          (i) Options Unlawful. If any Regulatory Change shall at any time make
it unlawful or impossible for any Lender to permit the establishment of or to
maintain any LIBOR Borrowing, the commitment of such Lender to establish or
maintain such LIBOR Borrowing shall forthwith be canceled and Borrower shall
forthwith, upon demand by Agent to Borrower, (1) convert the LIBOR Borrowing of
such Lender with respect to which such demand was made to a Base Rate Borrowing;
(2) pay all accrued and unpaid interest to date on the amount so converted; and
(3) pay any amounts required to compensate each Lender for any additional cost
or expense which any Lender may incur as a result of such Regulatory Change or
in the interpretation or administration thereof and any Funding Loss which any
Lender may incur as a result of such conversion. If, when Agent so notifies
Borrower, Borrower has given a Rate Designation Notice specifying a LIBOR
Borrowing but the selected Interest Period has not yet begun, as to the
applicable Lender such Rate Designation Notice shall be deemed to be of no force
and effect, as if never made, and the balance of the Loans made by such Lender
specified in such Rate Designation Notice shall bear interest at the Base Rate
until a different available Interest Option shall be designated in accordance
herewith.

29



--------------------------------------------------------------------------------



 



          (ii) Increased Cost of Borrowings. If any Regulatory Change shall:

  (1)   subject any Lender to any Taxes or any deduction or withholding for any
Taxes, on or from any payment due under any LIBOR Borrowing or other amount due
hereunder (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other
Connection Taxes on gross or net income, profits or revenue including
value-added or similar Taxes); or     (2)   change the basis of taxation of
payments due from Borrower to any Lender under any LIBOR Borrowing (other than
by a change in the rate of taxation of the overall net income, profits or
revenue (including value-added or similar Taxes) of such Lender); or     (3)  
impose, modify, increase or deem applicable any reserve requirement (excluding
that portion of any reserve requirement included in the calculation of the
applicable Eurodollar Rate), special deposit requirement or similar requirement
(including, but not limited to, state law requirements and Regulation D) against
assets of any Lender, or against deposits with any Lender, or against loans made
by any Lender, or against any other funds, obligations or other property owned
or held by any Lender; or     (4)   Impose on any Lender any other condition
regarding any LIBOR Borrowing;

and the result of any of the foregoing is to materially increase the cost to any
Lender of agreeing to make or of making, renewing or maintaining such LIBOR
Borrowing, or reduce the amount of principal or interest received by any Lender,
then, within 15 Business Days after demand by the applicable Lender (accompanied
by a statement setting forth in reasonable detail the applicable Lender’s basis
therefor), Borrower shall pay to Agent additional amounts which shall compensate
each Lender for such increased cost or reduced amount. The determination by any
Lender of the amount of any such increased cost, increased reserve requirement
or reduced amount shall create a rebuttable presumption as to the accuracy
thereof. Borrower shall have the right, if it receives from Agent any notice
referred to in this paragraph, upon three Business Days’ notice to Agent (which
shall notify each affected Lender), either (i) to repay in full (but not in
part) any borrowing with respect to which such notice was given, together with
any accrued interest thereon, or (ii) to convert the LIBOR Borrowing which is
the subject of the notice to a Base Rate Borrowing; provided, that any such
repayment or conversion shall be accompanied by payment of (x) the amount
required to compensate each Lender for the increased cost or reduced amount
referred to in the preceding paragraph; (y) all accrued and unpaid interest to
date on the amount so repaid or converted, and (z) any Funding Loss which any
Lender may incur as a result of such repayment or conversion. Each Lender will
notify Borrower through Agent of any event occurring after the date of this
Agreement which will entitle such Lender to compensation pursuant to this
Section as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation, and (if so requested by Borrower
through Agent) will designate a different lending office of such Lender for the
applicable LIBOR Borrowing or will take such other action as Borrower may
reasonably request if such designation or action is consistent with the internal
policy of such Lender and legal and

30



--------------------------------------------------------------------------------



 



regulatory restrictions, will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, be materially
disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is located in the
United States of America).
          (iii) Inadequacy of Pricing and Rate Determination. If, for any reason
with respect to any Interest Period, Agent shall have determined (which
determination shall create a rebuttable presumption as to the accuracy thereof)
that:

  (1)   Agent is unable through its customary general practices to determine any
applicable Eurodollar Rate, or     (2)   by reason of circumstances affecting
the applicable market, generally, Agent is not being offered deposits in United
States dollars in such market, for the applicable Interest Period and in an
amount equal to the amount of any applicable LIBOR Borrowing requested by
Borrower,     (3)   Agent is advised by the Majority Lenders that Adjusted LIBOR
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such LIBOR Borrowing for such Interest Period;

then Agent shall give Borrower written notice thereof (accompanied by a
statement setting forth in reasonable detail Agent’s basis therefor) and
thereupon, (A) any Rate Designation Notice previously given by Borrower
designating the applicable LIBOR Borrowing which has not commenced as of the
date of such notice from Agent shall be deemed for all purposes hereof to be of
no force and effect, as if never given, and (B) until Agent shall notify
Borrower that the circumstances giving rise to such notice from Agent no longer
exist, each Rate Designation Notice requesting the applicable Eurodollar Rate
shall be deemed a request for a Base Rate Borrowing, and any applicable LIBOR
Borrowing then outstanding shall be converted, without any notice to or from
Borrower, upon the termination of the Interest Period then in effect with
respect to it, to a Base Rate Borrowing.
          (iv) Funding Losses. Borrower shall indemnify each Lender against and
hold each Lender harmless from any Funding Loss. This indemnity shall, subject
to the provisions of Section 3.5 hereof, survive the payment of the Notes. A
certificate of such Lender (explaining in reasonable detail the amount and
calculation of the amount claimed) as to any additional amounts payable pursuant
to this paragraph submitted to Borrower shall create a rebuttable presumption as
to the accuracy thereof.
     (d) Funding Offices; Adjustments Automatic; Calculation Year. Any Lender
may, if it so elects, fulfill its obligation as to any LIBOR Borrowing by
causing a branch or affiliate of such Lender to make such Loan and may transfer
and carry such Loan at, to or for the account of any branch office or affiliate
of such Lender; provided, that in such event for the purposes of this Agreement
such Loan shall be deemed to have been made by such Lender and the obligation of
Borrower to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it for the account of such branch or affiliate. Without notice to
Borrower or any other Person, each rate required to be calculated or determined
under this Agreement shall automatically fluctuate

31



--------------------------------------------------------------------------------



 



upward and downward in accordance with the provisions of this Agreement.
Interest at the Prime Rate shall be computed on the basis of the actual number
of days elapsed in a year consisting of 365 or 366 days, as the case may be. All
other interest required to be calculated or determined under this Agreement
shall be computed on the basis of the actual number of days elapsed in a year
consisting of 360 days, unless the Ceiling Rate would thereby be exceeded, in
which event, to the extent necessary to avoid exceeding the Ceiling Rate, the
applicable interest shall be computed on the basis of the actual number of days
elapsed in the applicable calendar year in which accrued.
     (e) Funding Sources. Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of the Loans in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement all determinations hereunder
shall be made as if each Lender had actually funded and maintained each LIBOR
Borrowing during each Interest Period through the purchase of deposits having a
maturity corresponding to such Interest Period and bearing an interest rate
equal to the Eurodollar Rate for such Interest Period.
     3.4 Capital Adequacy. If any Lender shall have determined that any
Regulatory Change has or would have the effect of reducing the rate of return on
such Lender’s capital or capital of such Lender’s holding company as a
consequence of such Lender’s obligations hereunder, under the Letters of Credit,
the Notes or other Obligations held by it to a level below that which such
Lender (or such Lender’s holding company) could have achieved but for such
adoption, change or compliance by an amount deemed by such Lender (or such
Lender’s holding company) to be material, then from time to time, upon
satisfaction of the conditions precedent set forth in this Section, after demand
by such Lender (with a copy to Agent) as provided below, Borrower shall pay
(subject to Section 11.7 hereof) to such Lender such additional amount or
amounts as will compensate such Lender (or such Lender’s holding company) for
such reduction. The certificate of any Lender setting forth such amount or
amounts as shall be necessary to compensate it and the basis thereof and reasons
therefor shall be delivered as soon as practicable to Borrower and shall create
a rebuttable presumption as to the accuracy thereof. Borrower shall pay the
amount shown as due on any such certificate within five (5) Business Days after
the delivery of such certificate. In preparing such certificate, a Lender may
employ such assumptions and allocations of costs and expenses as it shall in
good faith deem reasonable and may use any reasonable averaging and attribution
method.
     3.5 Limitation on Charges; Substitute Lenders; Non-Discrimination. Anything
in Sections 2.7(d), 3.3 or 3.4 notwithstanding:

  (1)   Borrower shall not be required to pay to any Lender reimbursement with
regard to any costs or expenses described in such Sections, unless such Lender
notifies Borrower of such costs or expenses within 90 days after the date paid
or incurred but in no event more than 90 days after the repayment of the Loans
and the termination of the Commitments;     (2)   none of the Lenders shall be
permitted to pass through to Borrower charges and costs under such Sections
(other than Funding Losses) on a discriminatory basis (i.e., which are not also
passed through by such

32



--------------------------------------------------------------------------------



 



      Lender to all other customers of such Lender similarly situated where such
customer is subject to documents providing for such pass through); and     (3)  
if any Lender (including, without limitation, Agent) becomes a Defaulting Lender
or elects to pass through to Borrower any material charge or cost under such
Sections (other than Funding Losses) or elects to terminate the availability of
LIBOR Borrowings for any material period of time, Borrower may, within 60 days
after the date of such event, elect to replace such Lender as a party to this
Agreement; provided that, concurrently with such replacement Borrower shall have
arranged for another financial institution approved by Agent, each Issuer and
Swing Lender (such approval not to be unreasonably withheld) as of such date, to
become a substitute Lender for all purposes under this Agreement in the manner
provided in Section 11.6; provided further that, prior to substitution for any
Lender, Borrower shall have given written notice to Agent of such intention and
the Lenders shall have the option, but no obligation, for a period of 60 days
after receipt of such notice, to increase their Commitments in order to replace
the affected Lender in lieu of such substitution.

4. Payments; Pro Rata Treatment; Computations, Etc.
     4.1 Payments.
     (a) Except to the extent otherwise provided herein, all payments of
principal, interest Reimbursement Obligations and other amounts to be made by
Borrower hereunder, under the Notes and under the other Loan Documents shall be
made in Dollars, in immediately available funds, without set-off, deduction or
counterclaim, to Agent at the Principal Office (or in the case of a successor
Agent, at the principal office of such successor Agent in the United States),
not later than 1:00 p.m., Houston, Texas time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).
     (b) Borrower shall, at the time of making each payment hereunder, under any
Note or under any other Loan Document, specify to Agent the Loans or other
amounts payable by Borrower hereunder or thereunder to which such payment is to
be applied. Each payment received by Agent hereunder, under any Note or under
any other Loan Document for the account of a Lender shall be paid promptly to
such Lender, in immediately available funds. If Agent fails to send to any
Lender the applicable amount by the close of business on the date any such
payment is received by Agent if such payment is received prior to 1:00 p.m.,
Houston, Texas time (or on the next succeeding Business Day with respect to
payments which are received after 1:00 p.m., Houston, Texas time), Agent shall
pay to the applicable Lender interest on such amount from such date at the
Federal Funds Rate.
     (c) If the due date of any payment hereunder or under any Note falls on a
day which is not a Business Day, the due date for such payments (except as
otherwise provided in the definition of “Interest Period” set forth in
Section 1.1 hereof) shall be extended to the next

33



--------------------------------------------------------------------------------



 



succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension.
     4.2 Pro Rata Treatment. Except to the extent otherwise provided herein
(including Section 2.8 and any other applicable provision relating to Defaulting
Lenders: (a) each Loan borrowing shall be made ratably from the Revolving Loan
Lenders in accordance with their respective Revolving Loan Commitment
Percentages, provided that borrowings of Swing Loans shall be for Swing Lender’s
own account; (b) each payment of commitment fees with respect to the Commitments
shall be made for the account of the Revolving Loan Lenders and each termination
or reduction of the Commitments under Section 2.2 hereof shall be applied, pro
rata, according to the applicable Lenders’ respective Commitments, (c) each
payment by Borrower of principal or interest on the Loans shall be made to Agent
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of such Loans held by the Lenders, provided that payments of
Swing Loans shall be for Swing Lender’s own account, (d) the Revolving Loan
Lenders (other than Swing Lender) shall purchase from the Swing Lender
participations in each Swing Loan to the extent of their respective Revolving
Loan Commitment Percentages, as provided in Section 2.1(b), and (e) the
Revolving Loan Lenders (other than the applicable Issuer) shall purchase from
the applicable Issuer participations in each Letter of Credit to the extent of
their respective Revolving Loan Commitment Percentages, as provided in
Section 2.7.
     4.3 Certain Actions, Notices, Etc. Notices to Agent of any termination or
reduction of Commitments and of borrowings and optional prepayments of Loans and
requests for issuances of Letters of Credit shall be irrevocable and shall be
effective only if received by Agent not later than 11:00 a.m., Houston, Texas
time on the number of Business Days prior to the date of the relevant
termination, reduction, borrowing and/or prepayment specified below:

          Number of Business Days Prior Notice
Borrowing at the Base Rate
  1 Business Day
 
   
Borrowings or prepayments of Swing Loans
  same day
 
   
Repayment of Base Rate Borrowing
  1 Business Day
 
   
Borrowing at Eurodollar Rate
  3 LIBOR Business Days
 
   
Repayment of LIBOR Borrowing prior to last day of the applicable Interest Period
  3 LIBOR Business Days
 
   
Letter of Credit issuance
  5 Business Days
 
   
Termination or Reduction of Commitments
  2 Business Days (subject to any Funding Losses with respect to LIBOR
Borrowings

Each such notice of termination or reduction shall specify the amount of the
applicable Commitment to be terminated or reduced. Each such notice of borrowing
or prepayment shall specify the amount of the Loans to be borrowed or prepaid
and the date of borrowing or prepayment (which shall be a Business Day). Agent
shall promptly notify the affected Lenders

34



--------------------------------------------------------------------------------



 



of the contents of each such notice. Any selection of a Eurodollar Rate with
respect to a Loan shall be subject to the advance notice requirements set forth
in Section 3.3 hereof.
     4.4 Non-Receipt of Funds by Agent. Unless Agent shall have been notified by
a Lender or Borrower (the “Payor”) prior to the day on which such Lender is to
make payment to Agent of the proceeds of a Loan (or funding of a drawing under a
Letter of Credit or reimbursement with respect to any drawing under a Letter of
Credit) to be made by it hereunder or Borrower is to make a payment to Agent for
the account of one or more of the Lenders, as the case may be (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to
Agent, Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to Agent, the recipient of such payment
(or, if such recipient is the beneficiary of a Letter of Credit, Borrower and,
if Borrower fails to pay the amount thereof to Agent forthwith upon demand, the
Lenders ratably in proportion to their respective Revolving Loan Commitment
Percentages) shall, on demand, pay to Agent the amount made available by Agent,
together with interest thereon in respect of the period commencing on the date
such amount was so made available by Agent until the date Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such period.
     4.5 Sharing of Payments, Etc. Subject to Section 2.8, if a Lender shall
obtain payment of any principal of or interest on any Loan made by it under this
Agreement, on any Reimbursement Obligation or on any other Obligation then due
to such Lender hereunder, through the exercise of any right of set-off
(including, without limitation, any right of setoff or lien granted under
Section 9.2 hereof), banker’s lien, counterclaim or similar right, or otherwise,
it shall promptly purchase from the other Lenders participations in the Loans
made, or Reimbursement Obligations or other Obligations held, by the other
Lenders in such amounts, and make such other adjustments from time to time as
shall be equitable to the end that all the Lenders shall share the benefit of
such payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with the unpaid
Obligations then due to each of them (after giving due consideration to any
similar payments obtained by the other Lenders). To such end all the Lenders
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any Lender so purchasing a participation in the Loans
made, or Reimbursement Obligations or other Obligations held, by other Lenders
may exercise all rights of set-off, bankers’ lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans, or Reimbursement Obligations or other Obligations in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of Borrower.
     4.6 Taxes.
     (a) Each payment by Borrower under this Agreement shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding

35



--------------------------------------------------------------------------------



 



Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by Borrower shall be increased as necessary so
that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
     (b) Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
     (c) As soon as practicable after any payment of Indemnified Taxes by
Borrower to a Governmental Authority pursuant to this Section 4.6(c), Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.
     (d) Borrower shall indemnify each Recipient for any Indemnified Taxes that
are paid or payable by such Recipient in connection with this Agreement
(including amounts paid or payable under this Section 4.6(d)) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 4.6(d) shall be paid
within 10 days after the Recipient delivers to Borrower a certificate stating
the amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Agent.
     (e) Each Lender shall severally indemnify (i) the Agent for any Taxes (but,
in the case of any Indemnified Taxes, only to the extent that Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of Borrower to do so) and (ii) Borrower for any Excluded Taxes,
in each case, attributable to such Lender that are paid or payable by the Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes (or in the case of Borrower,
such Excluded Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 4.6(e) shall
be paid within 10 days after the Agent (or, if applicable, Borrower) delivers to
the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
     (f) (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under this Agreement
shall deliver to Borrower and Agent, at the time or times reasonably requested
by Borrower or Agent, such properly completed and executed documentation
reasonably requested by Borrower or Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by Borrower or Agent, shall deliver such other documentation
prescribed by law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in

36



--------------------------------------------------------------------------------



 



the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.6(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 4.6(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.
     (ii) Without limiting the generality of the foregoing, if Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to Borrower and Agent (in such number of copies
reasonably requested by Borrower and Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit J (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would

37



--------------------------------------------------------------------------------



 



be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable Borrower or Agent to determine
the amount of Tax (if any) required by law to be withheld.
     (iii) If a payment made to a Lender under this Agreement would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 4.6(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
     (g) If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.6 (including additional amounts paid
pursuant to this Section 4.6), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 4.6(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 4.6(g) if such payment
would place such indemnified party in a less favorable position (on a net
after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 4.6(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
     (h) Each party’s obligations under this Section 4.6 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

38



--------------------------------------------------------------------------------



 



     (i) For purposes of Section 4.6(e) and (f), the term “Lender” includes any
Issuer.
     (j) Anything in this Section notwithstanding, if any Lender elects to
require payment by Borrower of any amount under this Section, Borrower may,
within 60 days after the date of receiving notice thereof, elect to replace such
Lender as a party to this Agreement; provided that, concurrently with such
removal or replacement Borrower shall have arranged for another financial
institution approved by Agent, each Issuer and Swing Lender (such approval not
to be unreasonably withheld) as of such date, to become a substitute Lender for
all purposes under this Agreement in the manner provided in Section 11.6;
provided further that, prior to substitution for any Lender, Borrower shall have
given written notice to Agent of such intention and the Lenders shall have the
option, but no obligation, for a period of 60 days after receipt of such notice,
to increase their Commitments in order to replace the affected Lender in lieu of
such substitution.
5. Conditions Precedent.
     5.1 Initial Loans and Letters of Credit. The obligation of each Lender or
each Issuer to make its initial Loans or issue or participate in a Letter of
Credit (if such Letter of Credit is issued prior to the funding of the initial
Loans) hereunder is subject to the following conditions precedent, each of which
shall have been fulfilled or waived to the satisfaction of Agent:
     (a) Authorization and Status. Agent shall have received from the
appropriate Governmental Authorities certified copies of the Organizational
Documents (other than by-laws) of Borrower, and evidence satisfactory to Agent
of all action taken by Borrower authorizing the execution, delivery and
performance of the Loan Documents and all other documents related to this
Agreement to which it is a party (including, without limitation, a certificate
of the secretary Borrower setting forth the resolutions of its Board of
Directors authorizing the transactions contemplated thereby and attaching a copy
of its bylaws), together with such certificates as may be appropriate to
demonstrate the qualification and good standing of and payment of taxes by
Borrower in the jurisdiction of its organization and in each other jurisdiction
where the failure in which to qualify would reasonably be expected to have a
Material Adverse Effect.
     (b) Incumbency. Borrower shall have delivered to Agent a certificate in
respect of the name and signature of each of the officers (i) who is authorized
to sign on its behalf the applicable Loan Documents related to any Loan or the
issuance of any Letter of Credit and (ii) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with any Loan or the issuance of any Letter of
Credit. Agent and each Lender may conclusively rely on such certificates until
they receive notice in writing from Borrower to the contrary.
     (c) Notes. Agent shall have received the appropriate Notes of Borrower for
each Lender, duly completed and executed.
     (d) Loan Documents. Borrower shall have duly executed and delivered the
Loan Documents to which it is a party (in such number of copies as Agent shall
have requested). Each such Loan Document shall be in substantially the form
furnished to the Lenders prior to their execution of this Agreement, together
with such changes therein as Lenders may approve.

39



--------------------------------------------------------------------------------



 



     (e) Fees and Expenses. Borrower shall have paid to Agent all unpaid fees in
the amounts previously agreed upon in writing among Borrower and Agent, and
shall have in addition paid to Agent all amounts payable under Section 11.3
hereof, on or before the date of this Agreement, except for amounts which Agent,
in its sole discretion, agrees may be paid at a later date.
     (f) Insurance. Borrower shall have delivered to Agent certificates of
insurance satisfactory to Agent evidencing the existence of all insurance
required to be maintained by Borrower and its Subsidiaries by this Agreement.
     (g) Opinions of Counsel. Agent shall have received such opinions of counsel
to Borrower as Agent shall reasonably request with respect to Borrower and the
Loan Documents.
     (h) Consents. Agent shall have received evidence satisfactory to Agent that
all material consents of each Governmental Authority and of each other Person,
if any, reasonably required in connection with (a) the Loans and the Letters of
Credit and (b) the execution, delivery and performance of this Agreement and the
other Loan Documents have been satisfactorily obtained.
     (i) Payoff of Existing Credit Facility. Agent shall have received a payoff
letter from Wells Fargo with respect to the Existing Credit Facility and
satisfactory evidence that the Existing Credit Facility shall be terminated and
repaid upon not later than the date of the initial Loans hereunder.
     (j) Other Documents. Agent shall have received such other documents
consistent with the terms of this Agreement and relating to the transactions
contemplated hereby as Agent may reasonably request.
     5.2 All Loans. The obligation of each Lender to make any Loan (including
the initial Loan) to be made by it hereunder and the obligation of each Issuer
to issue any Letter of Credit is subject to (a) the accuracy, in all material
respects, on the date of such Loan (or such issuance) of all representations and
warranties of Borrower contained in this Agreement and the other Loan Documents
(except for such representations and warranties which expressly refer to a prior
date in which case they shall be true and correct in all material respects as of
such earlier date); provided, however, that for purposes of this Section, in
each representation and warranty in Article 6 hereof that makes reference to a
Schedule, the representation under this Section that such representation and
warranty in Article 6 hereof is true on and as of the date of making of such
Loan (or such issuance) shall take into account subsequent amendments to any
Schedule referred to therein and matters arising after the date hereof which do
not otherwise give rise to or constitute a Default hereunder; (b) Agent shall
have received the following, all of which shall be duly executed and in Proper
Form: (1) a Request for Extension of Credit as to the Loan or the Letter of
Credit, as the case may be, no later than 11:00 a.m., Houston, Texas time on the
Business Day on which such Request for Extension of Credit must be given under
Section 4.3 hereof, and (2) in the case of a Letter of Credit, an Application;
(c) no Default or Event of Default shall have occurred and be continuing;
(d) the making of such Loan or the issuance of such Letter of Credit shall not
be illegal or prohibited by any Legal Requirement, and (e) Borrower shall have
paid all fees and expenses of the type described in Section 11.3 hereof and all
other fees owed to Agent or any Lender under the Loan Documents which are due
and

40



--------------------------------------------------------------------------------



 



payable, in each case, prior to or on the date of such Loan or such issuance
except for amounts which Agent or the applicable Lender, as the case may be, in
its sole discretion, agrees may be paid at a later date (it being understood
that the non-payment of any such fees because of such deferment shall not
constitute an Event of Default). The submission by Borrower of a Request for
Extension of Credit shall be deemed to be a representation and warranty that the
conditions precedent to the applicable Loan or the issuance of the applicable
Letter of Credit have been satisfied. A designation or conversion under
Section 3.3(b) shall not constitute a new Loan for purposes of this Section 5.2.
6. Representations and Warranties.
     To induce the Lenders to enter into this Agreement and to make the Loans
and issue or participate in the Letters of Credit, Borrower represents and
warrants (such representations and warranties to survive any investigation and
the making of the Loans and the issuance of any Letters of Credit) to the
Lenders and Agent as follows:
     6.1 Organization. Borrower and each Material Subsidiary (a) is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has all necessary power and authority to
conduct its business as presently conducted, and (c) is duly qualified to do
business and in good standing in the jurisdiction of its organization and in all
jurisdictions in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.
     6.2 Financial Statements; No Material Change.
     (a) Borrower has furnished to Agent audited annual financial statements
(including a balance sheet) as to Borrower which fairly present in all material
respects, in accordance with GAAP, the consolidated financial condition and the
results of operations of Borrower as at the end of Borrower’s fiscal year ending
December 31, 2010.
     (b) Since December 31, 2010, no event has occurred which would reasonably
be expected to have a Material Adverse Effect.
     6.3 Enforceable Obligations; Authorization. The Loan Documents have been
duly executed and delivered by Borrower and are legal, valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency and other similar laws and
judicial decisions affecting creditors’ rights generally and by general
equitable principles. The execution, delivery and performance of the Loan
Documents (a) have all been duly authorized by all necessary action; (b) are
within the power and authority of Borrower; (c) to Borrower’s knowledge, do not
and will not contravene or violate any Legal Requirement applicable to Borrower
or any of its Subsidiaries or the Organizational Documents of Borrower or any of
its Subsidiaries, the contravention or violation of which would reasonably be
expected to have a Material Adverse Effect; (d) do not and will not result in
the breach of, or constitute a default under, any material agreement or
instrument by which Borrower or any of its Subsidiaries or any of their
Properties may be bound the contravention or violation of which would reasonably
be expected to have a Material Adverse Effect, and (e) do not and will not
result in the creation of any Lien upon any material Property of Borrower or any
of its Material Subsidiaries except for Permitted Liens. All necessary

41



--------------------------------------------------------------------------------



 



permits, registrations and consents for such execution, delivery and performance
have been obtained, except where the failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect.
     6.4 Other Debt. After giving effect to the initial advance hereunder (and
the payment of certain existing Indebtedness of Borrower thereby), neither
Borrower nor any of its Material Subsidiaries is in default in the payment of
any other Indebtedness which would constitute an Event of Default under
Section 9.1(b).
     6.5 Litigation. There is no litigation or administrative proceeding, to the
knowledge of Borrower, pending or threatened against, nor any outstanding
judgment, order or decree against, Borrower or any of its Subsidiaries before or
by any Governmental Authority which does or would reasonably be expected to have
a Material Adverse Effect. Neither Borrower nor any Subsidiaries is in default
with respect to any judgment, order or decree of any Governmental Authority
where such default would reasonably be expected to have a Material Adverse
Effect.
     6.6 Title. Borrower and each of its Material Subsidiaries has good title
and a valid leasehold interest in all of its material Property necessary in the
ordinary course of its business, free and clear of all Liens except Permitted
Liens.
     6.7 Taxes. Borrower and each of its Subsidiaries has filed all federal and
other material income tax returns required to have been filed and paid all
material federal, state and local and foreign income taxes due and payable,
except (i) those for which extensions have been obtained and those which are
being contested in good faith and adequate reserves computed in accordance with
GAAP have been set aside therefor and (ii) taxes, assessments, levies or other
charges imposed by any Governmental Authority with respect to which the failure
to make payments would not, by reason of the amount thereof or of remedies
available to such Governmental Authorities, reasonably be expected to have a
Material Adverse Effect.
     6.8 Regulations U and X. None of the proceeds of any Loan will be used for
the purpose of purchasing or carrying directly or indirectly any margin stock or
for any other purpose which would constitute this transaction a “purpose credit”
within the meaning of Regulations U and X of the Board of Governors of the
Federal Reserve System, as any of them may be amended from time to time.
     6.9 Subsidiaries. As of the Effective Date, Borrower has no Subsidiaries
other than those set forth on Exhibit G hereto.
     6.10 No Untrue or Misleading Statements. No information furnished to the
Lenders by or on behalf of Borrower in any document, instrument or other writing
in connection with the transactions contemplated in any Loan Document contains
any untrue material statement of material fact or omits to state any such
material fact (of which Borrower has knowledge) necessary to make the
representations, warranties and other statements contained herein or in such
other document, instrument or writing not misleading in any material respect on
the date when made or deemed made and in light of the circumstances under which
such information was provided; provided that with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

42



--------------------------------------------------------------------------------



 



     6.11 ERISA. With respect to each Plan, Borrower and each member of the
Controlled Group have fulfilled their obligations, including obligations under
the minimum funding standards of ERISA and the Code and are in compliance in all
material respects with the provisions of ERISA and the Code except to the extent
that failure to fulfill obligations or comply would not reasonably be expected
to have a Material Adverse Effect. No event has occurred which could result in a
liability of Borrower or any member of the Controlled Group to the PBGC or a
Plan (other than to make contributions in the ordinary course) that would
reasonably be expected to have a Material Adverse Effect. There have not been
any nor are there now existing any events or conditions that would cause the
Lien provided under Section 4068 of ERISA to attach to any Property of Borrower
or any member of the Controlled Group. Unfunded Liabilities as of the date
hereof do not exceed $500,000. No “prohibited transaction” (for which there is
not an exemption) has occurred with respect to any Plan which would reasonably
be expected to have a Material Adverse Effect.
     6.12 Investment Company Act. Neither Borrower nor any of its Material
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.
     6.13 Solvency. None of Borrower, any of its Material Subsidiaries, or
Borrower and its Subsidiaries taken as a whole, is “insolvent,” as such term is
used and defined in (i) the Bankruptcy Code and (ii) the fraudulent conveyance
statutes of the State of New York or of any other applicable jurisdiction.
     6.14 Fiscal Year. The fiscal year of Borrower and each of its Subsidiaries
ends on December 31.
     6.15 Compliance. To the knowledge of Borrower, Borrower and each of its
Subsidiaries is in compliance with all Legal Requirements applicable to it,
except to the extent that the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.
     6.16 Environmental Matters. Borrower and each of its Subsidiaries has, to
the knowledge of Borrower, obtained and maintained in effect all Environmental
Permits (or the applicable Person has initiated the necessary steps to transfer
the Environmental Permits into its name or obtain such permits), the failure to
obtain which would reasonably be expected to have a Material Adverse Effect.
Borrower and each of its Subsidiaries and their Properties, business and
operations have been and are, to the knowledge of Borrower, in compliance with
all applicable Requirements of Environmental Law and Environmental Permits, the
failure to comply with which would reasonably be expected to have a Material
Adverse Effect. Borrower and each of its Subsidiaries and their Properties,
business and operations are not, to the knowledge of Borrower, subject to any
(a) Environmental Claims or (b) Environmental Liabilities, in either case direct
or contingent, arising from or based upon any act, omission, event, condition or
circumstance occurring or existing on or prior to the date hereof which would
reasonably be expected to have a Material Adverse Effect. None of the
Responsible Officers of Borrower have received nor is aware of Borrower or any
of its Subsidiaries receiving any notice of any violation or alleged violation
of any Requirements of Environmental Law or Environmental Permit or any
Environmental Claim in connection with its Properties, liabilities,

43



--------------------------------------------------------------------------------



 



condition (financial or otherwise), business or operations which would
reasonably be expected to have a Material Adverse Effect. Borrower does not know
of any event or condition with respect to currently enacted Requirements of
Environmental Laws presently scheduled to become effective in the future with
respect to any of the Properties of Borrower or any of its Subsidiaries which
would reasonably be expected to have a Material Adverse Effect, for which the
applicable Person has not made good faith provisions in its business plan and
projections of financial performance.
7. Affirmative Covenants.
     Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will do or cause to be done, and cause each of
its Material Subsidiaries to do or cause to be done, each and all of the
following:
     7.1 Taxes, Existence, Regulations, Property, Etc. At all times (a) pay when
due all taxes and governmental charges of every kind upon it or against its
income, profits or Property, unless and only to the extent that (i) the same
shall be contested diligently in good faith and adequate reserves in accordance
with GAAP have been established therefor and (ii) the failure to pay would not
reasonably be expected to have a Material Adverse Effect; (b) do all things
necessary to preserve its existence, qualifications, rights and franchises in
all jurisdictions where such failure to qualify would reasonably be expected to
have a Material Adverse Effect; (c) comply with all applicable Legal
Requirements (including without limitation Requirements of Environmental Law) in
respect of the conduct of its business and the ownership of its Property, the
noncompliance with which would reasonably be expected to have a Material Adverse
Effect; and (d) cause its Property to be protected, maintained and kept in good
repair (ordinary wear and tear excepted) and make all replacements and additions
to such Property as may be reasonably necessary to conduct its business properly
and efficiently except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
     7.2 Financial Statements and Information. Furnish to Agent each of the
following: (a) as soon as available and in any event within 90 days after the
end of each applicable fiscal year, beginning with the fiscal year ending on
December 31, 2010, Annual Financial Statements of Borrower in the form filed
with the Securities and Exchange Commission (publicly filing Borrower’s 10-K
with the Securities and Exchange Commission will satisfy the requirements of the
subsection and shall be deemed furnished and delivered on the date such
information has been posted on the Securities and Exchange Commission website
available through http://www.sec.gov or such successor webpage of the Securities
and Exchange Commission); (b) as soon as available and in any event within
45 days after the end of each fiscal quarter, Quarterly Financial Statements of
Borrower in the form filed with the SEC (publicly filing Borrower’s Form 10-Q
with the Securities and Exchange Commission will satisfy the requirements of
this subsection and shall be deemed furnished and delivered on the date such
information has been posted on the Securities and Exchange Commission website
available through http://www.sec.gov or such successor webpage of the Securities
and Exchange Commission); (c) concurrently with the financial statements
provided for in Subsections 7.2(a) and (b) hereof, such schedules, computations
and other information, in reasonable detail, as may be reasonably required by
Agent to demonstrate compliance with the covenants set forth herein or
reflecting any non-compliance therewith as of the applicable date, all certified
and signed by a Responsible Officer of Borrower (or other authorized officer
approved by Agent) as true and

44



--------------------------------------------------------------------------------



 



correct in all material respects to the knowledge of such Responsible Officer
and, concurrently with the financial statements provided for in Subsections
7.2(a) and (b) hereof commencing with the Quarterly Financial Statement for the
fiscal quarter ending March 31, 2011, a compliance certificate (“Compliance
Certificate”) in the form of Exhibit F hereto, duly executed by a Responsible
Officer; (d) as soon as available and in any event within 90 days after the end
of each applicable fiscal year, beginning with the fiscal year ending on
December 31, 2010, annual financial statements prepared on a statutory basis for
the Insurance Company Subsidiaries which are not Foreign Subsidiaries (as filed
with the appropriate regulatory authorities); (e) as soon as available and in
any event within 60 days after the end of each applicable fiscal quarter (other
than the last fiscal quarter of a fiscal year), beginning with the fiscal
quarter ending on March 31, 2011, quarterly financial statements prepared on a
statutory basis for the Insurance Company Subsidiaries which are not Foreign
Subsidiaries (as filed with the appropriate regulatory authorities); (f) as soon
as available and in any event within 180 days after the end of each applicable
fiscal year, beginning with the fiscal year ending on December 31, 2010, annual
financial statements prepared on a statutory basis for each Insurance Company
Subsidiary which is a Foreign Subsidiary (as filed with the applicable
regulatory authorities); (g) promptly upon their becoming publicly available,
each periodic report and each registration statement or prospectus filed by
Borrower or any of its Subsidiaries with any securities exchange or the
Securities and Exchange Commission or any successor agency; provided that
publicly filing such documents with the Securities and Exchange Commission will
satisfy the requirements of this subsection and shall be deemed furnished and
delivered on the date such information has been posted on the Securities and
Exchange Commission website available through http://www.sec.gov; (h) within
sixty (60) days after the end of each fiscal year, projections of the
consolidated financial statements of Borrower and its Subsidiaries for the
following fiscal year; (i) at the request of Agent or the Majority Lenders,
independent actuarial reserve adequacy summary reports for the Insurance Company
Subsidiaries, in such form and substance as is utilized by the applicable
Insurance Company Subsidiary in the ordinary course of its business and which
conforms to normal and customary industry practice, issued by the actuarial
consultant utilized by the Insurance Company Subsidiaries, such consultant to be
reasonably satisfactory to Agent and the Majority Lenders; (j) within thirty
(30) days after the provision thereof, all significant reports by the National
Association of Insurance Commissioners or any insurance regulatory authority or
other Governmental Authority which are material with respect to any Insurance
Company Subsidiary’s insurance business, and (k) such other financial
projections and other information (including without limitation significant
filings under state insurance holding company acts) relating to the condition
(financial or otherwise), operations or business of Borrower or any of its
Material Subsidiaries as from time to time may be reasonably requested by Agent
(or any Lender through Agent); provided that so long as no Event of Default
shall be continuing, the Borrower shall not be required to provide any
additional financial projections other than those described in clause (h) above.
Each delivery of a financial statement pursuant to this Section 7.2 shall
constitute a restatement of the representations contained in Section 6.2 with
respect to the period of time from the date of such most recently delivered
financial statements.
     7.3 Financial Tests. Borrower will have as of the last date of each fiscal
quarter of Borrower (in each case, on a consolidated basis for Borrower and its
Subsidiaries):

45



--------------------------------------------------------------------------------



 



     (a) Consolidated Net Worth — Consolidated Net Worth of not less than the
sum of: (x) as of March 31, 2011, the sum of (a) $2,410,319,250 plus (b) an
amount equal to 50% of consolidated net income of Borrower and its Subsidiaries
for the first quarter of 2011 (but only if a positive number) plus (c) an amount
equal to 50% of net cash proceeds arising from the external issuance to third
parties of any equity interest during the first quarter of 2011 and (y) as of
the last day of each subsequent fiscal quarter, the sum of (a) the minimum
Consolidated Net Worth as of the last day of the immediately preceding fiscal
quarter plus (b) an amount equal to 50% of consolidated net income of Borrower
and its Subsidiaries for the fiscal quarter then ended (but only if a positive
number) plus (c) an amount equal to 50% of net cash proceeds arising from the
external issuance to third parties of any equity interest during the fiscal
quarter then ended.
     (b) Leverage Ratio — a Leverage Ratio of not greater than 35.0%.
     7.4 Inspection. Permit Agent and each Lender upon five (5) Business Days’
prior notice from Agent or such Lender through Agent (unless a Default or an
Event of Default has occurred which is continuing, in which case no prior notice
is required) to inspect its Property, to examine its files, books and records,
except (i) privileged communication with legal counsel (both inside and
outside), (ii) confidential information regarding insured parties (provided that
Borrower shall, if reasonably requested by Agent, use good faith efforts to
obtain consent, or take such other actions, to permit the disclosure thereof)
and (iii) classified governmental material, and make and take away copies of
such examined books and records, and to discuss its affairs with its officers
and accountants, all during normal business hours and at such intervals and to
such extent as Agent or such Lender may reasonably desire. Unless an Event of
Default has occurred which is continuing, Agent and Lenders shall not exercise
their rights hereunder more than once each calendar year and Agent or the
applicable Lender, as the case may be, shall pay its own costs and expenses
relating to the exercise of the rights under this Section.
     7.5 Further Assurances. Promptly execute and deliver, at Borrower’s
expense, any and all other and further instruments which may be reasonably
requested by Agent to cure any defect in the execution and delivery of any Loan
Document in order to effectuate the transactions expressly contemplated by the
Loan Documents.
     7.6 Books and Records. Maintain accounting records which permit financial
statements to be prepared in accordance with GAAP and statutory accounting
principles, as applicable.
     7.7 Insurance. Borrower will (and will cause each of its Material
Subsidiaries to) maintain insurance with such insurers, on such of its Property,
with responsible companies in such amounts, with such deductibles and against
such risks as are usually carried by owners of similar businesses and properties
in the same general areas in which the applicable Person operates, and furnish
Agent satisfactory evidence thereof promptly upon request.
     7.8 Notice of Certain Matters. Give Agent written notice of the following
within five (5) Business Days after any Responsible Officer of Borrower shall
become aware of the same:
     (a) the issuance by any court or governmental agency or authority of any
injunction, order or other restraint prohibiting, or having the effect of
prohibiting, the performance of this

46



--------------------------------------------------------------------------------



 



Agreement, any other Loan Document, or the making of the Loans or the initiation
of any litigation, or any claim or controversy which would reasonably be
expected to result in the initiation of any litigation, seeking any such
injunction, order or other restraint;
     (b) the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any court or any Governmental Authority
involving claims in excess of $50,000,000 (exclusive of claims covered by
insurance and exclusive of claims made in the ordinary course of the insurance
business of such Person);
     (c) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto;
     (d) the incurrence of material burdensome restrictions under contracts or
applicable law which would reasonably be expected to have a Material Adverse
Effect and any other event (including strikes, labor disputes or loss of use of
material patents or trademarks) which would reasonably be expected to have a
Material Adverse Effect; and
     (e) S&P or Moody’s having announced a change in the rating established or
deemed to have been established for the Index Debt.
Borrower will also notify Agent in writing at least 30 days prior to the date
that Borrower or any of its Material Subsidiaries changes its name or the
location of its chief executive office or principal place of business or the
place where it keeps its books and records.
     7.9 ERISA Information and Compliance. Furnish to Agent (i) within five
(5) days after receipt, a copy of any notice of complete or partial withdrawal
liability under Title IV of ERISA which would reasonably be expected to have a
Material Adverse Effect and any notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan which would
reasonably be expected to have a Material Adverse Effect, (ii) if requested by
Agent, promptly after the filing thereof with the United States Secretary of
Labor or the PBGC or the Internal Revenue Service, copies of each annual and
other report with respect to each Plan or any trust created thereunder,
(iii) within five (5) days after becoming aware of the occurrence of any
“reportable event,” as such term is defined in Section 4043 of ERISA which would
reasonably be expected to have a Material Adverse Effect, for which the
disclosure requirements of Regulation Section 4043 promulgated by the PBGC have
not been waived, or of any “prohibited transaction,” as such term is defined in
Section 4975 of the Code, in connection with any Plan or any trust created
thereunder which would reasonably be expected to have a Material Adverse Effect,
a written notice signed by a Responsible Officer of Borrower or the applicable
member of the Controlled Group specifying the nature thereof, what action
Borrower or the applicable member of the Controlled Group is taking or proposes
to take with respect thereto, and, when known, any action taken by the PBGC, the
Internal Revenue Service or the Department of Labor with respect thereto,
(iv) within five (5) days after the filing or receiving thereof by Borrower or
any member of the Controlled Group of any notice of the institution of any
proceedings or other actions which may result in the termination of any Plan
which would reasonably be expected to have a Material Adverse Effect, and
(v) each request for waiver of the funding standards or extension of the
amortization periods required by Sections 303 and 304 of ERISA or Section 412 of
the Code within five (5) days after the request is submitted by Borrower or any
member of the Controlled Group to the Secretary of the Treasury, the

47



--------------------------------------------------------------------------------



 



Department of Labor or the Internal Revenue Service, as the case may be. To the
extent required under applicable statutory funding requirements, Borrower will
fund, or will cause the applicable member of the Controlled Group to fund, all
current service pension liabilities as they are incurred under the provisions of
all Plans from time to time in effect, and comply with all applicable provisions
of ERISA, in each case, except to the extent that failure to do the same would
not reasonably be expected to have a Material Adverse Effect. Except to the
extent that failure to do the same would not reasonably be expected to have a
Material Adverse Effect, Borrower covenants that it shall and shall cause each
member of the Controlled Group to (1) make contributions to each Plan in
accordance with the time limits imposed by ERISA and in an amount sufficient to
comply with the contribution obligations under such Plan and the minimum funding
standards requirements of ERISA; (2) prepare and file in accordance with the
time limits imposed by ERISA all notices and reports required under the terms of
ERISA including but not limited to annual reports; and (3) pay in accordance
with the time limits imposed by ERISA all required PBGC premiums.
8. Negative Covenants.
     Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will not, and will not suffer or permit any of
its Material Subsidiaries to, do any of the following without the prior written
consent of the Majority Lenders:
     8.1 Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, or become or remain liable with respect to
any Indebtedness, whether direct, indirect, absolute, contingent or otherwise,
except the following:
          (i) Indebtedness under this Agreement and the other Loan Documents and
Indebtedness secured by Liens permitted by Section 8.2 hereof;
          (ii) Indebtedness (whether or not funded) existing on the date of this
Agreement and disclosed or discussed in Borrower’s Form 10-K filed with the
Securities and Exchange Commission on February 28, 2011 or as set forth on
Exhibit H hereto, and all renewals, extensions and replacements (but not
increases) of any of the foregoing;
          (iii) the Interest Rate Risk Indebtedness to the extent not incurred
for speculative purposes;
          (iv) to the extent otherwise constituting Indebtedness, current
liabilities incurred in the ordinary course of business;
          (v) purchase money Indebtedness (whether for the purchase of real or
personal Property) and/or real estate construction Indebtedness which does not
result in an Event of Default at the time of incurrence, creation or assumption;
          (vi) Indebtedness under sale and leaseback transactions not to exceed
$50,000,000 in the aggregate at any time outstanding;
          (vii) Indebtedness of any Material Subsidiary of Borrower outstanding
at the time such Material Subsidiary becomes a Subsidiary and not incurred in
contemplation thereof;

48



--------------------------------------------------------------------------------



 



provided that the outstanding principal amount of such Indebtedness is not
voluntarily increased by such Material Subsidiary after the date such Material
Subsidiary becomes a Subsidiary of Borrower;
          (viii) unsecured Indebtedness of Borrower or any Material Subsidiary
of Borrower payable to Borrower or to another Subsidiary of Borrower;
          (ix) other unsecured Indebtedness of Material Subsidiaries of Borrower
owing to Persons other than Borrower or other Subsidiaries not to exceed
$100,000,000 in the aggregate at any time outstanding; and
          (x) other unsecured Indebtedness of Borrower which does not result in
an Event of Default at the time of incurrence, creation or assumption.
     8.2 Liens. Create or suffer to exist any Lien upon any of its Property now
owned or hereafter acquired, or acquire any Property upon any conditional sale
or other title retention device or arrangement or any purchase money security
agreement; provided, however, that Borrower or any of its Material Subsidiaries
may create or suffer to exist the following:
          (i) artisans’, mechanics’ or other Liens imposed by law arising in the
ordinary course of business, but only to the extent that payment thereof shall
not at the time be overdue by more than 30 days or, if overdue by more than
30 days, the payment thereof is being diligently contested in good faith and
adequate reserves computed in accordance with GAAP have been set aside therefor;
          (ii) normal encumbrances and restrictions on, and defects in, title
including, without limitation, zoning restrictions, easements, rights-of-way,
restrictions and similar encumbrances, which do not secure Indebtedness and
which would not reasonably expected to have, in the aggregate, a Material
Adverse Effect;
          (iii) Liens in favor of Agent or any Lender under the Loan Documents,
including, without limitation, Liens securing Interest Rate Risk Indebtedness
owed to one or more of the Lenders or Affiliate thereof (but not to any Person
which is not, at the time the Interest Rate Risk Indebtedness is incurred, a
Lender or an Affiliate thereof);
          (iv) Liens incurred or deposits made in the ordinary course of
business (1) in connection with workmen’s compensation, unemployment insurance,
social security and other like laws, or (2) to secure insurance in the ordinary
course of business, the performance of bids, tenders, contracts, leases,
licenses, statutory obligations, surety, appeal and performance bonds and other
similar obligations incurred in the ordinary course of business, not, in any of
the cases specified in this clause (2), incurred in connection with the
borrowing of money, the obtaining of advances or the payment of the deferred
purchase price of Property;
          (v) attachments, judgments and other similar Liens arising in
connection with court proceedings, provided that the execution and enforcement
of such Liens are effectively stayed and the claims secured thereby are being
actively contested in good faith with adequate reserves made therefor in
accordance with GAAP;

49



--------------------------------------------------------------------------------



 



          (vi) Liens securing obligations in respect of Capital Leases covering
the property subject to the applicable Capital Lease provided that such Capital
Leases are permitted under the other provisions of this Agreement;
          (vii) existing Liens as of Effective Date as set forth on Exhibit I
hereto;
          (viii) Liens for taxes, fees, assessments or other governmental
charges, but only to the extent that payment thereof shall not at the time be
due or if due, the payment thereof is being diligently contested in good faith
and adequate reserves computed in accordance with GAAP have been set aside
therefor;
          (ix) Liens securing purchase money Indebtedness permitted under
Section 8.1 hereof and sale and leaseback Indebtedness permitted under
Section 8.1 hereof and covering the Property so purchased or leased (as the case
may be);
          (x) Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
otherwise permitted hereunder;
          (xi) Liens arising from Uniform Commercial Code financing statement
filings evidencing the sale of Accounts, General Intangibles or promissory notes
otherwise permitted hereunder;
          (xii) licenses, leases and subleases permitted under this Agreement
and granted to others that do not interfere in any material respect with the
business or operations of Borrower and its Subsidiaries taken as a whole;
          (xiii) Liens on assets acquired by Borrower or any Material Subsidiary
but only to the extent encumbering only the actual assets acquired;
          (xiv) Liens not otherwise described in clauses (i) through (xiii)
above to the extent that the total aggregate Indebtedness or other obligations
secured thereby does not exceed $25,000,000 at any time; and
          (xv) extensions, renewals and replacements of Liens referred to in
clauses (i) through (xiv) above; provided that any such extension, renewal or
replacement Lien shall be limited to the Property or assets covered by the Lien
extended, renewed or replaced and that the Indebtedness secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the Indebtedness secured by the Lien extended, renewed or
replaced.
     8.3 Contingent Liabilities. Directly or indirectly guarantee the
performance or payment of, or purchase or agree to purchase, or assume or
contingently agree to become or be secondarily liable in respect of, any
obligation or liability of any other Person (other than Subsidiaries) except for
(a) the endorsement of checks or other negotiable instruments in the ordinary
course of business; (b) Indebtedness permitted under Section 8.1 hereof
(including without limitation liabilities under letter of credit facilities
permitted under Section 8.1 hereof)

50



--------------------------------------------------------------------------------



 



and (c) other contingent liabilities not relating to Indebtedness arising in the
ordinary course of the insurance company business.
     8.4 Mergers and Consolidations; Sale of Assets. In any single transaction
or series of transactions, directly or indirectly: (x) liquidate or dissolve;
(y) sell all or substantially all of its assets (upon voluntary liquidation or
otherwise) or (z) be a party to any merger or consolidation unless and so long
as (i) no Default or Event of Default has occurred that is then continuing,
(ii) immediately thereafter and giving effect thereto, no event will occur and
be continuing which constitutes a Default and (iii) the applicable Material
Subsidiary (or one of such Material Subsidiaries if such merger is between
Material Subsidiaries) subject to such merger is the surviving Person.
Notwithstanding the foregoing, so long as no Event of Default has occurred which
is continuing (or will arise by reason thereof), (a) any Material Subsidiary of
Borrower may merge with Borrower provided that Borrower is the surviving entity
in any such merger involving Borrower, (b) any Material Subsidiary of Borrower
may merge with any other Material Subsidiary of Borrower or wholly-owned
Subsidiary of Borrower, including without limitation mergers between newly
acquired Subsidiaries in connection with any acquisition not prohibited
hereunder, provided that (i) if any merger is between a wholly-owned Subsidiary
of Borrower and a Subsidiary of Borrower which is not a wholly-owned Subsidiary,
such wholly-owned Subsidiary of Borrower shall be the surviving entity and
(ii) if any merger is between any Foreign Subsidiary and any non-Foreign
Subsidiary, the non-Foreign Subsidiary shall be the surviving entity, (c) any
Material Subsidiary of Borrower which is a Foreign Subsidiary may merge with any
other Subsidiary of Borrower which is a Foreign Subsidiary, including without
limitation mergers between newly acquired Subsidiaries in connection with any
acquisition not prohibited hereunder, provided that if any merger is between a
wholly-owned Subsidiary of Borrower and a Subsidiary of Borrower which is not a
wholly-owned Subsidiary, such wholly-owned Subsidiary of Borrower shall be the
surviving entity, (d) any Material Subsidiary of Borrower may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Borrower or any other wholly-owned Subsidiary of Borrower, and (e) mergers,
consolidations or dissolutions by any Material Subsidiary of Borrower to change
its state of incorporation or to change the form of entity are not prohibited.
     8.5 Redemption, Dividends and Distributions. At any time: (a) redeem,
retire or otherwise acquire, directly or indirectly, any equity interest in
Borrower other than redemptions, retirements and stock repurchases not
exceeding, in the aggregate and on a cumulative basis from and after the
Effective Date, $500,000,000 which may be made so long as no Event of Default
has occurred which is continuing (or would result therefrom) or (b) make any
distributions of any Property or cash to the owner of any of the equity
interests in Borrower or any of its Material Subsidiaries other than Permitted
Dividends.
     8.6 Nature of Business. Change the general nature of its business from
insurance, re-insurance, insurance and re-insurance services and related
operations.
     8.7 Transactions with Related Parties. Enter into any material transaction
or material agreement with any officer, director or holder of any equity
interest in Borrower or any of its Material Subsidiaries (or any Affiliate of
any such Person) unless the same is upon terms substantially similar to those
obtainable from wholly unrelated sources (to the knowledge of Borrower);
provided that the foregoing shall not prohibit Borrower or any Material
Subsidiary from entering into transactions by and among Borrower and its
Material Subsidiaries.

51



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Borrower and its Material Subsidiaries shall be
entitled to make the following payments and/or enter into the following
transactions: (i) the payment of reasonable and customary fees and reimbursement
arrangements with respect to the procurement of services from any Material
Subsidiary in the ordinary course of business; (ii) the payment of reasonable
and customary fees and reimbursement of expenses payable to officers and
directors of Borrower and its Material Subsidiaries; and (iii) the payment of
reasonable lease payments for the use of vehicles, aircraft, office space,
equipment and other Property in which any officer or director of Borrower or any
Material Subsidiary has a direct or indirect ownership interest.
     8.8 Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any Investment in, any Person, or make
any commitment to make any such extension of credit or Investment, except to the
extent such loans, advances, extensions of credit, capital contributions or
Investments are not prohibited by applicable Legal Requirements.
     8.9 Organizational Documents. Amend, modify, restate or supplement any of
its Organizational Documents if such action would reasonably be expected to have
a Material Adverse Effect, unless (i) such action shall be consented to in
writing by the Majority Lenders, which consent shall not be unreasonably
withheld or (ii) such action is taken in furtherance of an activity otherwise
permitted by this Agreement, including without limitation, Section 8.4 hereof.
     8.10 Unfunded Liabilities. Incur any Unfunded Liabilities after the
Effective Date or allow any Unfunded Liabilities in excess of $2,000,000, in the
aggregate, to arise or exist.
     8.11 Subsidiaries. Form, create or acquire any Subsidiary except that
Borrower or any of its Material Subsidiaries may form, create or acquire a
wholly-owned Subsidiary so long as immediately thereafter and giving effect
thereto, no event will occur and be continuing which constitutes a Default.
     8.12 Restrictive Agreements. Borrower will not, nor will it permit any of
its Material Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Material Subsidiary of Borrower to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to Borrower or any other Material
Subsidiary of Borrower or to Guarantee Indebtedness of Borrower or any of its
Material Subsidiaries; provided that the foregoing Section 8.12 shall not apply
to any restriction existing pursuant to applicable law or to any restriction
existing in any agreement or other arrangement with any applicable insurance
regulatory authority.
9. Defaults.
     9.1 Events of Default. If any one or more of the following events (herein
called “Events of Default”) shall occur and be continuing, then Agent may (with
the consent of the Majority Lenders) and shall (upon direction by the Majority
Lenders), do any or all of the following: (1) without notice to Borrower or any
other Person, declare the Commitments terminated (whereupon the Commitments
shall be terminated) and/or accelerate the Revolving Loan Termination Date to a
date as early as the date of termination of the Commitments; (2) terminate any
Letter of Credit allowing for such termination, by sending a notice of
termination

52



--------------------------------------------------------------------------------



 



as provided therein and require Borrower to provide Cover for outstanding
Letters of Credit; (3) declare the principal amount then outstanding of and the
unpaid accrued interest on the Loans and Reimbursement Obligations and all fees
and all other amounts payable hereunder, under the Notes and under the other
Loan Documents to be forthwith due and payable, whereupon such amounts shall be
and become immediately due and payable, without notice (including, without
limitation, notice of acceleration and notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by Borrower; provided that in the case of the occurrence
of an Event of Default with respect to Borrower or any of its Material
Subsidiaries referred to in clause (f), (g) or (h) of this Section 9.1, the
Commitments shall be automatically terminated and the principal amount then
outstanding of and unpaid accrued interest on the Loans and the Reimbursement
Obligations and all fees and all other amounts payable hereunder, under the
Notes and under the other Loan Documents shall be and become automatically and
immediately due and payable, without notice (including, without limitation,
notice of acceleration and notice of intent to accelerate), presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by Borrower, and (4) exercise any or all other rights and remedies
available to Agent or any of the Lenders under the Loan Documents, at law or in
equity:
     (a) Payments — (i) Borrower shall fail to make any payment or required
prepayment of any installment of principal on the Loans or any Reimbursement
Obligation payable under the Notes, this Agreement or the other Loan Documents
when due or (ii) Borrower fails to make any payment or required prepayment of
interest with respect to the Loans, any Reimbursement Obligation or any other
fee or amount under the Notes, this Agreement or the other Loan Documents when
due and such failure to pay continues unremedied for a period of three Business
Days; or
     (b) Other Obligations — Borrower or any of its Material Subsidiaries shall
default in the payment when due of any principal of or interest on any
Indebtedness having an outstanding principal amount of at least $50,000,000
(other than the Loans and Reimbursement Obligations) and such default shall
continue beyond any applicable period of grace; or any event or condition shall
occur which results in the acceleration of the maturity of any Indebtedness
having an outstanding principal amount of at least $50,000,000 (other than the
Loans and Reimbursement Obligations) or enables (or, with the giving of notice
or lapse of time or both, would enable) the holder of any such Indebtedness or
any Person acting on such holder’s behalf to accelerate the maturity thereof and
such event or condition shall not be cured within any applicable period of
grace; or
     (c) Representations and Warranties — any representation or warranty made or
deemed made by or on behalf of Borrower in this Agreement or any other Loan
Document or in any certificate furnished or made by Borrower to Agent or the
Lenders in connection herewith or therewith shall prove to have been incorrect,
false or misleading in any material respect as of the date thereof or as of the
date as of which the facts therein set forth were stated or certified or deemed
stated or certified; or
     (d) General Covenants — (i) default shall be made in the due observance or
performance of any of the covenants or agreements contained in Sections 7.3 or
7.8(c) hereof or (ii) default is made in the due observance or performance of
any of the other covenants and agreements contained in Section 7 hereof or any
other affirmative covenant of Borrower

53



--------------------------------------------------------------------------------



 



contained in this Agreement or any other Loan Document and such default
continues unremedied for a period of 30 days after (x) notice thereof is given
by Agent to Borrower or (y) such default otherwise becomes known to any
Responsible Officer of Borrower, whichever is earlier; or
     (e) Negative Covenants — default is made in the due observance or
performance by Borrower of any of the covenants or agreements contained in
Section 8 of this Agreement; or
     (f) Involuntary Bankruptcy or Receivership Proceedings — a receiver,
conservator, liquidator or trustee of Borrower or any of its Material
Subsidiaries or of any of its Property is appointed by the order or decree of
any court or agency or supervisory authority having jurisdiction, and such
decree or order remains in effect for more than 90 days; or Borrower or any of
its Material Subsidiaries is adjudicated bankrupt or insolvent; or any material
part of such Person’s Property is sequestered by court order and such order
remains in effect for more than 90 days; or a petition is filed against Borrower
or any of its Material Subsidiaries under any state or federal bankruptcy,
reorganization, arrangement, insolvency, readjustment or debt, dissolution,
liquidation or receivership law or any jurisdiction, whether now or hereafter in
effect, and is not dismissed within 90 days after such filing; or
     (g) Voluntary Petitions or Consents — Borrower or any of its Material
Subsidiaries commences a voluntary case or other proceeding or order seeking
liquidation, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or other relief with respect to itself or its debts or
other liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its Property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or fails generally to, or cannot, pay its debts generally
as they become due (taking into account applicable grace periods) or takes any
corporate action to authorize or effect any of the foregoing; or
     (h) Assignments for Benefit of Creditors or Admissions of Insolvency —
Borrower or any of its Material Subsidiaries makes an assignment for the benefit
of its creditors, or admits in writing its inability to pay its debts generally
as they become due, or consents to the appointment of a receiver, trustee, or
liquidator of such Person or of all or any substantial part of its Property; or
     (i) Undischarged Judgments — a final non-appealable judgment or judgments
for the payment of money exceeding, in the aggregate, $50,000,000 (exclusive of
amounts covered by insurance and exclusive of judgments in the ordinary course
of the insurance business of such Person) is rendered by any court or other
governmental body against Borrower or any of its Material Subsidiaries and such
Person does not discharge the same or provide for its discharge in accordance
with its terms, or procure a stay of execution thereof within 90 days from the
date of entry thereof; or
     (j) Concealment — Borrower or any of its Material Subsidiaries shall have
concealed, removed, or permitted to be concealed or removed, any material part
of its Property, with intent to hinder, delay or defraud its creditors or any of
them, or shall have made any transfer of any material part of its Property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid; or

54



--------------------------------------------------------------------------------



 



     (k) Ownership of Material Subsidiaries — Borrower shall cease to own,
directly or through one or more wholly-owned Subsidiaries of Borrower, all of
the issued and outstanding equity interests in and to each of the Material
Subsidiaries of Borrower (except for transactions not restricted by Section 8.4
and director qualifying shares and similar ownership interests required under
applicable law or regulation); or
     (l) Change of Control — there should occur any Change of Control.
     9.2 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, without notice to Borrower (any such notice being expressly waived by
Borrower), to setoff and apply any and all deposits (general or special, time or
demand, provisional or final (but excluding the funds held in accounts clearly
designated as escrow or trust accounts held by Borrower for the benefit of
Persons which are not Affiliates of Borrower, whether or not such setoff results
in any loss of interest or other penalty, and including without limitation all
certificates of deposit) at any time held, and any other funds or Property at
any time held, and other Indebtedness at any time owing by such Lender to or for
the credit or the account of Borrower against any and all of the Obligations
irrespective of whether or not such Lender or Agent will have made any demand
under this Agreement, the Notes or any other Loan Document; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Agent for further
application in accordance with the provisions of Section 2.8 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Agent, each Issuer, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Should the right of any Lender to realize
funds in any manner set forth hereinabove be challenged and any application of
such funds be reversed, whether by court order or otherwise, the Lenders shall
make restitution or refund to Borrower pro rata in accordance with their
Commitments. Each Lender agrees to promptly notify Borrower and Agent after any
such setoff and application, provided that the failure to give such notice will
not affect the validity of such setoff and application. The rights of Agent and
the Lenders under this Section are in addition to other rights and remedies
(including without limitation other rights of setoff) which Agent or the Lenders
may have. This Section is subject to the terms and provisions of Sections 4.5
and 11.7 hereof.
     9.3 Collateral Account. Borrower hereby agrees, in addition to the
provisions of Section 9.1 hereof, that upon the occurrence and during the
continuance of any Event of Default, it shall, if requested by Agent or the
Majority Lenders (through Agent), deposit with Agent an amount in immediately
available funds equal to the then aggregate amount available for drawings under
all Letters of Credit issued for the account of Borrower, which funds shall be
held by Agent as Cover. Cover with respect to a Letter of Credit shall be
retained by Agent in such collateral account until such time as the applicable
Letter of Credit shall have expired or been fully drawn and the Reimbursement
Obligations, if any, with respect thereto shall have been fully satisfied;
provided, however, that at such time if a Default or Event of Default has
occurred and is continuing, Agent shall not be required to release such amount
in such collateral account to Borrower until such Default or Event of Default
shall have been cured or waived.

55



--------------------------------------------------------------------------------



 



     9.4 Preservation of Security for Unmatured Reimbursement Obligations. In
the event that, following (i) the occurrence of an Event of Default and the
exercise of any rights available to Agent or any Lender under the Loan
Documents, and (ii) payment in full of the principal amount then outstanding of
and the accrued interest on the Loans and Reimbursement Obligations and fees and
all other amounts payable hereunder and under the Notes, any Letters of Credit
shall remain outstanding and undrawn upon, Agent shall be entitled to hold (and
Borrower hereby grants and conveys to Agent a security interest in and to) all
cash or other Property (“Proceeds of Remedies”) realized or arising out of the
exercise of any rights available under the Loan Documents, at law or in equity,
including, without limitation, the proceeds of any foreclosure, as collateral
for the payment of any amounts due or to become due under or in respect of such
Letters of Credit. Such Proceeds of Remedies shall be held for the ratable
benefit of the Lenders. The rights, titles, benefits, privileges, duties and
obligations of Agent with respect thereto shall be governed by the terms and
provisions of this Agreement. Agent may, but shall have no obligation to, invest
any such Proceeds of Remedies in such manner as Agent, in the exercise of its
sole discretion, deems appropriate. Such Proceeds of Remedies shall be applied
to Reimbursement Obligations arising in respect of any such Letters of Credit
and/or the payment of any Lender’s obligations under any such Letter of Credit
when such Letter of Credit is drawn upon. Nothing in this Section shall cause or
permit an increase in the maximum amount of the Revolving Loan Obligations
permitted to be outstanding from time to time under this Agreement.
     9.5 Remedies Cumulative. No remedy, right or power conferred upon Agent or
any Lender is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.
     9.6 Individual Lender Rights. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Borrower
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10 for the benefit of
all the Lenders and the Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to the benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuers or the Swing Lender from exercising the rights and remedies that inure
to its benefit (solely in its capacity as an Issuer or Swing Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.2 (subject to the terms of
Section 4.2), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a bankruptcy or other
debtor relief proceeding relative to Borrower; and provided, further, that if at
any time there is no Person is acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Majority Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.2, any Lender may, with the consent
of the Majority Lenders, enforce any rights and remedies available to it and as
authorized by the Majority Lenders.

56



--------------------------------------------------------------------------------



 



10. Agent.
     10.1 Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes Agent to act as its agent hereunder, under the Letters
of Credit and under the other Loan Documents with such powers as are
specifically delegated to Agent by the terms hereof and thereof, together with
such other powers as are reasonably incidental thereto. Any Loan Documents
executed in favor of Agent shall be held by Agent for the ratable benefit of the
Lenders. (“Agent” as used in this Section 10 shall include reference to its
Affiliates and its own and its Affiliates’ respective officers, shareholders,
directors, employees and agents) Agent (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement, the Letters
of Credit and the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Lender;
(b) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement, the Letters of Credit
or any other Loan Document, or in any certificate or other document referred to
or provided for in, or received by any of them under, this Agreement, the
Letters of Credit or any other Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability, execution, filing, registration,
collectability, recording, perfection, existence or sufficiency of this
Agreement, the Letters of Credit or any other Loan Document or any other
document referred to or provided for herein or therein or any Property covered
thereby or for any failure by Borrower or any other Person to perform any of its
obligations hereunder or thereunder, and shall not have any duty to inquire into
or pass upon any of the foregoing matters; (c) shall not be required to initiate
or conduct any litigation or collection proceedings hereunder or under any other
Loan Document except to the extent requested by the Majority Lenders; (d) shall
not be responsible for any mistake of law or fact or any action taken or omitted
to be taken by it hereunder or under any other Loan Document or any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, including, without limitation, pursuant to its
own negligence, except for its own gross negligence or willful misconduct;
(e) shall not be bound by or obliged to recognize any agreement among or between
Borrower and any Lender to which Agent is not a party, regardless of whether
Agent has knowledge of the existence of any such agreement or the terms and
provisions thereof; (f) shall not be charged with notice or knowledge of any
fact or information not herein set out or provided to Agent in accordance with
the terms of this Agreement or any other Loan Document; (g) shall not be
responsible for any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator, and (h) shall not be responsible for the
acts or edicts of any Governmental Authority. Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.
Without in any way limiting any of the foregoing, each Lender acknowledges that
Agent shall have no greater responsibility in the operation of the Letters of
Credit than is specified in the Uniform Customs and Practice for Documentary
Credits (2007 Revision, International Chamber of Commerce Publication No. 600).
In any foreclosure proceeding concerning any collateral, each holder of an
Obligation if bidding for its own account or for its own account and the
accounts of other Lenders is prohibited from including in the amount of its bid
an amount to be applied as a credit against the Obligations held by it or the
Obligations held by the other Lenders; instead, such holder must bid in cash
only. However, in any such foreclosure proceeding, Agent may (but shall not be
obligated to) submit a bid for all Lenders (including itself) in the form of a
credit against the Obligations, and Agent or its

57



--------------------------------------------------------------------------------



 



designee may (but shall not be obligated to) accept title to such collateral for
and on behalf of all Lenders.
     10.2 Reliance. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (which may be counsel for Borrower), independent
accountants and other experts selected by Agent. Agent shall not be required in
any way to determine the identity or authority of any Person delivering or
executing the same. As to any matters not expressly provided for by this
Agreement, the Letters of Credit or any other Loan Document, Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
thereunder in accordance with instructions of the Majority Lenders, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. If any order, writ, judgment or decree shall be made or entered by any
court affecting the rights, duties and obligations of Agent under this Agreement
or any other Loan Document, then and in any of such events Agent is authorized,
in its sole discretion, to rely upon and comply with such order, writ, judgment
or decree which it is advised by legal counsel of its own choosing is binding
upon it under the terms of this Agreement, the relevant Loan Document or
otherwise; and if Agent complies with any such order, writ, judgment or decree,
then it shall not be liable to any Lender or to any other Person by reason of
such compliance even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.
     10.3 Defaults. Agent shall not be deemed to have knowledge of the
occurrence of a Default (other than the non-payment of principal of or interest
on Loans or Reimbursement Obligations) unless Agent has received notice from a
Lender or Borrower specifying such Default and stating that such notice is a
“Notice of Default.” In the event that Agent receives such a Notice of Default,
Agent shall give prompt notice thereof to the Lenders (and shall give each
Lender prompt notice of each such non-payment). Agent shall (subject to
Section 10.7 hereof) take such action with respect to such Notice of Default as
shall be directed by the Majority Lenders and within its rights under the Loan
Documents and at law or in equity, provided that, unless and until Agent shall
have received such directions, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, permitted hereby with respect
to such Notice of Default as it shall deem advisable in the best interests of
the Lenders and within its rights under the Loan Documents, at law or in equity.
     10.4 Material Written Notices. In the event that Agent receives any written
notice of a material nature from Borrower under the Loan Documents, Agent shall
promptly inform each of the Lenders thereof. Agent shall promptly distribute the
financial statements delivered to Agent pursuant to Section 7.2 hereof and any
notices delivered to Agent pursuant to Section 7.8 hereof.
     10.5 Rights as a Lender. With respect to its Commitments and the Loans made
and Letter of Credit Liabilities, Wells Fargo in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting in its agency capacity,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Agent in its individual capacity. Agent may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with Borrower (and any of its Affiliates) as if it were not
acting as Agent, and Agent may accept fees and other consideration

58



--------------------------------------------------------------------------------



 



from Borrower (in addition to the fees heretofore agreed to between Borrower and
Agent) for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.
     10.6 Indemnification. The Lenders agree to indemnify Agent (to the extent
not reimbursed under Section 11.3 or Section 11.4 hereof, but without limiting
the obligations of Borrower under said Sections 11.3 and 11.4), ratably in
accordance with the Lenders’ respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever, REGARDLESS
OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY INDEMNIFIED
PARTIES, which may be imposed on, incurred by or asserted against Agent in any
way relating to or arising out of this Agreement or any other Loan Document or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Sections 11.3 and
11.4 hereof, interest, penalties, attorneys’ fees and amounts paid in
settlement, but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the bad faith, gross
negligence or willful misconduct of the party to be indemnified. The obligations
of the Lenders under this Section 10.6 shall survive the termination of this
Agreement and the repayment of the Obligations.
     10.7 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it
has received current financial information with respect to Borrower that it has,
independently and without reliance on Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Loan Documents. Agent shall not be
required to keep itself informed as to the performance or observance by Borrower
of this Agreement, the Letters of Credit or any of the other Loan Documents or
any other document referred to or provided for herein or therein or to inspect
the properties or books of Borrower. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
Agent hereunder, under the Letters of Credit or under the other Loan Documents,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of Borrower or any of its Subsidiaries (or any of their affiliates)
which may come into the possession of Agent.
     10.8 Failure to Act. Except for action expressly required of Agent
hereunder, under the Letters of Credit or under the other Loan Documents, Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction by
the Lenders of their indemnification obligations under Section 10.6 hereof
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.

59



--------------------------------------------------------------------------------



 



     10.9 Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving notice thereof to the Lenders and Borrower, and Agent may be removed
at any time with or without cause by the Majority Lenders at any time that Agent
is a Defaulting Lender or an Event of Default has occurred which is continuing;
provided, that Agent shall continue as Agent until such time as any successor
shall have accepted appointment as Agent hereunder. Upon any such resignation or
removal, (i) the Majority Lenders without the consent of Borrower shall have the
right to appoint a successor Agent so long as such successor Agent is also a
Lender at the time of such appointment and (ii) the Majority Lenders shall have
the right to appoint a successor Agent that is not a Lender at the time of such
appointment so long as Borrower consents to such appointment (which consent
shall not be unreasonably withheld). If no successor Agent shall have been so
appointed by the Majority Lenders and accepted such appointment within 30 days
after the retiring Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent. Any successor Agent shall be a bank
which has an office in the United States and a combined capital and surplus of
at least $250,000,000. Upon the acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents. Such successor Agent shall
promptly specify by notice to Borrower its Principal Office. After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Section 10 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent.
     10.10 No Partnership. Neither the execution and delivery of this Agreement
nor any of the other Loan Documents nor any interest the Lenders, Agent or any
of them may now or hereafter have in all or any part of the Obligations shall
create or be construed as creating a partnership, joint venture or other joint
enterprise between the Lenders or among the Lenders and Agent. The relationship
between the Lenders, on the one hand, and Agent, on the other, is and shall be
that of principals and agent only, and nothing in this Agreement or any of the
other Loan Documents shall be construed to constitute Agent as trustee or other
fiduciary for any Lender or to impose on Agent any duty, responsibility or
obligation other than those expressly provided for herein and therein.
     10.11 No Waiver. None of the provisions of this Section 10 shall be
construed as limiting or otherwise waiving any rights or remedies which Borrower
may have against Agent or any Lender.
     10.12 Documentation Agent and Syndication Agent. BARCLAYS BANK PLC and BANK
OF AMERICA, N.A., in their capacity as Co-Documentation Agents, shall have no
rights, powers, duties, obligations or liabilities under this Agreement or any
of the other Loan Documents, but to the extent that for any reason any Person
makes a claim against BARCLAYS BANK PLC or BANK OF AMERICA, N.A., in their
capacity as Co-Documentation Agents, and not as Lenders, the indemnification
provisions in Section 10.6 shall apply. JPMORGAN CHASE BANK. N.A. and THE ROYAL
BANK OF SCOTLAND PLC, in their capacity as Co-Syndication Agents, shall have no
rights, powers, duties, obligations or liabilities under this Agreement or any
of the other Loan Documents, but to the extent that for any reason any Person

60



--------------------------------------------------------------------------------



 



makes a claim against JPMORGAN CHASE BANK. N.A. or THE ROYAL BANK OF SCOTLAND
PLC, in their capacity as Co-Syndication Agents, and not as Lenders, the
indemnification provisions in Section 10.6 shall apply.
11. Miscellaneous.
     11.1 Waiver. No waiver of any Default or Event of Default shall be a waiver
of any other Default or Event of Default. No failure on the part of Agent, any
Lender or Borrower to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law or in equity.
     11.2 Notices.
     (a) All notices and other communications provided for herein (including,
without limitation, any modifications of, or waivers or consents under, this
Agreement) shall be given or made by telex, telegraph, telecopy (confirmed by
mail), cable or other writing and telexed, telecopied, telegraphed, cabled,
mailed or delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof (or provided for in an
Assignment and Acceptance); or, as to any party hereto, at such other address as
shall be designated by such party in a notice (given in accordance with this
Section) (i) as to Borrower, to Agent, (ii) as to Agent, to Borrower and to each
Lender, and (iii) as to any Lender, to Borrower and Agent. Except as otherwise
provided in this Agreement, all such notices or communications shall be deemed
to have been duly given when (i) transmitted by telex or telecopier or delivered
to the telegraph or cable office, if received during the recipient’s normal
business hours, (ii) personally delivered (iii) one Business Day after deposit
with an overnight mail or delivery service, postage prepaid or (iv) three
Business Days’ after deposit in a receptacle maintained by the United States
Postal Service, postage prepaid, registered or certified mail, return receipt
requested, in each case given or addressed as aforesaid.
     (b) Borrower agrees that Agent may make any material delivered by Borrower
to Agent, as well as any amendments, waivers, consents, and other written
information, documents, instruments and other materials relating to Borrower,
any of its Subsidiaries, or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by Agent, an
Affiliate of Agent, or any Person that is not an Affiliate of Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”).
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform. No warranty of any

61



--------------------------------------------------------------------------------



 



kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by Agent or
any of its Affiliates in connection with the Platform. Each Lender agrees that
notice to it (as provided in the next sentence) (a “Notice”) specifying that any
Communication has been posted to the Platform shall for purposes of this
Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication. Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, Agent in writing of such Lender’s e-mail address to which a Notice
may be sent (and from time to time thereafter to ensure that Agent has on record
an effective e-mail address for such Lender) and (ii) that any Notice may be
sent to such e-mail address.
     11.3 Expenses, Etc. Whether or not any Loan is ever made or any Letter of
Credit ever issued, Borrower shall pay or reimburse within 10 days after written
demand (a) Agent for paying the reasonable fees and expenses of outside legal
counsel to Agent in connection with the preparation, negotiation, execution and
delivery of this Agreement (including the exhibits and schedules hereto), the
other Loan Documents and the making of the Loans and the issuance of Letters of
Credit hereunder, and any modification, supplement or waiver of any of the terms
of this Agreement, the Letters of Credit or any other Loan Document; (b) Agent
for any lien search fees; (c) Agent for reasonable out-of-pocket expenses
incurred by Agent in connection with the preparation, documentation,
administration and syndication of the Loans or any of the Loan Documents
(including, without limitation, the marketing, printing, duplicating, mailing
and similar expenses) of the Loans and Letter of Credit Liabilities; (d) Agent
for paying all transfer, stamp, documentary or other similar taxes, assessments
or charges levied by any governmental or revenue authority in respect of this
Agreement, any Letter of Credit or any other Loan Document or any other document
referred to herein or therein; (e) Agent for paying all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any document referred to herein and (f) following the
occurrence and during the continuation of an Event of Default, any Lender or
Agent for paying all amounts (including reasonable attorneys’ fees) reasonably
expended, advanced or incurred by such Lender or Agent to collect the
Obligations or to enforce, protect, preserve or defend the rights of the Lenders
or Agent under this Agreement or any other Loan Document, including, without
limitation, reasonable fees and expenses incurred in connection with such
Lender’s or Agent’s participation as a member of a creditor’s committee in a
case commenced under the Bankruptcy Code or other similar law, fees and expenses
incurred in connection with lifting the automatic stay prescribed in § 362 of
the Bankruptcy Code and reasonable fees and expenses incurred in connection with
any action pursuant to § 1129 of the Bankruptcy Code and all other customary and
reasonable out-of-pocket expenses incurred by such Lender or Agent in connection
with such matters; provided that Borrower’s reimbursement obligation with
respect to counsel shall be limited to one primary law firm of counsel for Agent
and the Lenders plus any necessary local counsels (and, in the case of an actual
or perceived conflict of interest where Agent or a Lender affected by such
conflict has informed Borrower of such conflict and, after receipt of consent of
Borrower which shall not be unreasonably withheld or delayed, has retained its
own counsel, of another firm of counsel for such affected Lender), together with
interest thereon at the Base Rate on each such amount until the earlier of
payment or ten (10) days after written demand therefor, and if

62



--------------------------------------------------------------------------------



 



such amount has not been paid within ten (10) days after written demand
therefor, at the Past Due Rate until the date of reimbursement to such Lender or
Agent.
     11.4 Indemnification. Borrower shall indemnify each of Agent, the Lenders,
and each Affiliate thereof and their respective directors, officers, employees
and agents from, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject,
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY
INDEMNIFIED PARTIES, insofar as such losses, liabilities, claims or damages
arise out of or result from any (i) actual or proposed use by Borrower of the
proceeds of any extension of credit (whether a Loan or a Letter of Credit) by
any Lender hereunder; (ii) breach by Borrower of this Agreement or any other
Loan Document; (iii) violation by Borrower or any of its Subsidiaries of any
Legal Requirement; (iv) investigation, litigation or other proceeding relating
to any of the foregoing, and Borrower shall reimburse Agent, each Lender, and
each Affiliate thereof and their respective directors, officers, employees and
agents, within five (5) days after demand for any reasonable expenses (including
reasonable legal fees) incurred in connection with any such investigation or
proceeding, or (v) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any indemnitee is a party thereto; provided that Borrower
shall not be required to indemnify any party seeking indemnification for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (i) the willful misconduct or gross negligence of the
party seeking indemnification, (ii) breach in bad faith of the Loan Documents by
the party seeking indemnification, (iii) the failure by the party seeking
indemnification to pay under any Letter of Credit after the presentation to it
of a request required to be paid under applicable law, and (iv) disputes between
or among any and all of the foregoing indemnified parties including, without
limitation, Agent, Lenders and Issuers; provided, further that the reimbursement
obligation with respect to counsel shall be limited to one firm of counsel for
all indemnified parties hereunder (and, in the case of an actual or perceived
conflict of interest where the indemnified party affected by such conflict has
informed Borrower of such conflict and, after receipt of consent of Borrower
which shall not be unreasonably withheld or delayed, has retained its own
counsel, of another firm of counsel for such affected indemnified party). To the
extent permitted by applicable law, Borrower shall not assert, and hereby
waives, any claim against any indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof. This Section 11.4 shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim. Nothing in this Section is intended to limit the
obligations of Borrower under any other provision of this Agreement.
     11.5 Amendments, Etc. No amendment or modification of this Agreement, the
Notes or any other Loan Document shall in any event be effective against
Borrower unless the same shall be agreed or consented to in writing by Borrower.
No amendment, modification or waiver of any provision of this Agreement, the
Notes or any other Loan Document, nor any consent to any departure by Borrower
therefrom, shall in any event be effective against the Lenders unless the same
shall be agreed or consented to in writing by the Majority Lenders, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for

63



--------------------------------------------------------------------------------



 



which given; provided, that no amendment, modification, waiver or consent shall,
unless in writing and signed by each Lender affected thereby, do any of the
following: (a) increase any Commitment of such Lender (or reinstate any
termination or reduction of the Commitments of such Lender); (b) reduce the
principal of, or interest on, any Loan, Reimbursement Obligation or fee
hereunder; (c) postpone or extend the Revolving Loan Maturity Date, the
Revolving Loan Termination Date, the Revolving Loan Availability Period or any
scheduled date fixed for any payment of principal of, or interest on, any Loan,
Reimbursement Obligation, fee or other sum to be paid hereunder or waive any
Event of Default described in Section 9.1(a) hereof; (d) change the percentage
of any of the Commitments or of the aggregate unpaid principal amount of any of
the Loans and Letter of Credit Liabilities, or the percentage of Lenders, which
shall be required for the Lenders or any of them to take any action under this
Agreement (including, without limitation, the definition of “Majority Lenders”);
(e) change any provision contained in Sections 11.3 or 11.4 hereof or this
Section 11.5, or (f) modify the provisions of Sections 4.1(b) or 4.2 hereof
regarding pro rata application of amounts received. Notwithstanding anything in
this Section 11.5 to the contrary, no amendment, modification, waiver or consent
shall be made with respect to Section 10 or which amends, modifies or otherwise
affects the rights or duties of the Agent without the consent of Agent and no
agreement shall amend, modify or otherwise affect the rights or duties of the
Swing Lender or any Issuer without the prior written consent of the Swing Lender
or such Issuer, as the case may be. It is also understood and agreed that the
provisions of this Section 11.5 are subject to Section 2.8.
     11.6 Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of
Borrower, Agent and the Lenders and their respective successors and assigns;
provided, however, that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of all of the Lenders,
and any such assignment or transfer without such consent shall be null and void.
Each Lender may sell participations to any Person in all or part of any Loan, or
all or part of its Notes, Commitments or interests in Letters of Credit, in
which event, without limiting the foregoing, the provisions of the Loan
Documents shall inure to the benefit of each purchaser of a participation;
provided, however, the pro rata treatment of payments, as described in
Section 4.2 hereof, shall be determined as if such Lender had not sold such
participation. Any Lender that sells one or more participations to any Person
shall not be relieved by virtue of such participation from any of its
obligations to Borrower under this Agreement relating to the Loans. In the event
any Lender shall sell any participation, such Lender shall retain the sole right
and responsibility to enforce the obligations of Borrower relating to the Loans,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement other than amendments,
modifications or waivers with respect to (i) any fees payable hereunder to the
Lenders and (ii) the amount of principal or the rate of interest payable on, or
the dates fixed for the scheduled repayment of principal of, the Loans.
     (b) Each Lender may assign to one or more Lenders or any other Person all
or a portion of its interests, rights and obligations under this Agreement;
provided, however, that (i) the aggregate amount of the Commitments of the
assigning Lender subject to each such assignment shall in no event be less than
$10,000,000; (ii) other than in the case of an assignment to another Lender
(that is, at the time of the assignment, a party hereto) or to an Affiliate of
such Lender or to a Federal Reserve Bank, any assignment by any Lender of all or
a

64



--------------------------------------------------------------------------------



 



portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) shall require
the prior written consent of the Issuers (such consent not to be unreasonably
withheld); (iii) other than in the case of an assignment to another Lender (that
is, at the time of the assignment, a party hereto) or to an Affiliate of such
Lender or to a Federal Reserve Bank, Agent and, so long as no Event of Default
shall have occurred and be continuing, Borrower must each give its prior written
consent, which consents shall not be unreasonably withheld (and provided that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Agent within five (5) Business Days
after having received notice thereof), and (iv) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance an Assignment
and Acceptance in the form of Exhibit E hereto (each an “Assignment and
Acceptance”) with blanks appropriately completed, together with any Note or
Notes subject to such assignment and a processing and recording fee of $5,000
paid by the assignee (for which Borrower will have no liability). Upon such
execution, delivery and acceptance, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (B) the Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto except in respect of provisions of this Agreement which survive payment
of the Obligations and termination of the Commitments). Notwithstanding anything
contained in this Agreement to the contrary, any Lender may at any time assign
all or any portion of its rights under this Agreement and the Notes issued to it
as collateral to a Federal Reserve Bank; provided that no such assignment shall
release such Lender from any of its obligations hereunder.
     (c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant thereto; (ii) such Lender assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any of the other Loan Documents or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 7.2 hereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Agent, such Lender assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are

65



--------------------------------------------------------------------------------



 



delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all obligations that by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender.
     (d) The entries in the records of Agent as to each Assignment and
Acceptance delivered to it and the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, each Lender from
time to time shall create a rebuttable presumption as to the accuracy thereof
and Borrower, Agent and the Lenders may treat each Person the name of which is
recorded in the books and records of Agent as a Lender hereunder for all
purposes of this Agreement and the other Loan Documents.
     (e) Upon Agent’s receipt of an Assignment and Acceptance executed by an
assigning Lender and the assignee thereunder, together with any Note or Notes
subject to such assignment and the written consent to such assignment (to the
extent consent is required), Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in its records and
(iii) give prompt notice thereof to Borrower. Within fifteen (15) Business Days
after receipt of notice (and provided that Borrower has consented to the
applicable assignment to the extent Borrower’s consent is required with respect
thereto), Borrower, at its own expense (but without incurring any expense or
cost incurred by Agent or any Lender), shall execute and deliver to Agent in
exchange for the surrendered Notes new Notes to the order of such assignee in an
amount equal to the respective Commitments assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained Commitments
hereunder, new Notes to the order of the assigning Lender in an amount equal to
the respective Commitments retained by it hereunder. Such new Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the respective
Note. Thereafter, such surrendered Notes shall be marked renewed and substituted
and the originals thereof delivered to Borrower (with copies, certified by
Borrower as true, correct and complete, to be retained by Agent).
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.6, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of Borrower.
     (g) Any assignment by any Lender of all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) shall require the prior written consent
of the applicable Issuers (such consent not to be unreasonably withheld).
     11.7 Limitation of Interest. Borrower and the Lenders intend to strictly
comply with all applicable federal and New York laws, including applicable usury
laws (or the usury laws of any jurisdiction whose usury laws are deemed to apply
to the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of New York). Accordingly, the
provisions of this Section 11.7 shall govern and control over every other
provision of this Agreement or any other Loan Document which conflicts or is
inconsistent

66



--------------------------------------------------------------------------------



 



with this Section, even if such provision declares that it controls. As used in
this Section, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread throughout the full
term of the Obligations so that such interest does not exceed the Ceiling Rate.
In no event shall Borrower or any other Person be obligated to pay, or any
Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of New York or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Obligations at the Ceiling Rate. The daily interest rates to be used in
calculating interest at the Ceiling Rate shall be determined by dividing the
applicable Ceiling Rate per annum by the number of days in the calendar year for
which such calculation is being made. None of the terms and provisions contained
in this Agreement or in any other Loan Document (including, without limitation,
Section 9.1 hereof) which directly or indirectly relate to interest shall ever
be construed without reference to this Section 11.7, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Ceiling Rate. If the term of any Obligation is shortened
by reason of acceleration of maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.
     11.8 Survival. The obligations of Borrower under Sections 2.7(c), 2.7(d),
3.3, 3.4, 11.3 and 11.4 hereof and all other obligations of Borrower in any
other Loan Document (to the extent stated therein as surviving) and the
obligations of the Lenders under Section 10.6 and 11.7 hereof, shall,
notwithstanding anything herein to the contrary, survive the repayment of the
Loans and Reimbursement Obligations and the termination of the Commitments and
the Letters of Credit.
     11.9 Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
     11.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement and any of the parties hereto may execute this Agreement by signing
any such counterpart.

67



--------------------------------------------------------------------------------



 



     11.11 Governing Law. THIS AGREEMENT AND (EXCEPT AS THEREIN PROVIDED) THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.
     11.12 Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.
     11.13 Intentionally Left Blank.
     11.14 Venue. Borrower hereby irrevocably (a) agrees that any legal
proceeding against Agent or any Lender arising out of or in connection with the
Loan Documents shall be brought in the district courts of New York County, New
York, or in the United States District Court for the Southern District of New
York (collectively, the “New York Courts”); (b) submits to the non-exclusive
jurisdiction of the New York Courts; (c) agrees and consents that service of
process may be made upon it in any proceeding arising out of the Loan Documents
or any transaction contemplated thereby by service of process as provided by
applicable law; (d) WAIVES, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of any Loan Document or the transactions
contemplated thereby in the New York Courts; and (e) WAIVES any claim that any
such suit, action or proceeding in any New York Court has been brought in an
inconvenient forum. Nothing herein shall affect the right of Agent or any Lender
to commence legal proceedings or otherwise proceed against Borrower in any
jurisdiction or to serve process in any manner permitted by applicable law.
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions in any manner provided by
law.
     11.15 Jury Waiver. BORROWER, AGENT AND LENDERS EACH WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED
IN A BENCH TRIAL WITHOUT A JURY.
     11.16 Conflicts Between This Agreement and the Other Loan Documents. In the
event of any conflict between the terms of this Agreement and the terms of any
of the other Loan Documents, the terms of this Agreement shall control.
     11.17 Disclosure to Other Persons; Confidentiality. Agent and each Lender
agree that it may deliver copies of any financial statements and other documents
or information delivered to it and disclose any other information disclosed to
it by or on behalf of Borrower or any Subsidiary of Borrower in connection with
or pursuant to this Agreement and the other Loan Documents only to:

68



--------------------------------------------------------------------------------



 



          (i) its and its affiliates’ directors, officers, employees, auditors,
attorneys and professional consultants (it being understood that the Persons to
which such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential);
          (ii) any other Lender;
          (iii) any Person to which such Lender offers to sell its Note or any
part thereof, provided that each such Person agrees in writing to observe the
confidentiality standards described in this Section;
          (iv) any Person to which such Lender sells or offers to sell a
participation in all or any part of its Note, provided that each such Person
agrees in writing to observe the confidentiality standards described in this
Section;
          (v) any federal or state regulatory authority having jurisdiction over
it;
          (vi) any other Person to which such delivery or disclosure may be
legally required in response to any subpoena or other legal process or
investigative demand;
          (vii) any other Person in connection with any litigation involving any
obligation, right or remedy of Agent or any Lender under the Loan Documents, and
          (viii) any Lender may also disclose the size and term of the facility
and the name of each of the obligors to any investor or a potential investor in
a securitization (or similar transaction of broadly equivalent economic effect)
of that Lender’s rights or obligations under this Agreement and associated
documentation.
Subject to the foregoing, Agent, each Issuer and each Lender hereby agree to
hold in confidence and not to disclose any Confidential Information; provided,
that such Person will be free, after notice to Borrower, to correct any false or
misleading information which may become public concerning its relationship to
Borrower. For the purpose of this Section, the term “Confidential Information”
shall mean information (including material non-public information within the
meaning of Regulation FD promulgated by the Securities Exchange Commission)
about Borrower or any Subsidiary of Borrower furnished by Borrower or any such
Subsidiary, but does not include any information which (i) is publicly known, or
otherwise known to such holder, at the time of disclosure; (ii) subsequently
becomes publicly known, but not through any act or omission by such holder, or
(iii) otherwise becomes known to such holder other than through disclosure by
Borrower or any Subsidiary of Borrower from any Person which is not known to be
subject to a confidentiality agreement with Borrower or the applicable
Subsidiary of Borrower. Agent, each Issuer and the Lenders acknowledge that
each: (i) has developed compliance procedures regarding the use of material
non-public information and (ii) will handle such material non-public information
in accordance with applicable law, including United States federal and state
securities laws.
     11.18 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies Borrower that pursuant to the requirements of
the Act, it is required, inter alia, to obtain,

69



--------------------------------------------------------------------------------



 



verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

            HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ W. Tobin Whamond         W. Tobin Whamond, Executive Vice       
President and Chief Operating Officer   

Address for Notices:
13403 Northwest Freeway
Houston, Texas 77040
Attention: Chief Financial Officer
Telecopy No.: (713) 462-2401
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as an
Issuer, as Swing Lender, as Lead Arranger and
Bookrunner and as a Lender
      By:   /s/ Ben R. McCaslin         Ben R. McCaslin, Vice President         
 

Address for Notices:
Houston Commercial Banking
MAC T5001-031
1000 Louisiana St., 3rd Floor
Houston, TX 77002
Attention: Ben R. McCaslin
Fax No.: 713-739-1086
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A,
as Co-Syndication Agent and as a Lender
      By:   /s/ Debra Basler       Name:   Debra Basler      Title:   Managing
Director     

Address for Notices:
540 W. Madison Street, 23rd Floor
Chicago, Illinois 60661
Attn: Mattthew Peck
Fax No.: 312-453-4659
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Co-Syndication Agent and as a Lender
      By:   /s/ Chris Brown       Name:   Chris Brown      Title:   Manager     

Address for Notices:
Non Bank Financial Institutions
Barclays Corporate
Level 11
One Churchill Place
London, England E14 5HP
Attn: John French
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agent and as a Lender
      By:   /s/ Thomas A. Kiepura       Name:   Thomas A. Kiepura      Title:  
Vice President     

Address for Notices:
10 South Dearborn
IL1-0364
Chicago, Illinois 60603-2003
Attn: Thomas A. Kiepura
Fax: 312-325-3190
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and as a Lender
      By:   /s/ James Mesquitta       Name:   James Mesquitta      Title:  
Director     

Address for Notices:
280 Bishopsgate
London
EC2M 4RB
United Kingdom
Attention: Barrie Davison
Telecopy No.: 0044 20 7672 1073
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Mary K. Young       Name:   Mary K. Young      Title:   Sr. Vice
President     

Address for Notices:
127 Public Square
MC: OH-01-27-0625
Cleveland, Ohio 44114
Attn: Mary K. Young
Fax: 216-689-4981
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            AMEGY BANK, NATIONAL ASSOCIATION
      By:   /s/ Melinda N. Jackson       Name:   Melinda N. Jackson     
Title:   Senior Vice President     

Address for Notices:
4400 Post Oak Parkway
Houston, Texas 77027
Attn: Melinda N. Jackson
Fax: 713-571-5036
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
      By:   /s/ Adim Offurum       Name:   Adim Offurum      Title:   Vice
President     

Address for Notices:
One Wall Street
17th Floor
New York, NY 10286
Attention: Adim Offurum
Telecopy No.: 212-635-8541
[Signature Page for Loan Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

         
Wells Fargo Bank, National Association
  $ 135,000,000  
Bank of America, N.A.
  $ 100,000,000  
Barclays Bank PLC
  $ 100,000,000  
JPMorgan Chase Bank, N.A.
  $ 75,000,000  
The Royal Bank of Scotland PLC
  $ 75,000,000  
KeyBank National Association
  $ 50,000,000  
Amegy Bank, National Association
  $ 40,000,000  
The Bank of New York
  $ 25,000,000  
 
       
TOTAL
  $ 600,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
INSURANCE COMPANY SUBSIDIARIES
American Contractor’s Indemnity Company (California)
Avemco Insurance Company (Maryland)
HCC Life Insurance Company (Indiana)
HCC Specialty Insurance Company (Oklahoma)
Houston Casualty Company (Texas)
Perico Life Insurance Company (Delaware)
Pioneer General Insurance Company (Colorado)
U.S. Specialty Insurance Company (Texas)
United States Surety Company (Maryland)
HCC International Insurance Company PLC (England)
HCC Reinsurance Company Limited (Bermuda)
Houston Casualty Company Europe, Seguros Y Reaseguros, S.A. (Spain)

 



--------------------------------------------------------------------------------



 



SCHEDULE III
MATERIAL SUBSIDIARIES
Houston Casualty Company (Texas)
U.S. Specialty Insurance Company (Texas)
HCC Life Insurance Company (Indiana)
HCC International Insurance Company PLC (England)
HCC Reinsurance Company Limited (Bermuda)
American Contractors Indemnity Company (California)

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING LETTERS OF CREDIT

                  Letter of Credit             Reference             Number    
Entity   Amount     526062    
HCC Service Delaware
    111,699.00     582916    
G B Kenrick & Associates
    500,000.00     413759    
HCC Reinsurance
    52,999.75     583785    
Houston Casualty Company
    84,080.00     458982    
ASU International
    1,000,000.00     648498    
HCC Insurance Holdings
    75,000.00     588306    
Houston Casualty Company
    5,525,675.00     611861    
HCC Life Insurance
    650,000.00     438971    
US Holdings
    5,212,000.33     543046    
HCC Service Company
    15,778.96     675596    
Houston Casualty Company
    15,114.00          
 
             
 
  $ 13,242,347.04          
 
     

 



--------------------------------------------------------------------------------



 



[LETTERHEAD OF THE BORROWER]
REQUEST FOR EXTENSION OF CREDIT
                    , 201                    
WELLS FARGO BANK, NATIONAL
     ASSOCIATION, as Administrative Agent
Houston Commercial Banking
MAC T5001-031
1000 Louisiana St., 3rd Floor
Houston, TX 77002
Gentlemen:
     The undersigned hereby certifies that he is the                      of HCC
INSURANCE HOLDINGS, INC., a Delaware corporation (the “Borrower”), and that as
such he is authorized to execute this Request for Extension of Credit (the
“Request”) on behalf of the Borrower pursuant to the Loan Agreement (as it may
be amended, supplemented or restated from time to time, the “Agreement”) dated
as of March 8, 2011, by and among the Borrower, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the Lenders therein named.
     The (CHECK ONE) [          ] Revolving Loan [          ] Letter of Credit
being requested hereby is to be in the amount set forth in (b) below and is
requested to be made on                     , which is a Business Day. The
undersigned further certifies, represents and warrants (on behalf of the
Borrower and not personally) that to his knowledge (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified herein):

  (A)   As of the date hereof:

                 
 
    (1 )   The aggregate Commitments are:   $                    
 
               
 
    (2 )   The aggregate outstanding principal of Revolving Loans, before giving
effect to the Revolving Loan (if any) requested hereby, is:  
(                    )
 
               
 
    (3 )   The aggregate outstanding principal of Swing Loans is:  
(                    )

EXHIBIT A
to Loan Agreement

1



--------------------------------------------------------------------------------



 



                 
 
    (4 )   The aggregate Letter of Credit Liabilities, before giving effect to
the Letter of Credit (if any) requested hereby, is:   (                    )
 
               
 
    (5 )   The aggregate unused Commitments of all Revolving Loan Lenders [A(1)
minus A(2), A(3) and A(4)], if positive, is:   $                    

  (B)   If and only if the aggregate unused Commitments of all Revolving Loan
Lenders [A(5)] is positive, the Borrower hereby requests under this Request a
Revolving Loan or Letter of Credit (as indicated above) in the amount of
$                     (which is no more than the aggregate unused Commitments of
all Revolving Loan Lenders).     (C)   If a Letter of Credit is requested
hereby, it should be issued for the benefit of                      and should
have an expiration date of                      (which date is no later than the
earlier of (x) one year from date of issuance or (y) the date ten (10) Business
Days prior to the end of the Revolving Loan Availability Period) and any special
language to be incorporated into such Letter of Credit is attached hereto.    
(D)   The representations and warranties made in each Loan Document are true and
correct in all material respects on and as of the time of delivery hereof, with
the same force and effect as if made on and as of the time of delivery hereof
(except for such representations and warranties which expressly refer to a prior
date in which case they shall be true and correct in all material respects as of
such earlier date); provided, however, that for purposes of this Request in each
representation and warranty in Article 6 of the Loan Agreement that makes
reference to a Schedule, the representation under this Request that such
representation and warranty in Article 6 of the Loan Agreement is true on and as
of the date of making of such Loan shall take into account subsequent amendments
to any Schedule referred to therein and matters arising after the date of the
Loan Agreement which do not otherwise give rise to or constitute a Default under
the Loan Agreement.     (E)   No Default or Event of Default has occurred and is
continuing.

EXHIBIT A
to Loan Agreement

2



--------------------------------------------------------------------------------



 



     Thank you for your attention to this matter.

                  Very truly yours,    
 
                HCC INSURANCE HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT A
to Loan Agreement

3



--------------------------------------------------------------------------------



 



RATE DESIGNATION NOTICE
     HCC INSURANCE HOLDINGS, INC., WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity herein called “Agent”), and certain
financial institutions executed and delivered that certain Loan Agreement (as
amended, supplemented and restated, the “Loan Agreement”) dated as of March 8,
2011. Any term used herein and not otherwise defined herein shall have the
meaning herein ascribed to it in the Loan Agreement. In accordance with the Loan
Agreement, Borrower hereby notifies Agent of the exercise of an Interest Option.

11.19   Current borrowings

  (a)   Interest Options now in effect:                          (b)   Amounts:
$                         (c)   Expiration of current Interest Periods, if
applicable:                     

11.20   Proposed election

  (a)   Total Amount: $                         (b)   Date Interest Option is to
be effective:                          (c)   Interest Option to be applicable
(check one):         [          ] Base Rate         [          ] Eurodollar Rate
    (d)   Interest Period:            months (if available and if applicable)

     Borrower represents and warrants that the Interest Option and Interest
Period selected above comply with all provisions of the Loan Agreement and that
there exists no Event of Default or any event which, with the passage of time,
the giving of notice or both, would be an Event of Default.
     Date:                     , 201          

            HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation
      By:         Name:         Title:        

EXHIBIT B

1



--------------------------------------------------------------------------------



 



REVOLVING NOTE

      $                                           , 201          

     FOR VALUE RECEIVED, HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(“Maker”), promises to pay to the order of
                                         (“Payee”), at the principal office of
Wells Fargo Bank, National Association, a national banking association, Houston
Commercial Banking, MAC T5001-031, 1000 Louisiana St., 3rd Floor, Houston, TX
77002, in immediately available funds and in lawful money of the United States
of America, the principal sum of                                         
Dollars ($                    ) (or the unpaid balance of all principal advanced
against this note, if that amount is less), together with interest on the unpaid
principal balance of this note from time to time outstanding at the rate or
rates provided in that certain Loan Agreement (as amended, supplemented,
restated or replaced from time to time, the “Loan Agreement”) dated as of
March 8, 2011 among Maker, certain signatory banks named therein, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity
herein called “Agent”); provided, that for the full term of this note the
interest rate produced by the aggregate of all sums paid or agreed to be paid to
the holder of this note for the use, forbearance or detention of the debt
evidenced hereby (including, but not limited to, all interest on this note at
the Stated Rate plus the Additional Interest) shall not exceed the Ceiling Rate.
Any term defined in the Loan Agreement which is used in this note and which is
not otherwise defined in this note shall have the meaning ascribed to it in the
Loan Agreement.
     1. Loan Agreement; Advances; Security. This note has been issued pursuant
to the terms of the Loan Agreement, and is one of the Revolving Notes referred
to in the Loan Agreement. Advances against this note by Payee or other holder
hereof shall be governed by the terms and provisions of the Loan Agreement.
Reference is hereby made to the Loan Agreement for all purposes. Payee is
entitled to the benefits of and security provided for in the Loan Agreement. The
unpaid principal balance of this note at any time shall be the total of all
amounts lent or advanced against this note less the amount of all payments or
prepayments made on this note and by or for the account of Maker. All Revolving
Loans and advances and all payments and prepayments made hereon may be endorsed
by the holder of this note on a schedule which may be attached hereto (and
thereby made a part hereof for all purposes) or otherwise recorded in the
holder’s records; provided, that any failure to make notation of (a) any
Revolving Loan or advance shall not cancel, limit or otherwise affect Maker’s
obligations or any holder’s rights with respect to that Revolving Loan or
advance, or (b) any payment or prepayment of principal shall not cancel, limit
or otherwise affect Maker’s entitlement to credit for that payment as of the
date received by the holder.
     2. Mandatory Payments of Principal and Interest.
     (a) Accrued and unpaid interest on the unpaid principal balance of this
note shall be due and payable on the Interest Payment Dates.
EXHIBIT C
to Loan Agreement

1



--------------------------------------------------------------------------------



 



     (b) On the Revolving Loan Maturity Date, the entire unpaid principal
balance of this note and all accrued and unpaid interest on the unpaid principal
balance of this note shall be finally due and payable.
     (c) All payments hereon made pursuant to this Paragraph shall be applied
first to accrued interest, the balance to principal.
     (d) The Loan Agreement provides for required prepayments of the
indebtedness evidenced hereby upon terms and conditions specified therein.
     3. No Usury Intended; Spreading. Notwithstanding any provision to the
contrary contained in this note or any of the other Loan Documents, it is
expressly provided that in no case or event shall the aggregate of (a) all
interest on the unpaid balance of this note, accrued or paid from the date
hereof and (b) the aggregate of any Additional Interest, ever exceed the Ceiling
Rate. In this connection, Maker and Payee stipulate and agree that it is their
common and overriding intent to contract in strict compliance with applicable
federal and New York usury laws (and the usury laws of any other jurisdiction
whose usury laws are deemed to apply to this note or any of the other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of New York). In furtherance thereof, none of the terms of
this note or any of the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Ceiling Rate. Maker or other parties
now or hereafter becoming liable for payment of the indebtedness evidenced by
this note shall never be liable for interest in excess of the Ceiling Rate. If,
for any reason whatever, the interest paid or received on this note during its
full term produces a rate which exceeds the Ceiling Rate, the holder of this
note shall credit against the principal of this note (or, if such indebtedness
shall have been paid in full, shall refund to the payor of such interest) such
portion of said interest as shall be necessary to cause the interest paid on
this note to produce a rate equal to the Ceiling Rate. All sums paid or agreed
to be paid to the holder of this note for the use, forbearance or detention of
the indebtedness evidenced hereby shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
this note, so that the interest rate does not exceed the Ceiling Rate. The
provisions of this Paragraph shall control all agreements, whether now or
hereafter existing and whether written or oral, between Maker and Payee.
     4. Default. The Loan Agreement provides for the acceleration of the
maturity of this note and other rights and remedies upon the occurrence of
certain events specified therein.
     5. Waivers by Maker and Others. Except to the extent, if any, that notice
of default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such Person agrees that its liability on or with respect to this note shall
not be affected by any release of or change in any guaranty or security at any
time existing or by any failure to perfect or to maintain perfection of
EXHIBIT C
to Loan Agreement

2



--------------------------------------------------------------------------------



 



any lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     6. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
     7. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE NEW YORK CONFLICT OF LAWS RULES) AND THE UNITED STATES OF AMERICA
FROM TIME TO TIME IN EFFECT.
     8. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.
     9. Records of Payments. The records of Payee shall be prima facie evidence
of the amounts owing on this note.
     10. Severability. If any provision of this note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this note shall not be
affected thereby, and this note shall be liberally construed so as to carry out
the intent of the parties to it.
     11. Revolving Loan. Subject to the terms and provisions of the Loan
Agreement, Maker may use all or any part of the credit provided to be evidenced
by this note at any time before the Revolving Loan Maturity Date. Maker may
borrow, repay and reborrow hereunder; and except as set forth in the Loan
Agreement there is no limitation on the number of advances made hereunder.
     12. Conflicts. In the event of any conflict or inconsistency between this
Revolving Note and the Loan Agreement, the Loan Agreement shall control.

            HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation
      By:         Name:         Title:        

EXHIBIT C
to Loan Agreement

3



--------------------------------------------------------------------------------



 



SWING NOTE

      $50,000,000                       , 201          

     FOR VALUE RECEIVED, HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(“Maker”), promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Payee”), at the principal office of Wells Fargo Bank, National
Association, a national banking association, Houston Commercial Banking, MAC
T5001-031, 1000 Louisiana St., 3rd Floor, Houston, TX 77002, in immediately
available funds and in lawful money of the United States of America, the
principal sum of Fifty Million Dollars ($50,000,000) (or the unpaid balance of
all principal advanced against this note, if that amount is less), together with
interest on the unpaid principal balance of this note from time to time
outstanding at the rate or rates provided in that certain Loan Agreement (as
amended, supplemented, restated or replaced from time to time, the “Loan
Agreement”) dated as of March 8, 2011 among Maker, certain signatory banks named
therein, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in
such capacity herein called “Agent”); provided, that for the full term of this
note the interest rate produced by the aggregate of all sums paid or agreed to
be paid to the holder of this note for the use, forbearance or detention of the
debt evidenced hereby (including, but not limited to, all interest on this note
at the Stated Rate plus the Additional Interest) shall not exceed the Ceiling
Rate. Any term defined in the Loan Agreement which is used in this note and
which is not otherwise defined in this note shall have the meaning ascribed to
it in the Loan Agreement.
     1. Loan Agreement; Advances; Security. This note has been issued pursuant
to the terms of the Loan Agreement, and is the Swing Note referred to in the
Loan Agreement. Advances against this note by Payee or other holder hereof shall
be governed by the terms and provisions of the Loan Agreement. Reference is
hereby made to the Loan Agreement for all purposes. Payee is entitled to the
benefits of and security provided for in the Loan Agreement. The unpaid
principal balance of this note at any time shall be the total of all amounts
lent or advanced against this note less the amount of all payments or
prepayments made on this note and by or for the account of Maker. All Swing
Loans and advances and all payments and prepayments made hereon may be endorsed
by the holder of this note on a schedule which may be attached hereto (and
thereby made a part hereof for all purposes) or otherwise recorded in the
holder’s records; provided, that any failure to make notation of (a) any Swing
Loan or advance shall not cancel, limit or otherwise affect Maker’s obligations
or any holder’s rights with respect to that Swing Loan or advance, or (b) any
payment or prepayment of principal shall not cancel, limit or otherwise affect
Maker’s entitlement to credit for that payment as of the date received by the
holder.
     2. Mandatory Payments of Principal and Interest.
     (a) The principal of this note and accrued and unpaid interest on the
unpaid principal balance of this note shall be due and payable as provided in
the Loan Agreement.
EXHIBIT D
to Loan Agreement

1



--------------------------------------------------------------------------------



 



     (b) On the Revolving Loan Maturity Date, the entire unpaid principal
balance of this note and all accrued and unpaid interest on the unpaid principal
balance of this note shall be finally due and payable.
     (c) All payments hereon made pursuant to this Paragraph shall be applied
first to accrued interest, the balance to principal.
     (d) The Loan Agreement provides for required prepayments of the
indebtedness evidenced hereby upon terms and conditions specified therein.
     3. No Usury Intended; Spreading. Notwithstanding any provision to the
contrary contained in this note or any of the other Loan Documents, it is
expressly provided that in no case or event shall the aggregate of (a) all
interest on the unpaid balance of this note, accrued or paid from the date
hereof and (b) the aggregate of any Additional Interest, ever exceed the Ceiling
Rate. In this connection, Maker and Payee stipulate and agree that it is their
common and overriding intent to contract in strict compliance with applicable
federal and New York usury laws (and the usury laws of any other jurisdiction
whose usury laws are deemed to apply to this note or any of the other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of New York). In furtherance thereof, none of the terms of
this note or any of the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Ceiling Rate. Maker or other parties
now or hereafter becoming liable for payment of the indebtedness evidenced by
this note shall never be liable for interest in excess of the Ceiling Rate. If,
for any reason whatever, the interest paid or received on this note during its
full term produces a rate which exceeds the Ceiling Rate, the holder of this
note shall credit against the principal of this note (or, if such indebtedness
shall have been paid in full, shall refund to the payor of such interest) such
portion of said interest as shall be necessary to cause the interest paid on
this note to produce a rate equal to the Ceiling Rate. All sums paid or agreed
to be paid to the holder of this note for the use, forbearance or detention of
the indebtedness evidenced hereby shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
this note, so that the interest rate does not exceed the Ceiling Rate. The
provisions of this Paragraph shall control all agreements, whether now or
hereafter existing and whether written or oral, between Maker and Payee.
     4. Default. The Loan Agreement provides for the acceleration of the
maturity of this note and other rights and remedies upon the occurrence of
certain events specified therein.
     5. Waivers by Maker and Others. Except to the extent, if any, that notice
of default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such Person agrees that its liability on or with respect to this note shall
not be affected by any release of or change in any guaranty or security at any
time existing or by any failure to perfect or to maintain perfection of
EXHIBIT D
to Loan Agreement

2



--------------------------------------------------------------------------------



 



any lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     6. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
     7. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE NEW YORK CONFLICT OF LAWS RULES) AND THE UNITED STATES OF AMERICA
FROM TIME TO TIME IN EFFECT.
     8. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.
     9. Records of Payments. The records of Payee shall be prima facie evidence
of the amounts owing on this note.
     10. Severability. If any provision of this note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this note shall not be
affected thereby, and this note shall be liberally construed so as to carry out
the intent of the parties to it.
     11. Revolving Loan. Subject to the terms and provisions of the Loan
Agreement, Maker may use all or any part of the credit provided to be evidenced
by this note at any time before the Revolving Loan Maturity Date. Maker may
borrow, repay and reborrow hereunder; and except as set forth in the Loan
Agreement there is no limitation on the number of advances made hereunder.
     12. Conflicts. In the event of any conflict or inconsistency between this
Swing Note and the Loan Agreement, the Loan Agreement shall control.

            HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation
      By:         Name:         Title:        

EXHIBIT D
to Loan Agreement

3



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ACCEPTANCE
Dated:                     , 201          
     Reference is made to the Loan Agreement dated as of March 8, 2011 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Loan Agreement”), among HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Lenders named therein, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity herein called “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Loan Agreement. This Assignment and Acceptance,
between the Assignor (as defined and set forth on Schedule I hereto and made a
part hereof) and the Assignee (as defined and set forth on Schedule I hereto and
made a part hereof) is dated as of the Effective Date of Assignment (as set
forth on Schedule I hereto and made a part hereof).
     1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, an undivided interest (the “Assigned Interest”) in and to all
the Assignor’s rights and obligations under the Loan Agreement respecting those,
and only those, credit facilities contained in the Loan Agreement as are set
forth on Schedule I (collectively, the “Assigned Facilities,” individually, an
“Assigned Facility”), in a principal amount for each Assigned Facility as set
forth on Schedule I.
     2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that it is legally authorized to
enter into this Assignment and Acceptance and that it is the legal and
beneficial owner of the Assigned Interest and that the Assigned Interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
its Subsidiaries or the performance or observance by the Borrower or its
Subsidiaries of any of its respective obligations under the Loan Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto; and (iii) attaches the Note(s) held by it evidencing the Assigned
Facility or Facilities, as the case may be, assigned and requests that the Agent
exchange such Note(s) for a new Note or Notes payable to the Assignor (if the
Assignor has retained any interest in the Loans) and a new Note or Notes payable
to the Assignee in the respective amounts which reflect the assignment being
made hereby (and after giving effect to any other assignments which have become
effective on the Effective Date of Assignment).
     3. The Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (ii) confirms that it has received
a copy of the Loan Agreement, together with copies of the financial statements
referred to in Section 6.2 thereof, or if later, the most recent financial
statements delivered pursuant to Section 7.2 thereof, and such
EXHIBIT E
to Loan Agreement

1



--------------------------------------------------------------------------------



 



other documents and information as it has deemed appropriate to make its own
credit analysis; (iii) agrees that it will, independently and without reliance
upon the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (v) agrees that it will be bound by the provisions of the
Loan Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Loan Agreement are required to be performed by it as a
Lender; (vi) if the Assignee is organized under the laws of a jurisdiction
outside the United States, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying as to the Assignee’s exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Loan Agreement or such other documents as are necessary to
indicate that all such payments are subject to such tax at a rate reduced by an
applicable tax treaty, and (vii) has supplied the information requested on the
administrative questionnaire provided by Agent.
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance by it and the Borrower and recording by
the Agent pursuant to Section 11.6 of the Loan Agreement, effective as of the
Effective Date of Assignment (which Effective Date of Assignment shall, unless
otherwise agreed to by the Agent, be at least five Business Days after the
execution of this Assignment and Acceptance).
     5. Upon such acceptance and recording, from and after the Effective Date of
Assignment, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignee, whether such amounts have accrued prior to the Effective Date of
Assignment or accrue subsequent to the Effective Date of Assignment. The
Assignor and Assignee shall make all appropriate adjustments in payments for
periods prior to the Effective Date of Assignment by the Agent or with respect
to the making of this assignment directly between themselves.
     6. From and after the Effective Date of Assignment, (i) the Assignee shall
be a party to the Loan Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder, and
(ii) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Agreement.
     7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.
EXHIBIT E
to Loan Agreement

2



--------------------------------------------------------------------------------



 



Schedule I to Assignment and Acceptance

         
Legal Name of Assignor:
       
 
       

         
Legal Name of Assignee:
       
 
       

         
Effective Date of Assignment:
       
 
       

                  Percentage Assigned         of each Assigned Facility        
(to at least 8 decimals)     Principal   (Shown as a percentage Assigned  
Amount of   of aggregate original principal Facilities   Assigned Interest  
amount of all Lenders) Commitments   $                      
                    %

 ,
as Assignor

            By:       Name:       Title:        

 ,
as Assignee

            By:       Name:       Title:        

EXHIBIT E
to Loan Agreement

1



--------------------------------------------------------------------------------



 



          HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        Accepted:    
 
        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

EXHIBIT E
to Loan Agreement

2



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the
                                                             of HCC INSURANCE
HOLDINGS, INC., a Delaware corporation (the “Borrower”), and that as such he is
authorized to execute this certificate on behalf of the Borrower pursuant to the
Loan Agreement (the “Agreement”) dated as of March 8, 2011, by and among the
Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the lenders therein named; and that a review of the Borrower has been made under
his supervision with a view to determining whether the Borrower has fulfilled
all of its obligations under the Agreement, the Notes and the other Loan
Documents; and on behalf of the Borrower further certifies, represents and
warrants (on behalf of the Borrower and not personally) that to the knowledge of
the officer executing this certificate (each capitalized term used herein having
the same meaning given to it in the Agreement unless otherwise specified):
     (a) The Borrower has fulfilled, in all material respects, its obligations
under the Agreement, the Notes and the other Loan Documents to which it is a
party.
     (b) The representations and warranties made in each Loan Document are true
and correct in all material respects on and as of the time of delivery hereof,
with the same force and effect as if made on and as of the time of delivery
hereof (except for such representations and warranties which expressly refer to
a prior date in which case they shall be true and correct in all material
respects as of such earlier date); provided, however, that for purposes of this
Compliance Certificate, in each representation and warranty in Article 6 of the
Loan Agreement that makes reference to a Schedule, the representation under this
Compliance Certificate that such representation and warranty in Article 6 of the
Loan Agreement is true on and as of the date of making of such Loan shall take
into account subsequent amendments to any Schedule referred to therein and
matters arising after the date of the Loan Agreement which do not otherwise give
rise to or constitute a Default under the Loan Agreement.
     (c) The GAAP financial statements delivered to the Agent concurrently with
this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present in all
material respects the financial condition and results of operations of the
Borrower as at the end of, and for, the period indicated (subject, in the case
of Quarterly Financial Statements, to normal changes resulting from year-end
adjustments).
     (d) No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Section 7.3 is as follows:
EXHIBIT F

 



--------------------------------------------------------------------------------



 



     (i) Section 7.3(a) – Consolidated Net Worth

          Actual       Required

$                    
 
>  
$                    

     (ii) Section 7.3(b) – Leverage Ratio

          Actual       Required

                    %
 
<    
35.0
%

     (e) Attached hereto is a corporate chart as of the date hereof of the
Borrower and each Material Subsidiary identified thereon and showing the
applicable owner(s) of each such Material Subsidiary.
     DATED as of                                         , 201____.

                  HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT F

 



--------------------------------------------------------------------------------



 



COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the
                                                             of HCC INSURANCE
HOLDINGS, INC., a Delaware corporation (the “Borrower”), and that as such he is
authorized to execute this certificate on behalf of the Borrower pursuant to the
Loan Agreement (the “Agreement”) dated as of March 8, 2011, by and among the
Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the lenders therein named; and that a review of the Borrower has been made under
his supervision with a view to determining whether the Borrower has fulfilled
all of its obligations under the Agreement, the Notes and the other Loan
Documents; and on behalf of the Borrower further certifies, represents and
warrants (on behalf of the Borrower and not personally) that to the knowledge of
the officer executing this certificate (each capitalized term used herein having
the same meaning given to it in the Agreement unless otherwise specified):
     (a) The Borrower has fulfilled, in all material respects, its obligations
under the Agreement, the Notes and the other Loan Documents to which it is a
party.
     (b) The representations and warranties made in each Loan Document are true
and correct in all material respects on and as of the time of delivery hereof,
with the same force and effect as if made on and as of the time of delivery
hereof (except for such representations and warranties which expressly refer to
a prior date in which case they shall be true and correct in all material
respects as of such earlier date); provided, however, that for purposes of this
Compliance Certificate, in each representation and warranty in Article 6 of the
Loan Agreement that makes reference to a Schedule, the representation under this
Compliance Certificate that such representation and warranty in Article 6 of the
Loan Agreement is true on and as of the date of making of such Loan shall take
into account subsequent amendments to any Schedule referred to therein and
matters arising after the date of the Loan Agreement which do not otherwise give
rise to or constitute a Default under the Loan Agreement.
     (c) The GAAP financial statements delivered to the Agent concurrently with
this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present in all
material respects the financial condition and results of operations of the
Borrower as at the end of, and for, the period indicated (subject, in the case
of Quarterly Financial Statements, to normal changes resulting from year-end
adjustments).
     (d) No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Section 7.3 is as follows:
EXHIBIT F

 



--------------------------------------------------------------------------------



 



     (i) Section 7.3(a) – Consolidated Net Worth

          Actual       Required

$                    
 
>  
$                    

     (ii) Section 7.3(b) – Leverage Ratio

          Actual       Required

                    %
 
<    
35.0
%

     (e) Attached hereto is a corporate chart as of the date hereof of the
Borrower and each Material Subsidiary identified thereon and showing the
applicable owner(s) of each such Material Subsidiary.
     DATED as of                                         , 201____.

                  HCC INSURANCE HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT F

 



--------------------------------------------------------------------------------



 



Exhibit G
Subsidiaries

                  STATE OR COUNTRY     NAME   INCORPORATED   1  
American Contractors Indemnity Company
  California 2  
Avemco Corporation
  Delaware 3  
Avemco Insurance Agency, Inc.
  Maryland 4  
Avemco Insurance Company
  Maryland 5  
Centris Group, Inc.,
  Delaware 6  
The cineFinance Insurance Services, LLC
  California 7  
Continental Underwriters Ltd.
  Louisiana 8  
Covenant Claims Service, LLC
  Louisiana 9  
Covenant Underwriters Ltd.
  Louisiana 10  
CW Midwest, Inc. (d/b/a Cox Insurance Group)
  Indiana 11  
Dickson Manchester & Company Limited
  United Kingdom 12  
G.B. Kenrick & Associates, Inc.
  Michigan 13  
HCC Acquisition Sub, Inc.
  New York 14  
HCC Administrators, Inc.
  Illinois 15  
HCC Aviation Insurance Group, Inc.
  Texas 16  
HCC Benefits Corporation
  Delaware 17  
HCC Claims Services Ltd.
  United Kingdom 18  
HCC Credit Group, Inc.
  New York 19  
HCC Diversified Financial Products Limited
  United Kingdom 20  
HCC Employee Benefits, Inc.
  Delaware 21  
HCC Employer Services, Inc.
  Alabama 22  
HCC Employer Services, Inc.
  Illinois 23  
HCC Global Financial Products Ltd
  United Kingdom 24  
HCC Global Financial Products of Texas, LLC
  Texas 25  
HCC Global Financial Products, LLC
  Delaware 26  
HCC Global Financial Products, SL
  Spain 27  
HCC Indemnity Guaranty Agency, Inc.
  New York 28  
HCC Insurance Holdings (International) Limited
  United Kingdom 29  
HCC Insurance Services Ltd.
  United Kingdom 30  
HCC Intermediate Holdings, Inc.
  Delaware 31  
HCC International Insurance Company PLC
  United Kingdom 32  
HCC Life Insurance Company
  Indiana 33  
HCC Medical Insurance Services, LLC
  Wisconsin 34  
HCC Re Agency Ltd.
  Bermuda 35  
HCC Reinsurance Company Limited
  Bermuda 36  
HCC Risk Management Corporation
  Texas 37  
HCC Service Company, Inc.
  Delaware 38  
HCC Service Delaware, LLC
  Delaware 39  
HCC Specialty Holdings (No. 1) Limited
  United Kingdom 40  
HCC Specialty Insurance Company
  Oklahoma 41  
HCC Specialty Ltd
  United Kingdom 42  
HCC Specialty Underwriters, Inc.
  Massachusetts 43  
HCC Strategic Investments (UK) Ltd.
  United Kingdom 44  
HCC Strategic Investments, LLC
  Delaware 45  
HCC Surety Group, Inc.
  Delaware 46  
HCC Trustees Limited
  United Kingdom

 



--------------------------------------------------------------------------------



 



                  STATE OR COUNTRY     NAME   INCORPORATED   47  
HCC Underwriters, A Texas Corporation
  Texas 48  
HCC Underwriting Agency Ltd.
  United Kingdom 49  
HCCI Credit Services Limited
  United Kingdom 50  
HCCI Group Limited
  United Kingdom 51  
HCCL Holdings Limited
  United Kingdom 52  
Houston Casualty Company
  Texas 53  
Houston Casualty Company Europe, Seguros y Reaseguros, S.A.
  Spain 54  
Illium Trustees Limited
  United Kingdom 55  
Illium, Inc.
  Delaware 56  
InsPro Corporation
  California 57  
Intellicare, Inc.
  Alabama 58  
LDG Re (London) Ltd
  United Kingdom 59  
LDG Re Worldwide Limited
  Delaware 60  
LDG Re Worldwide Ltd.
  United Kingdom 61  
LDG Reinsurance Corporation
  Massachusetts 62  
LifeTrac, Inc.
  Delaware 63  
MAG Acquisition Sub, Inc.
  Delaware 64  
Manchester Dickson Holdings Limited
  United Kingdom 65  
Midwest Claims Service, Inc.
  Michigan 66  
Nameco (No. 808) Ltd.
  United Kingdom 67  
Novia Holdings, Inc.
  Indiana 68  
Occidental Services, Inc.
  Delaware 69  
PEPYS Holdings Limited
  United Kingdom 70  
PEPYS Management Services Limited
  United Kingdom 71  
Perico Life Insurance Company
  Delaware 72  
Perico Ltd.
  Missouri 73  
PIA (North America), Inc.
  New York 74  
PIA Holdings, Inc.
  New York 75  
Pioneer General Insurance Company
  Colorado 76  
Ponderosa Management, Inc.
  Colorado 77  
Professional Indemnity Agency, Inc.
  New Jersey 78  
Rattner Mackenzie Limited, (RML) (Exempted) Co.
  Jordan 79  
Specialty Insurance Underwriters, Inc.
  Missouri 80  
Specialty Reinsurance Intermediaries, Inc.
  Massachusetts 81  
Surety Associates Holding Co., Inc.
  New Mexico 82  
TMD PIA, LLC
  New York 83  
TTR, L.L.C.
  New York 84  
U. S. Specialty Insurance Company
  Texas 85  
United States Surety Company
  Maryland 86  
US Holdings, Inc.
  Delaware 87  
USBenefits Insurance Services, Inc.
  California 88  
USSC Holdings, Inc.
  Maryland 89  
VASA Brougher, Inc.
  Indiana 90  
VASA North America, Inc.
  Indiana 91  
Vintage Insurance Programs, LLC
  Delaware

 



--------------------------------------------------------------------------------



 



Exhibit H
Existing Indebtedness

1.   The Existing Letters of Credit described on Schedule IV to the Agreement  
2.   $90,000,000 Standby Letter of Credit Facility, dated November 26, 2010, by
and between HCC Insurance Holdings, Inc. and the Royal Bank of Scotland plc and
Barclays Bank plc   3.   $300,000,000 6.30% Senior Notes due 2019 pursuant to
the Fourth Supplemental Indenture, dated November 16, 2009, between HCC
Insurance Holdings, Inc. and U.S. Bank National Association   4.   Letter of
credit number 5963236 issued by Scotiabank in the face amount of $500,000; the
beneficiary is Liberty Mutual Insurance Company and the account party is HCC
Specialty Underwriters, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit I
Existing Liens

  1.   The following Liens:

                  Debtor   Secured Party   Filing Office   Filing Information  
Collateral
HCC Insurance Holdings, Inc.
  Dell Financial Services L.L.C.   Delaware Secretary of State   2009 1181319
04/14/2009   Specific software, services and equipment  
HCC Insurance Holdings, Inc.
  Dell Financial Services L.L.C.   Delaware Secretary of State   2009 1181392
04/14/2009   Specific computer equipment, peripherals and software

  2.   A collateral balance of $516,671 (as of the Effective Date) in connection
with the letter of credit listed in item #4 of Exhibit H above

 



--------------------------------------------------------------------------------



 



U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Loan Agreement dated as of March 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Lenders named therein, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
          Pursuant to the provisions of Section 4.6 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
          The undersigned has furnished Agent and Borrower with a certificate of
its non-U.S. person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent and (2) the
undersigned shall have at all times furnished Borrower and Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Loan Agreement
and used herein shall have the meanings given to them in the Loan Agreement.

            [NAME OF LENDER]
      By:              Name:            Title:      

Date: ________ __, 20[     ]
EXHIBIT J-1
to Loan Agreement

 



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Loan Agreement dated as of March 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Lenders named therein, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
          Pursuant to the provisions of Section 4.6 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Loan Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
          The undersigned has furnished Agent and Borrower with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Agent and (2) the undersigned
shall have at all times furnished Borrower and Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
          Unless otherwise defined herein, terms defined in the Loan Agreement
and used herein shall have the meanings given to them in the Loan Agreement.

            [NAME OF LENDER]
      By:              Name:            Title:      

Date: ________ __, 20[ ]
EXHIBIT J-2
to Loan Agreement

 



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Loan Agreement dated as of March 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Lenders named therein, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
          Pursuant to the provisions of Section 4.6 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
          The undersigned has furnished its participating Lender with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Loan Agreement
and used herein shall have the meanings given to them in the Loan Agreement.

            [NAME OF LENDER]
      By:              Name:            Title:      

Date: ________ __, 20[     ]
EXHIBIT J-3
to Loan Agreement

 



--------------------------------------------------------------------------------



 



[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Loan Agreement dated as of March 8,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among HCC INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Lenders named therein, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
          Pursuant to the provisions of Section 4.6 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.
          The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Loan Agreement
and used herein shall have the meanings given to them in the Loan Agreement.

            [NAME OF PARTICIPANT]
      By:              Name:            Title:      

Date: ________ __, 20[     ]
EXHIBIT J-4
to Loan Agreement

 